Exhibit 10.23

 

 

[Published CUSIP Number:     ]

 

FIRST LIEN CREDIT AGREEMENT

 

Dated as of November 14, 2006

 

among

 

PA Meadows, LLC,
as the Borrower,

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Collateral Agent and L/C Issuer,

 

and

 

The Other Lenders Party Hereto

 


BANC OF AMERICA SECURITIES LLC and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Book Managers

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

1.01.

Defined Terms

1

1.02.

Other Interpretive Provisions

32

1.03.

Accounting Terms

33

1.04.

Rounding

33

1.05.

Times of Day

33

1.06.

Letter of Credit Amounts

33

1.07.

Currency Equivalents Generally

34

 

 

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

 

2.01.

The Loans

34

2.02.

Borrowings, Conversions and Continuations of Loans

35

2.03.

Letters of Credit

36

2.04.

[Reserved]

45

2.05.

Prepayments

45

2.06.

Termination or Reduction of Commitments

47

2.07.

Repayment of Loans

48

2.08.

Interest

49

2.09.

Fees

50

2.10.

Computation of Interest and Fees

50

2.11.

Evidence of Debt

50

2.12.

Payments Generally; Administrative Agent’s Clawback

51

2.13.

Sharing of Payments by Lenders

53

 

 

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

 

3.01.

Taxes

54

3.02.

Illegality

56

3.03.

Inability to Determine Rates

56

3.04.

Increased Costs; Reserves on Eurodollar Rate Loans.

57

3.05.

Compensation for Losses

58

3.06.

Mitigation Obligations; Replacement of Lenders

59

3.07.

Survival

59

 

 

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

 

 

 

4.01.

Conditions of Initial Credit Extension

59

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

4.02.

Conditions to All Credit Extensions

66

 

 

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

5.01.

Existence, Qualification and Power

67

5.02.

Authorization; No Contravention

67

5.03.

Governmental Authorization; Other Consents

68

5.04.

Binding Effect

68

5.05.

Financial Statements; No Material Adverse Effect; No Internal Control Event

68

5.06.

Litigation

69

5.07.

No Default

69

5.08.

Liens; Investments

69

5.09.

Environmental Compliance

70

5.10.

Insurance

71

5.11.

Taxes

71

5.12.

ERISA Compliance

72

5.13.

Subsidiaries; Equity Interests; Loan Parties

72

5.14.

Margin Regulations; Investment Company Act; Public Utility Holding Company Act

73

5.15.

Disclosure

73

5.16.

Compliance with Laws

73

5.17.

Intellectual Property; Licenses, Etc.

73

5.18.

Solvency

74

5.19.

[Intentionally Omitted]

74

5.20.

Labor Matters

74

5.21.

Collateral Documents

74

5.22.

Gaming Matters

74

5.23.

Project; Construction Contracts

74

 

 

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

 

 

 

6.01.

Financial Statements

74

6.02.

Certificates; Other Information

76

6.03.

Notices

78

6.04.

Payment of Obligations

79

6.05.

Preservation of Existence, Etc.

80

6.06.

Maintenance of Properties

80

6.07.

Maintenance of Insurance

80

6.08.

Compliance with Laws

80

6.09.

Books and Records

80

6.10.

Inspection Rights

81

6.11.

Use of Proceeds

81

6.12.

Covenant to Guarantee Obligations and Give Security

81

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

6.13.

Environmental Covenant

84

6.14.

Preparation of Environmental Reports

84

6.15.

Further Assurances

85

6.16.

Compliance with Terms of Leaseholds

85

6.17.

Interest Rate Hedging

85

6.18.

Lien Searches

85

6.19.

Material Contracts

86

6.20.

Gaming Licenses

86

6.21.

Cash Collateral Accounts

86

6.22.

Holdback Agreement

86

6.23.

Compliance with the Temporary Casino Construction Plans; Operating

86

6.24.

Construction Covenants.

86

 

 

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

 

 

 

7.01.

Liens

87

7.02.

Indebtedness

89

7.03.

Investments

90

7.04.

Fundamental Changes

91

7.05.

Dispositions

92

7.06.

Restricted Payments

92

7.07.

Change in Nature of Business

93

7.08.

Transactions with Affiliates

93

7.09.

Burdensome Agreements

93

7.10.

Use of Proceeds

94

7.11.

Financial Covenants

94

7.12.

Capital Expenditures

95

7.13.

Amendments of Organization Documents

96

7.14.

Accounting Changes

96

7.15.

Prepayments, Etc. of Indebtedness

96

7.16.

Amendment, Etc. of Related Documents and Indebtedness

96

7.17.

Construction of the Project

96

7.18.

Seller Holdback Amount

97

 

 

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

8.01.

Events of Default

97

8.02.

Remedies upon Event of Default

100

8.03.

Application of Funds

101

 

 

 

ARTICLE IX

 

ADMINISTRATIVE AGENT

 

 

 

 

9.01.

Appointment and Authority

102

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

9.02.

Rights as a Lender

102

9.03.

Exculpatory Provisions

102

9.04.

Reliance by Administrative Agent

103

9.05.

Delegation of Duties

104

9.06.

Resignation of Administrative Agent

104

9.07.

Non-Reliance on Administrative Agent and Other Lenders

105

9.08.

No Other Duties, Etc.

105

9.09.

Administrative Agent May File Proofs of Claim

105

9.10.

Collateral and Guaranty Matters

106

 

 

 

ARTICLE X

 

[RESERVED]

 

 

 

ARTICLE XI

 

MISCELLANEOUS

 

 

 

 

11.01.

Amendments, Etc.

107

11.02.

Notices; Effectiveness; Electronic Communications

108

11.03.

No Waiver; Cumulative Remedies

110

11.04.

Expenses; Indemnity; Damage Waiver

111

11.05.

Payments Set Aside

112

11.06.

Successors and Assigns

113

11.07.

Treatment of Certain Information; Confidentiality

117

11.08.

Right of Setoff

118

11.09.

Interest Rate Limitation

118

11.10.

Counterparts; Integration; Effectiveness

118

11.11.

Survival of Representations and Warranties

119

11.12.

Severability

119

11.13.

Replacement of Lenders

119

11.14.

Governing Law; Jurisdiction; Etc.

120

11.15.

Waiver of Jury Trial

121

11.16.

No Advisory or Fiduciary Responsibility

121

11.17.

USA PATRIOT Act Notice

122

11.18.

Gaming Authorities

122

11.19.

Removal of a Lender

122

11.20.

Time of the Essence

122

11.21.

ENTIRE AGREEMENT

122

 

 

 

SIGNATURES

 

S-1

 

iv

--------------------------------------------------------------------------------


 

 

 

SCHEDULES

 

 

 

 

 

1.01

Guarantors

 

2.01

Commitments and Applicable Percentages

 

4.01(a)(iv)

Mortgaged Properties

 

5.01

Governmental Licenses

 

5.03

Certain Authorizations

 

5.05

Supplement to Interim Financial Statements

 

5.08(c)

Existing Liens

 

5.08(d)

Owned Real Property

 

5.08(e)(i)

Leased Real Property (Lessee)

 

5.08(e)(ii)

Leased Real Property (Lessor)

 

5.08(f)

Existing Investments

 

5.09

Environmental Matters

 

5.11

Tax Assessments

 

5.12

Unfunded Pension Liability

 

5.13

Subsidiaries and Other Equity Investments; Loan Parties

 

5.17

Intellectual Property Matters

 

5.20

Labor Matters

 

5.22

Gaming Matters

 

5.23

Construction Contracts

 

7.02

Existing Indebtedness

 

7.08

Transactions with Affiliates

 

7.09

Burdensome Agreements

 

11.02

Administrative Agent’s Office, Certain Addresses for Notices

 

11.06

Processing and Recordation Fees

 

 

 

 

EXHIBITS

 

 

 

 

 

Form of

 

 

 

 

 

A

Committed Loan Notice

 

B

Cash Collateral and Disbursement Agreement

 

C-1

Term Note

 

C-2

Revolving Credit Note

 

D

Compliance Certificate

 

E

Assignment and Assumption

 

F

Guaranty

 

G

Security Agreement

 

H

Mortgage

 

J-1

Opinion Matters – Counsel to Loan Parties

 

J-2

Opinion Matters – Local Counsel to Loan Parties

 

K

Intercreditor Agreement

 

L

Equity Guarantee

 

M

Management Fee Subordination Agreement

 

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This FIRST LIEN CREDIT AGREEMENT (“Agreement”) is entered into as of November
14, 2006, among PA MEADOWS, LLC, a Delaware limited liability company (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”) and BANK OF AMERICA, N.A., as
Administrative Agent, Collateral Agent and L/C Issuer. MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED will act as Syndication Agent (the “Syndication
Agent”) under the Agreement.

 

PRELIMINARY STATEMENTS:

 

The Borrower has requested that the Lenders provide a term B loan facility and a
revolving credit facility, and the Lenders have indicated their willingness to
lend and the L/C Issuer has indicated its willingness to issue Letters of
Credit, in each case, on the terms and subject to the conditions set forth
herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


 

1.01.        Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Acquired Companies” means MEC Pennsylvania Racing, Inc., a Pennsylvania
corporation, Mountain Laurel Racing, Inc., a Delaware corporation, Washington
Trotting Association, Inc., a Delaware corporation, MEC Pennsylvania Food
Service, Inc., a Pennsylvania corporation, and MEC Racing Management, a
Pennsylvania partnership.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent;
provided, however, that for purposes of Section 9.03 the term “Administrative
Agent” shall include the Syndication Agent, as such term is defined in the
introductory paragraph hereto.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Administrative Fee Letter” means the letter agreement dated July 20, 2006,
among the Borrower, the Administrative Agent and Banc of America Securities LLC.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

--------------------------------------------------------------------------------


 

“Aggregate Credit Exposures” means, at any time, in respect of (a) the Term B
Facility, the aggregate amount of the Term B Loans outstanding at such time and
(b) in respect of the Revolving Credit Facility, the sum of (i) the unused
portion of the aggregate Revolving Credit Commitments at such time and (ii) the
Total Revolving Credit Outstandings at such time.

 

“Agreement” means this Credit Agreement.

 

“Applicable Commitment Fee Percentage” means, at any time, in respect of the
Revolving Credit Facility, 0.50% per annum.

 

“Applicable Percentage” means (a) in respect of the Term B Facility, with
respect to any Term B Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term B Facility represented by (i) on or prior to
the Closing Date, such Term B Lender’s Term B Commitment at such time and
(ii) thereafter, the principal amount of such Term B Lender’s Term B Loans at
such time and (b) in respect of the Revolving Credit Facility, with respect to
any Revolving Credit Lender at any time, the percentage (carried out to the
ninth decimal place) of the aggregate Revolving Credit Commitments represented
by such Revolving Credit Lender’s Revolving Credit Commitment at such time. If
the commitment of each Revolving Credit Lender to make Revolving Credit Loans
and the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the Revolving Credit Commitments have
expired, then the Applicable Percentage of each Revolving Credit Lender in
respect of the Revolving Credit Facility shall be determined based on the
Applicable Percentage of such Revolving Credit Lender in respect of the
Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

 

“Applicable Rate” means (a) in respect of the Revolving Credit Facility, 2.00%
per annum for Base Rate Loans and 3.00% per annum for Eurodollar Rate Loans and
(b) in respect of the Term B Facility, 2.00% per annum for Base Rate Loans and
3.00% per annum for Eurodollar Rate Loans.

 

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

 

“Appropriate Lender” means, at any time, (a) with respect to any of the Term B
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term B Loan or a Revolving Credit Loan,
respectively, at such time and (b) with respect to the Letter of Credit
Sublimit, (i) the L/C Issuer and (ii) if any Letters of Credit have been issued
pursuant to Section 2.03(a), the Revolving Credit Lenders.

 

“Approved Fund” means (i) any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender and (ii) any swap, special purpose
vehicles purchasing or acquiring security

 

2

--------------------------------------------------------------------------------


 

interests in collateralized loan obligations or any other vehicle through which
a Lender may leverage its investments from time to time.

 

“Arrangers” means Banc of America Securities LLC and Merrill Lynch, Pierce
Fenner & Smith Incorporated, in their capacities as joint lead arrangers and
joint book managers.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Acquired Companies for the fiscal year ended December 31, 2005, and the
related combined statements of income or operations, shareholders’ equity and
cash flows for such fiscal year of the Acquired Companies, including the notes
thereto.

 

“Auto-Reinstatement Letter of Credit” has the meaning specified in Section
2.03(b)(iv).

 

“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date for the Revolving Credit Facility, (ii) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

3

--------------------------------------------------------------------------------


 

“Base Rate Loan” means a Revolving Credit Loan or a Term B Loan that bears
interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Revolving Credit Borrowing or a Term B Borrowing, as the
context may require.

 

“Budget” means the budget for the design and construction of the Project as a
whole from the commencement of construction thereof through the Completion Date
that is prepared by the Borrowers and approved by the Construction Consultant.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the Commonwealth of Pennsylvania or the state where the
Administrative Agent’s Office is located and, if such day relates to any
Eurodollar Rate Loan, means any such day on which dealings in Dollar deposits
are conducted by and between banks in the London interbank eurodollar market.

 

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations). For purposes of this definition, the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the gross amount by which such purchase price
exceeds the credit granted by the seller of such equipment for the equipment
being traded in at such time or the amount of such insurance proceeds, as the
case may be.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Collateral Account” means a blocked, non-interest bearing deposit account
of one or more of the Loan Parties at Bank of America (or another commercial
bank selected by the Administrative Agent) in the name of the Administrative
Agent and under the sole dominion and control of the Administrative Agent,
established as provided in Section 6.21 and otherwise established in a manner
satisfactory to the Administrative Agent.

 

“Cash Collateral and Disbursement Agreement” means the Cash Collateral and
Disbursement Agreement between Borrower and the Control Agent in the form
attached hereto as Exhibit B.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents):

 

4

--------------------------------------------------------------------------------


 

(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof; provided that the full faith and credit of the United
States of America is pledged in support thereof;

 

(b)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;

 

(c)           commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof; and

 

(d)           Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender, an Affiliate of a Lender, in its capacity as
a party to such Cash Management Agreement or a financial institution reasonably
acceptable to the Administrative Agent; provided that such financial institution
enters into a control agreement with the Control Agent on terms reasonably
acceptable to the Collateral Agent.

 

“Casualty Event” means any involuntary loss of title, any involuntary loss of,
damage to or any destruction of, or any condemnation or other taking (including
by any Governmental Authority) of, the Meadows Property and any other material
property of the Loan Parties and any of their Subsidiaries, taken as a whole.
“Casualty Event” shall include but not be limited to any taking of all or any
part of any real property of any person or any part thereof, in or by
condemnation or other eminent domain proceedings pursuant to any requirement of
Law, or by reason of they temporary requisition of the use or occupancy of all
or any part or any real property of any person or any part thereof by any
Governmental Authority, civil or military, or any settlement in lieu thereof.

 

5

--------------------------------------------------------------------------------


 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Certificate of Occupancy” means a temporary or permanent certificate of
occupancy, in either case, for the Project issued by the appropriate building
department pursuant to applicable Laws which permanent or temporary certificate
of occupancy shall permit the Project to be used for its intended purposes and
shall be in full force and effect and, in the case of a temporary certificate of
occupancy, if such temporary certificate of occupancy shall provide for an
expiration date, any items which must be completed in order for such temporary
certificate of occupancy to be renewed or extended shall be completed no later
than 15 days prior to the applicable expiration date.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Change of Control” means an event or series of events by which:

 

(a)           at any time Cannery Casino Resorts, LLC (“CCR”) shall, directly or
indirectly, cease to hold 100% of the voting equity securities of the Borrower
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right);

 

(b)           (i) Mr. William Paulos and Mr. William Wortman collectively shall,
directly or indirectly, cease to hold 35% or more of the equity securities of
CCR entitled to vote for members of the board of directors or equivalent
governing body of CCR on a fully diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right) or (ii) OCM shall, directly or indirectly, cease to hold 33% or
more of the equity securities of CCR entitled to vote for members of the board
of directors or equivalent governing body of CCR on a fully diluted basis (and
taking into account all such securities that such person or group has the right
to acquire pursuant to any option right);

 

(c)           either of Mr. William Paulos or Mr. William Wortman shall at any
time cease to be a member of the board of directors or other equivalent
governing body of the Borrower; provided that so long as Borrower is a sole
member managed limited liability company, no Change of Control shall be deemed
to occur to the extent that both Mr. William Paulos and Mr. William Wortman are
members of the board of directors or the equivalent governing body of CCR;

 

6

--------------------------------------------------------------------------------


 

(d)           OCM shall at any time cease to have at least two members of the
board of directors or other equivalent governing body of the Borrower; provided
that so long as Borrower is a sole member managed limited liability company, no
Change of Control shall be deemed to occur to the extent that OCM has at least
two members of the board of directors or the equivalent governing body of CCR;

 

(e)           Mr. William Paulos, Mr. William Wortman and OCM shall at any time
cease to hold the power to appoint a majority of the members of the board of
directors of the Borrower; provided that so long as Borrower is a sole member
managed limited liability company, no Change of Control shall be deemed to occur
to the extent that Mr. William Paulos, Mr. William Wortman and OCM have the
power to appoint a majority of the board of directors or the equivalent
governing body of CCR; or

 

(f)            any Person or two or more Persons acting in concert (other than
Mr. William Paulos, Mr. William Wortman, OCM and its Affiliates) shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of CCR, or control over the equity
securities of CCR entitled to vote for members of the board of directors or
equivalent governing body of CCR on a fully diluted basis (and taking into
account all such securities that such Person or group has the right to acquire
pursuant to any option right) representing 15% or more of the combined voting
power of such securities.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all of the “Collateral”, “Mortgaged Property” and “Trust
Property” referred to in the Collateral Documents and all of the other property
that is or is intended under the terms of the Collateral Documents to be subject
to Liens in favor of the Administrative Agent for the benefit of the Secured
Parties. Notwithstanding any other provision hereof, no lien, claim or
encumbrance extends to, and “Collateral” does not include, (i) amounts held in
an account for the Commonwealth of Pennsylvania as specified by Chapter 14 of
the Pennsylvania Race Horse Development and Gaming Act (Act 71) (4 Pa.C.S.A.
§ 1401, et seq.) and (ii) Excluded Property.

 

“Collateral Agent” has the meaning specified in Section 9.01(b).

 

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, each assignment of Construction Contracts, each of the mortgages,
collateral assignments, security agreements, pledge agreements or other similar
agreements delivered to the Administrative Agent pursuant to Sections 6.12 and
6.15, and each of the other agreements, instruments or documents that creates or
purports to create a Lien in favor of the Administrative Agent for the benefit
of the Secured Parties.

 

7

--------------------------------------------------------------------------------


 

“Commitment” means a Term B Commitment or a Revolving Credit Commitment, as the
context may require.

 

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

 

“Completion Certificate” means a certificate executed by the Borrower, the
applicable Loan Party, General Contractor and Construction Consultant stating
that (i) the Project is completed and (ii) a Certificate of Occupancy will be
issued and the facility affected by the work is completely operational.

 

“Completion Date” means the earlier of the date upon which the Construction
Contract contemplates completion of the Project, or the date a Completion
Certificate is issued for the Project executed by the Borrower, the applicable
Loan Party, General Contractor and Construction Consultant, whichever shall
first occur.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated Current Assets” means, with respect to any Person at any date of
determination, all assets of such Person and its Subsidiaries at such date that
should be classified as current assets on a consolidated balance sheet of such
Person, but excluding cash and Cash Equivalents.

 

“Consolidated Current Liabilities” means, with respect to any Person at any date
of determination, all liabilities of such Person and its Subsidiaries at such
date that should be classified as current liabilities on a consolidated balance
sheet of such Person, but excluding the sum of (a) the principal amount of any
current portion of long-term debt of such Person and (b) (without duplication of
clause (a) above) the then outstanding principal amount of the Loans.

 

“Consolidated EBITDAM” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period plus (a) the following
to the extent deducted in calculating such Consolidated Net Income:  (i)
pre-opening expenses relating to the Project , (ii) Consolidated Interest
Charges, (iii) depreciation and amortization expense, (iv) other expenses
reducing such Consolidated Net Income which do not represent a cash item in such
period or any future period, (v) the Management Compensation, (vi) the provision
for Federal, state, local and foreign income taxes payable, and (vii) other
extraordinary non-cash charges (paid or accruing) (in each case of or by the
Borrower and its Subsidiaries for such Measurement Period) and minus (b) the
following to the extent included in calculating such Consolidated Net Income: 
(i) all non-cash items increasing Consolidated Net Income, (ii) interest income
and (iii) extraordinary gains (in each case of or by the Borrower and its
Subsidiaries for such Measurement Period).

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal

 

8

--------------------------------------------------------------------------------


 

amount of all obligations, whether current or long-term, for borrowed money
(including Obligations hereunder) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (b) all
purchase money Indebtedness, (c) all direct obligations arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (d) all obligations in respect
of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business and the Holdback Amount),
(e) all Attributable Indebtedness, (f) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses (a)
through (e) above of Persons other than the Borrower or any Subsidiary, and (g)
all Indebtedness of the types referred to in clauses (a) through (f) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary.

 

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period; provided that
Consolidated Interest Charges shall not include any Transaction fees or expenses
paid on the Closing Date regardless of the accounting treatment of such fees or
expenses.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDAM to (b) Consolidated Interest Charges, in
each case, of or by the Borrower and its Subsidiaries on a consolidated basis
for the most recently completed Measurement Period; provided that with respect
to (i) the first Measurement Period after the Closing Date, Consolidated EBITDAM
and Consolidated Interest Charges for such Measurement Period shall be
multiplied by four (4), (ii) the second Measurement Period after the Closing
Date, Consolidated EBITDAM and Consolidated Interest Charges for such
Measurement Period shall be multiplied by two (2); (iii) the third Measurement
Period after the Closing Date, Consolidated EBITDAM and Consolidated Interest
Charges for such Measurement Period shall be multiplied by one and one-third
(11/3) and (iv) the Measurement Period thereafter, Consolidated EBITDAM and
Consolidated Interest Charges for such Measurement Period shall be such amounts
as otherwise set forth in accordance with the definition of Measurement Period.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDAM of the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period; provided that with respect to (i)
the first Measurement Period after the Closing Date, Consolidated Funded
Indebtedness and Consolidated EBITDAM for such Measurement Period shall be
multiplied by four (4), (ii) the second Measurement Period after the Closing
Date, Consolidated Funded Indebtedness and Consolidated EBITDAM for such
Measurement Period shall be multiplied by two (2), (iii) the third Measurement
Period after the Closing Date, Consolidated

 

9

--------------------------------------------------------------------------------


 

Funded Indebtedness and Consolidated EBITDAM for such Measurement Period shall
be multiplied by one and one-third (11/3) and (iv) the Measurement Period
thereafter, Consolidated Funded Indebtedness and Consolidated EBITDAM for such
Measurement Period shall be such amounts as otherwise set forth in accordance
with the definition of Measurement Period.

 

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (a) extraordinary gains and extraordinary losses for such
Measurement Period, (b) the net income of any Subsidiary during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its Organization Documents or any agreement, instrument or Law
applicable to such Subsidiary during such Measurement Period, except that the
Borrower’s equity in any net loss of any such Subsidiary for such Measurement
Period shall be included in determining Consolidated Net Income, and (c) any
income (or loss) for such Period of any Person if such Person is not a
Subsidiary, except that the Borrower’s equity in the net income of any such
Person for such Measurement Period shall be included in Consolidated Net Income
up to the aggregate amount of cash actually distributed by such Person during
such Period to the Borrower or a Subsidiary as a dividend or other distribution
(and in the case of a dividend or other distribution to a Subsidiary, such
Subsidiary is not precluded from further distributing such amount to the
Borrower as described in clause (b) of this proviso).

 

“Construction Consultant” means any Person designated from time to time by the
Administrative Agent to serve as the Construction Consultant hereunder.

 

“Construction Contracts” means any and all contracts, written or oral, between
the Borrower, any applicable Loan Party and any Contractor and any subcontractor
and between any of the foregoing and any other person (including, without
limitation, any architect or engineer) relating in any way to the construction
of the Project, including the performing of labor or the furnishing of standard
or specially fabricated materials in connection therewith or the preparation or
furnishing of any drawings, renderings, plans, design documents or other related
items for the design, architecture or construction of the Project.

 

“Construction Plans” has the meaning specified in Section 4.01(q).

 

“Contractor” means and includes any person or entity, including any General
Contractor, engaged to work on or furnish materials or supplies for the Project.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

10

--------------------------------------------------------------------------------


 

“Control Agent” has the meaning specified in the Intercreditor Agreement.

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans under the Term B Facility
plus (iii) 2% per annum; provided, however, that with respect to a Eurodollar
Rate Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term B Loans, Revolving Credit Loans or participations in L/C Obligations
required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder, (b) has otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property
(exclusive of ordinary course gaming payout) by any Person (or the granting of
any option or other right to do any of the foregoing), including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

 

“Disqualification” means, with respect to any Lender:

 

(a)           the failure of that Lender timely to file pursuant to applicable
Gaming Laws (i) any application requested of that Lender by any Gaming Authority
in connection with any licensing required of that Lender as a lender to the Loan
Parties or (ii) any required application or other papers in connection with
determination of the suitability of that Lender as a lender to the Loan Parties;

 

(b)           the withdrawal of that Lender (except where requested or permitted
by the Gaming Board) of any such application or other required papers; or

 

11

--------------------------------------------------------------------------------


 

(c)           any final determination by a Gaming Authority pursuant to
applicable Gaming Laws (i) that such Lender is “unsuitable” as a lender to the
Loan Parties, (ii) that such Lender shall be “disqualified” as a lender to the
Loan Parties or (iii) denying the issuance to that Lender of any license
required under applicable Gaming Laws to be held by all lenders to the Loan
Parties.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Guarantee” means the Equity Guarantee to be dated the Closing Date in
the form attached hereto as Exhibit L.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Equity Investors” means OCM, entities directly or indirectly Controlled by OCM,
entities directly or indirectly Controlled by Oaktree Capital Management, LLC,

 

12

--------------------------------------------------------------------------------


 

Mr. William Paulos, Mr. William Wortman and entities directly or indirectly
Controlled by Mr. William Paulos and/or Mr. William Wortman.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Borrower or any ERISA Affiliate.

 

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

 

“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term B Loan that bears
interest at a rate based on the Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excess Cash Flow” means, for any fiscal year of the Borrower, the excess (if
any) of (a) the sum (for such fiscal year) of (i) Consolidated EBITDAM and (ii)
the excess, if any, of the Working Capital of the Borrower at the beginning of
such fiscal year over the Working

 

13

--------------------------------------------------------------------------------


 

Capital of the Borrower at the end of such fiscal year over (b) the sum (for
such fiscal year) of (i) Consolidated Interest Charges actually paid in cash by
the Borrower and its Subsidiaries (less interest income and any prepaid interest
expense), (ii) scheduled principal repayments, to the extent actually made, of
(x) Term B Loans pursuant to Section 2.07(b) and (y) Indebtedness to the extent
incurred pursuant to the FF&E Financing, (iii) all income taxes actually paid in
cash by the Borrower and its Subsidiaries, (iv) Restricted Payments made in
accordance with Section 7.06(d), (v) Capital Expenditures (which includes
Maintenance Capital Expenditures and Expansion Capital Expenditures) actually
made by the Borrower and its Subsidiaries, (vi) the Management Compensation paid
by the Borrower and its Subsidiaries and (vii) the excess, if any, of the
Working Capital of the Borrower at the end of such fiscal year over the Working
Capital of the Borrower at the beginning of such fiscal year.

 

“Excluded Issuance” by the Borrower means an issuance and sale of an Equity
Interest in the Borrower to its sole member or the Equity Investors, a capital
contribution to the Borrower from its sole member or its Equity Investors or an
issuance of shares of capital stock of (or other ownership or profit interests
in) the Borrower upon the exercise of warrants, options or other rights for the
purchase of such capital stock (or other ownership or profit interest).

 

“Excluded Property” has the meaning specified in Section 1.1(a) of the Security
Agreement.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 11.13), any U.S.
federal withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office) or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with Section
3.01(e), except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.01.

 

“Expansion Capital Expenditure” means any Capital Expenditure by the Borrower or
any of its Restricted Subsidiaries that is not properly characterized as a
Maintenance Capital Expenditure, including, without limitation, expenditures
with respect to the buy-out of real property leases.

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings) and condemnation awards (and payments

 

14

--------------------------------------------------------------------------------


 

in lieu thereof); provided, however, that an Extraordinary Receipt shall not
include cash receipts from proceeds of insurance or condemnation awards (or
payments in lieu thereof) to the extent that such proceeds, awards or payments
are applied (or in respect of which expenditures were previously incurred) to
replace or repair property in respect of which such proceeds were received and
shall not include indemnity payments and purchase price adjustments from Seller.

 

“Facility” means the Term B Facility or the Revolving Credit Facility, as the
context may require.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the letter agreement, dated July 20, 2006, among the
Borrower, the Administrative Agent, Merrill Lynch Capital Corporation and the
Arrangers.

 

“FF&E” means furniture, furnishings or equipment used in the ordinary course of
the business of the Borrower or a Guarantor.

 

“FF&E Financing” means Indebtedness the proceeds of which are used solely to
finance the acquisition by the Borrower or a Guarantor of, or the entry into a
Capitalized Lease by the Borrower or a Guarantor with respect to, FF&E, in each
case as amended, restated, modified, renewed, refunded, replaced (whether upon
or after termination or otherwise) or refinanced in whole or in part from time
to time.

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

 

15

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Gaming Authority” means any agency, authority, board, bureau, commission,
department, office or instrumentality of any nature whatsoever of the federal
government or any state, city or other political subdivision, whether now or
hereafter in existence, or any officer or official thereof, but only to the
extent that such agency, authority, board, bureau, commission, department,
office or instrumentality possesses authority to regulate any gaming operation
owned, managed or operated, or proposed to be owned, managed or operated, by the
Borrower or any of its Subsidiaries.

 

“Gaming Laws” means all applicable federal, state and local laws, rules and
regulations pursuant to which Gaming Authorities possess regulatory, licensing
or permit authority over the ownership or operation of gaming facilities.

 

“Gaming License” means any finding of suitability, registration, license,
franchise or other approval or authorization issued by or from any Gaming
Authority under Gaming Laws that is required to own, lease, operate or otherwise
conduct or manage the gaming activities of the Borrower and its Subsidiaries in
any state or jurisdiction in which any Borrower or any of its Subsidiaries
conduct business.

 

“General Contractor” means (i) Borrower with respect to the Project or (ii) any
other Person who contracts for the construction of the entire Project, rather
than for a portion of the work relating thereto and otherwise has the obligation
to retain and pay subcontractors and coordinates the work to be performed.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Governmental Real Property Disclosure Requirements” means any requirement of
Law of any Governmental Authority requiring notification of the buyer, lessee,
mortgagee, assignee or other transferee of any real property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer or control) of any real
property, facility, establishment or business, of the actual or threatened
presence or release in or into the Environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the real property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.

 

16

--------------------------------------------------------------------------------


 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other financial obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or financial performance thereof
or to protect such obligee against loss in respect thereof (in whole or in
part), or (b) any Lien on any assets of such Person securing any Indebtedness or
other obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors” means, collectively, the Subsidiaries of the Borrower listed on
Schedule 1.01 and each other Subsidiary of the Borrower that shall be required
to execute and deliver a guaranty or guaranty supplement pursuant to
Section 6.12.

 

“Guaranty” means, collectively, the Guaranty made by the Guarantors in favor of
the Secured Parties, substantially in the form of Exhibit F, together with each
other guaranty and guaranty supplement delivered pursuant to Section 6.12.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that, at the time it enters into a Secured Hedge
Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a party
to such Secured Hedge Agreement.

 

“Holdback Agreement” means the Holdback Agreement by and between Seller and the
Borrower dated November 14, 2006.

 

“Holdback Amount” has the meaning specified in the Holdback Agreement.

 

17

--------------------------------------------------------------------------------


 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)           net obligations of such Person under any Swap Contract;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and the Holdback Amount);

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)            all Attributable Indebtedness in respect of Capitalized Leases
and Synthetic Lease Obligations of such Person;

 

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or to purchase or exercise any warrant, right or option to acquire such
Equity Interest, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

 

(h)           all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

18

--------------------------------------------------------------------------------


 

“Intercreditor Agreement” means the Intercreditor Agreement to be dated the
Closing Date in the form attached hereto as Exhibit K.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and the Maturity Date
of the Facility under which such Loan was made.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice; provided
that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)           no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.

 

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IP Rights” has the meaning specified in Section 5.17.

 

“IRS” means the United States Internal Revenue Service.

 

19

--------------------------------------------------------------------------------


 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor the L/C
Issuer and relating to such Letter of Credit.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Leases” means any and all leases, subleases, tenancies, options, concession
agreements, rental agreements, occupancy agreements, franchise agreements,
access agreements and any other agreements (including all amendments,
extensions, replacements, renewals, modifications and/or guarantees thereof),
whether or not of record and whether now in existence or hereafter entered into,
affecting the use or occupancy of all or any portion of any Real Property.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

20

--------------------------------------------------------------------------------


 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Sublimit” means an amount equal to $5,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

 

“Licensing Fee L/C” means the $50.0 million letter of credit dated December 19,
2005, delivered to the PGBC on behalf of Washington Trotting Association, Inc.
in support of the licensing fee for the Pennsylvania Gaming License.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term B Loan or a Revolving Credit Loan.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Fee Letter, (f) each Issuer
Document, (g) each Secured Hedge Agreement, (h) each Secured Cash Management
Agreement, (i) the Cash Collateral and Disbursement Agreement, and (j) the
Intercreditor Agreement; provided that for purposes of the definition of
“Material Adverse Effect” and Articles IV through IX, “Loan Documents” shall not
include Secured Hedge Agreements or Secured Cash Management Agreements.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Maintenance Capital Expenditures” means any Capital Expenditures by the
Borrower or any of its Restricted Subsidiaries that are made to maintain,
restore, refurbish or replace in the ordinary course of business the condition
or usefulness of property of the Borrower or any of its Restricted Subsidiaries,
or otherwise to support the continuation of such person’s day-to-day operations
as then conducted, but that are not properly chargeable to repairs and
maintenance in accordance with GAAP.

 

21

--------------------------------------------------------------------------------


 

“Management Compensation” means any and all fees, expenses and other monies due
and payable, from time to time, by the Borrower to Millennium, which shall not,
in the aggregate, exceed 4% of Consolidated EBITDAM per fiscal year.

 

“Managers” means collectively William Wortman and William Paulos.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

 

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of $4.0 million or more in any year or otherwise material to the
business, condition (financial or otherwise), operations, performance,
properties or prospects of such Person.

 

“Maturity Date” means (a) with respect to the Revolving Credit Facility,
November 14, 2011 and (b) with respect to the Term B Facility, November 14,
2011; provided, however, that, in each case, if such date is not a Business Day,
the Maturity Date shall be the next preceding Business Day.

 

“Meadows Property” means the Meadows Racetrack located on Racetrack Road in
North Strabane Township, Washington County, Pennsylvania, which comprises
approximately 153.03 acres.

 

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower or, if fewer than four
consecutive fiscal quarters of the Borrower have been completed since the
Closing Date, the fiscal quarters of the Borrower that have been completed since
the Closing Date.

 

“Millennium” means Millennium Gaming, Inc. or an affiliate thereof.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” has the meaning specified in Section 4.01(a)(iv).

 

“Mortgage Policy” has the meaning specified in Section 4.01(a)(iv)(B).

 

“Mortgaged Property” shall mean (a) each Real Property identified as a Mortgaged
Property on Schedule 4.01(a)(iv) and (b) each Real Property, if any, which shall
be subject to a Mortgage delivered after the Closing Date pursuant to
Section 6.12

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated

 

22

--------------------------------------------------------------------------------


 

to make contributions, or during the preceding five plan years, has made or been
obligated to make contributions.

 

“Net Cash Proceeds” means:

 

(a)           with respect to any Disposition by the Borrower or any of its
Subsidiaries, or any Extraordinary Receipt received or paid to the account of
the Borrower or any of its Subsidiaries, the excess, if any, of (i) the sum of
cash and Cash Equivalents received in connection with such transaction
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) the principal amount of any
Indebtedness that is secured by the applicable asset and that is required to be
repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by the Borrower or such Subsidiary in connection with such transaction
and (C) income taxes reasonably estimated to be actually payable within two
years of the date of the relevant transaction as a result of any gain recognized
in connection therewith; and

 

(b)           with respect to the sale or issuance of any Equity Interest by the
Borrower or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by the Borrower or any of its Subsidiaries, the excess of (i) the
sum of the cash and Cash Equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket expenses, incurred by the Borrower or
such Subsidiary in connection therewith.

 

“Non-Reinstatement Deadline” has the meaning specified in Section 2.03(b)(iv).

 

“Note” means a Term B Note or a Revolving Credit Note, as the context may
require.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“OCM” means OCM Acquisition Co., LLC, a limited liability company organized
under the laws of Nevada.

 

23

--------------------------------------------------------------------------------


 

“Operating” means that:

 

(1)           the Pennsylvania Gaming Licenses shall have been granted and not
been revoked or suspended; and

 

(2)           the Temporary Casino is open to the general public and operating
in accordance with applicable law in all material respects.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (a) with respect to Term Loans and Revolving Credit
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Term Loans and
Revolving Credit Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“PCAOB” means the Public Company Accounting Oversight Board.

 

“Pennsylvania Gaming License” means a Conditional Category 1 license (a
“Conditional Gaming License”) or a Category 1 license (a “Category 1 Gaming
License”) in Pennsylvania for the operation of a slot machine facility at the
Meadows Property.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of

 

24

--------------------------------------------------------------------------------


 

a multiple employer or other plan described in Section 4064(a) of ERISA, has
made contributions at any time during the immediately preceding five plan years.

 

“Permitted Encumbrances” has the meaning specified in the Mortgages.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Plans and Specifications” means all specifications, designs, documents,
schematic drawings and related items for the design, architecture and
construction of the Project, that are prepared by the Borrowers’ architect , and
approved by the Construction Consultant, and, in each case, all amendments and
modifications thereof approved by the Administrative Agent.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledged Debt” means “Intercompany Debt” as defined in the Security Agreement.

 

“Pledged Equity” means “Pledged Securities” as defined in the Security
Agreement.

 

“Post-Closing Agreement” means the Post-Closing and Note Issuance Agreement
dated as of July 26, 2006, by and among the Borrower, Seller and other parties
thereto and any amendments thereto as of the date hereof.

 

“Project” means the construction of the Temporary Casino.

 

“Racing Services Agreement” means the Racing Services Agreement dated as of July
26, 2006, by and among Racing Services Operator and the Guarantors.

 

“Racing Services Operator” means MEC Pennsylvania Racing Services, Inc. in such
capacity pursuant to the Racing Services Agreement.

 

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned, leased or operated by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

 

“Reduction Amount” has the meaning set forth in Section 2.05(b)(ix).

 

“Register” has the meaning specified in Section 11.06(c).

 

25

--------------------------------------------------------------------------------


 

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

 

“Related Documents” means the Racing Services Agreement, the Post-Closing
Agreement and the First Amendment dated July 26, 2006 to the Stock Purchase
Agreement dated November 8, 2005, between Magna Entertainment Corp. and the
Borrower, and each other agreement contemplated thereby.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term B Loans or Revolving Credit Loans, a Committed Loan
Notice and (b) with respect to an L/C Credit Extension, a Letter of Credit
Application.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations being deemed “held” by such Revolving Credit Lender for purposes
of this definition) and (b) aggregate unused Revolving Credit Commitments;
provided that the unused Revolving Credit Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

 

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations being deemed
“held” by such Revolving Credit Lender for purposes of this definition) and
(b) aggregate unused Revolving Credit Commitments; provided that the unused
Revolving Credit Commitment of, and the portion of the Total Revolving Credit
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Lenders.

 

“Required Term B Lenders” means, as of any date of determination, Term B Lenders
holding more than 50% of the Term B Loans on such date; provided that the
portion of the Term B Loans held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Term B Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, controller, manager or
managing member of a Loan Party and any other officer of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by

 

26

--------------------------------------------------------------------------------


 

all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof).

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b) and (b) purchase participations in L/C Obligations, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Revolving Credit Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Revolving Credit Facility” means the revolving credit facility established
hereunder pursuant to Section 2.01(c)..

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(c).

 

“Revolving Credit Note” means a promissory note made, at the request of a
Revolving Credit Lender, by the Borrower in favor of such Revolving Credit
Lender evidencing Revolving Credit Loans made by such Revolving Credit Lender,
substantially in the form of Exhibit C-2.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Lien Administrative Agent” means Bank of America, N.A., in its capacity
as administrative agent under the Second Lien Credit Agreement, and its
successors and assigns.

 

27

--------------------------------------------------------------------------------


 

“Second Lien Collateral Agent” means Bank of America, N.A., in its capacity as
collateral agent under any of the Second Lien Loan Documents, and its successors
and assigns.

 

“Second Lien Credit Agreement” means (i) that certain credit agreement dated as
of the date hereof among Borrower, the lenders party thereto and Bank of
America, N.A., as administrative agent and collateral agent for the Second Lien
Secured Parties, as amended, restated, supplemented or modified from time to
time to the extent permitted by this Agreement and the Intercreditor Agreement,
and (ii) any other credit agreement, loan agreement, note agreement, promissory
note, indenture or other agreement or instrument evidencing or governing the
terms of any indebtedness or other financial accommodation that has been
incurred to extend (subject to the limitations set forth herein and in the
Intercreditor Agreement) or refinance in whole or in part the indebtedness and
other obligations outstanding under the (x) credit agreement referred to in
clause (i) or (y) any subsequent Second Lien Credit Agreement, unless such
agreement or instrument expressly provides that it is not intended to be and is
not a Second Lien Credit Agreement hereunder. Any reference to the Second Lien
Credit Agreement hereunder shall be deemed a reference to any Second Lien Credit
Agreement then in existence.

 

“Second Lien Loan Documents” means the Second Lien Credit Agreement and the
other Loan Documents as defined in the Second Lien Credit Agreement, including
each mortgage and other security documents, guaranties and the notes issued
thereunder.

 

“Second Lien Loans” means the loan extended under the Second Lien Credit
Agreement.

 

“Second Lien Secured Parties” means the Second Lien Administrative Agent, the
Second Lien Collateral Agent and each Person that is a lender under the Second
Lien Credit Agreement.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower and any Cash Management Bank.

 

“Secured Hedge Agreement” means any interest rate Swap Contract required or
permitted under Article VI or VII that is entered into by and between the
Borrower and any Hedge Bank.

 

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Control Agent, the Lenders, the L/C Issuer, the Hedge Banks, the Cash
Management Banks, each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 9.05, and the other Persons the
Obligations owing to which are or are purported to be secured by the Collateral
under the terms of the Collateral Documents.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

 

“Security Agreement” has the meaning specified in Section 4.01(a)(iii).

 

28

--------------------------------------------------------------------------------


 

“Seller” means Magna Entertainment Corp.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

 

“Stock Purchase Agreement” means the Stock Purchase Agreement dated November 8,
2005, between Seller and the Borrower, as amended by the First Amendment to the
Stock Purchase Agreement dated July 26, 2006.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b)

 

29

--------------------------------------------------------------------------------


 

for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Swap Contracts, as determined
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Swap Contracts (which may include a Lender or
any Affiliate of a Lender).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Tax Amount” means (a) with respect to any period ending prior to the Closing
Date, an amount equal to the estimated federal income taxes attributable to the
Tax Recipients’ indirect distributive share of the Borrower’s taxable income
(taking into account both items separately stated under Code §702(a)(1) through
(7) and non-separately stated items under Code §702(a)(8)) applying a forty
percent (40%) marginal tax rate, and (b) relative to any period ending on or
after the Closing Date, an amount equal to (i) the lowest aggregate amount of
distributions to the Tax Recipients (based on pro rata distributions to such Tax
Recipients in proportion to their percentage interests under the CCR operating
agreement) such that each Tax Recipient receives an amount sufficient to equal
(x) the amount of taxable income of the Borrower directly or indirectly
allocated to and reported by such Tax Recipient in respect of such period
(taking into account any Code §704(c) items and annualizing the estimated
taxable income (excluding extraordinary items, which shall be taken into account
separately) for distributions with respect to periods of less than a fiscal
year), multiplied by (y) the highest maximum combined marginal federal, state
and local income tax rates to which any Tax Recipient may be subject (taking
into account the deductibility of state income tax for federal income tax
purposes), plus (ii) an additional amount (distributed to the Tax Recipients pro
rata in the proportion to their percentage interests under the CCR operating
agreement) such that, after giving effect to distributions of such additional
amount, each Tax Recipient will satisfy the safe harbor for estimated tax
payments based on prior year tax liability under Code §§6654 or 6655 (and
analogous state or local provisions) assuming that each Tax Recipient’s only
income was from the Borrower.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Tax Recipient” means each direct or indirect equityholder of the Borrower that
is required to report and pay federal income taxes with respect to taxable
income of the Borrower that is directly or indirectly allocated to such Person,
and each of his or her or its successors and assigns.

 

“Temporary Casino” means the casino constructed in accordance with the
Construction Plans on the Meadows Property, which shall include at least 1,800
slot machines.

 

30

--------------------------------------------------------------------------------


 

“Term B Borrowing” means a borrowing consisting of simultaneous Term B Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term B Lenders pursuant to Section 2.01(b).

 

“Term B Commitment” means, as to each Term B Lender, its obligation to make Term
B Loans to the Borrower pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Term B Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term B Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

 

“Term B Facility” means, at any time, the term loan facility established
hereunder pursuant to Section 2.01(b).

 

“Term B Lender” means at any time, (a) on or prior to the Closing Date, any
Lender that has a Term B Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term B Loans at such time.

 

“Term B Loan” means an advance made by any Term B Lender under the Term B
Facility.

 

“Term B Note” means a promissory note made, at the request of a Term B Lender,
by the Borrower in favor of such Term B Lender, evidencing Term B Loans made by
such Term B Lender, substantially in the form of Exhibit C-1.

 

“Threshold Amount” means $4.0 million.

 

“Timetable” means the schedule for construction and completion of the Project
which has been prepared by the Borrowers and approved by the Construction
Consultant.

 

“Title Company” shall mean First American Title Company or any other title
insurance company as shall be retained by the Borrower and reasonably acceptable
to the Administrative Agent.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans and L/C Obligations.

 

“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents and the Related Documents to
which they are or are intended to be a party, (b) the repayment of the Tranche A
Junior Note (as defined in the Post-Closing Agreement), (c) the consummation of
the transactions contemplated by the Loan Documents and the Related Documents
and (d) the payment of the fees and expenses incurred in connection with the
consummation of the foregoing.

 

31

--------------------------------------------------------------------------------


 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America and that is not a CFC.

 

“Working Capital” means for any Person, at any date of determination, the
amount, if any, by which the Consolidated Current Assets of such Person at such
date of determination exceeds the Consolidated Current Liabilities of such
Person at such date.

 


1.02.        OTHER INTERPRETIVE PROVISIONS. WITH REFERENCE TO THIS AGREEMENT AND
EACH OTHER LOAN DOCUMENT, UNLESS OTHERWISE SPECIFIED HEREIN OR IN SUCH OTHER
LOAN DOCUMENT:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Preliminary Statements, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Preliminary
Statements, Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified,

 

32

--------------------------------------------------------------------------------


 

refer to such law or regulation as amended, modified or supplemented from time
to time, and (vi) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 


(B)           IN THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A
LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING”; THE WORDS “TO”
AND “UNTIL” EACH MEAN “TO BUT EXCLUDING”; AND THE WORD “THROUGH” MEANS “TO AND
INCLUDING.”


 


(C)           SECTION HEADINGS HEREIN AND IN THE OTHER LOAN DOCUMENTS ARE
INCLUDED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE
INTERPRETATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.


 


1.03.        ACCOUNTING TERMS.

 

(a)           Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with and customary for gaming operations substantially similar
to the Project, except as otherwise specifically prescribed herein.

 

(b)           Changes in GAAP. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 


1.04.        ROUNDING. ANY FINANCIAL RATIOS REQUIRED TO BE MAINTAINED BY THE
BORROWER PURSUANT TO THIS AGREEMENT SHALL BE CALCULATED BY DIVIDING THE
APPROPRIATE COMPONENT BY THE OTHER COMPONENT, CARRYING THE RESULT TO ONE PLACE
MORE THAN THE NUMBER OF PLACES BY WHICH SUCH RATIO IS EXPRESSED HEREIN AND
ROUNDING THE RESULT UP OR DOWN TO THE NEAREST NUMBER (WITH A ROUNDING-UP IF
THERE IS NO NEAREST NUMBER).

 


1.05.        TIMES OF DAY. UNLESS OTHERWISE SPECIFIED, ALL REFERENCES HEREIN TO
TIMES OF DAY SHALL BE REFERENCES TO EASTERN TIME (DAYLIGHT OR STANDARD, AS
APPLICABLE).

 


1.06.        LETTER OF CREDIT AMOUNTS. UNLESS OTHERWISE SPECIFIED HEREIN, THE
AMOUNT OF A LETTER OF CREDIT AT ANY TIME SHALL BE DEEMED TO BE THE STATED AMOUNT
OF SUCH LETTER OF CREDIT IN EFFECT AT SUCH TIME; PROVIDED, HOWEVER, THAT WITH
RESPECT TO ANY LETTER OF CREDIT THAT, BY ITS TERMS OR THE TERMS OF ANY ISSUER
DOCUMENT RELATED THERETO, PROVIDES FOR ONE OR MORE AUTOMATIC

 

33

--------------------------------------------------------------------------------


 


INCREASES IN THE STATED AMOUNT THEREOF, THE AMOUNT OF SUCH LETTER OF CREDIT
SHALL BE DEEMED TO BE THE MAXIMUM STATED AMOUNT OF SUCH LETTER OF CREDIT AFTER
GIVING EFFECT TO ALL SUCH INCREASES, WHETHER OR NOT SUCH MAXIMUM STATED AMOUNT
IS IN EFFECT AT SUCH TIME.

 


1.07.        CURRENCY EQUIVALENTS GENERALLY. ANY AMOUNT SPECIFIED IN THIS
AGREEMENT (OTHER THAN IN ARTICLES II, IX AND X) OR ANY OF THE OTHER LOAN
DOCUMENTS TO BE IN DOLLARS SHALL ALSO INCLUDE THE EQUIVALENT OF SUCH AMOUNT IN
ANY CURRENCY OTHER THAN DOLLARS, SUCH EQUIVALENT AMOUNT THEREOF IN THE
APPLICABLE CURRENCY TO BE DETERMINED BY THE ADMINISTRATIVE AGENT AT SUCH TIME ON
THE BASIS OF THE SPOT RATE (AS DEFINED BELOW) FOR THE PURCHASE OF SUCH CURRENCY
WITH DOLLARS. FOR PURPOSES OF THIS SECTION 1.07, THE “SPOT RATE” FOR A CURRENCY
MEANS THE RATE DETERMINED BY THE ADMINISTRATIVE AGENT TO BE THE RATE QUOTED BY
THE PERSON ACTING IN SUCH CAPACITY AS THE SPOT RATE FOR THE PURCHASE BY SUCH
PERSON OF SUCH CURRENCY WITH ANOTHER CURRENCY THROUGH ITS PRINCIPAL FOREIGN
EXCHANGE TRADING OFFICE AT APPROXIMATELY 11:00 A.M. ON THE DATE TWO BUSINESS
DAYS PRIOR TO THE DATE OF SUCH DETERMINATION; PROVIDED THAT THE ADMINISTRATIVE
AGENT MAY OBTAIN SUCH SPOT RATE FROM ANOTHER FINANCIAL INSTITUTION DESIGNATED BY
THE ADMINISTRATIVE AGENT IF THE PERSON ACTING IN SUCH CAPACITY DOES NOT HAVE AS
OF THE DATE OF DETERMINATION A SPOT BUYING RATE FOR ANY SUCH CURRENCY.

 


ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS


 


2.01.        THE LOANS.

 

(a)           [Reserved].

 

(b)           The Term B Borrowing. Subject to the terms and conditions set
forth herein, each Term B Lender severally agrees to make a single loan to the
Borrower on the Closing Date in an amount not to exceed such Term B Lender’s
Term B Commitment. The Term B Borrowing shall consist of Term B Loans made
simultaneously by the Term B Lenders in accordance with their respective Term B
Commitments. Amounts borrowed under this Section 2.01(b) and repaid or prepaid
may not be reborrowed. Term B Loans may be Base Rate Loans or Eurodollar Rate
Loans as further provided herein.

 

(c)           The Revolving Credit Borrowings. Subject to the terms and
conditions set forth herein, each Revolving Credit Lender severally agrees to
make loans (each such loan, a “Revolving Credit Loan”) to the Borrower from time
to time, on any Business Day during the Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Revolving Credit Commitment; provided, however, that after giving effect to any
Revolving Credit Borrowing, (i) the Total Revolving Credit Outstandings shall
not exceed the aggregate amount of the Revolving Credit Lenders’ Revolving
Credit Commitments, and (ii) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Lender, plus such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all L/C Obligations,
shall not exceed such Revolving Credit Lender’s Revolving Credit Commitment.
Within the limits of each Revolving Credit Lender’s Revolving Credit Commitment,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.01(c), prepay under Section 2.05, and reborrow under this
Section 2.01(c). Revolving Credit Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

 

34

--------------------------------------------------------------------------------


 


2.02.        BORROWINGS, CONVERSIONS AND CONTINUATIONS OF LOANS.

 

(a)           Each Term B Borrowing, each Revolving Credit Borrowing, each
conversion of Term B Loans or Revolving Credit Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $2,000,000 or a whole multiple of $1,000,000 in excess thereof. Except
as provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Committed Loan Notice  (whether telephonic
or written) shall specify (i) whether the Borrower is requesting a Term B
Borrowing, a Revolving Credit Borrowing, a conversion of Term Loans or Revolving
Credit Loans from one Type to the other, or a continuation of Eurodollar Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Term B Loans or Revolving Credit Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Committed
Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then new borrowings of the applicable Term B Loans
or Revolving Credit Loans shall be made as, Base Rate Loans and previously
outstanding Term B Loans or Revolving Credit Loans will continue as the same
Type with an Interest Period of one month unless notice otherwise is given
timely to the Administrative Agent. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

 

(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage under the applicable Facility of the applicable Term B Loans or
Revolving Credit Loans, and if no timely notice of a conversion or continuation
is provided by the Borrower, the Administrative Agent shall notify each Lender
of the details of any automatic conversion to Base Rate Loans described in
Section 2.02(a). In the case of a Term B Borrowing or a Revolving Credit
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably

 

35

--------------------------------------------------------------------------------


 

acceptable to) the Administrative Agent by the Borrower; provided, however, that
if, on the date a Committed Loan Notice with respect to a Revolving Credit
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Revolving Credit Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrower as provided above.

 

(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Term B Lenders, and no Revolving Loans may be requested
as, converted to or continued as Eurodollar Rate Loans without the consent of
the Required Revolving Lenders.

 

(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders funding such Loans of the interest rate applicable to any Interest
Period for Eurodollar Rate Loans upon determination of such interest rate. At
any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrower and the Lenders of any change in Bank of America’s prime
rate used in determining the Base Rate promptly following the public
announcement of such change.

 

(e)           After giving effect to all Term B Borrowings, all conversions of
Term B Loans from one Type to the other, and all continuations of Term B Loans
as the same Type, there shall not be more than 5 Interest Periods in effect in
respect of the Term B Facility. After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than 10 Interest Periods in effect in respect of the Revolving
Credit Facility.

 


2.03.        LETTERS OF CREDIT.

 

(a)           The Letter of Credit Commitment. (i)  Subject to the terms and
conditions set forth herein, (A) the L/C Issuer agrees, in reliance upon the
agreements of the Revolving Credit Lenders set forth in this Section 2.03, (1)
from time to time on any Business Day during the period from the Closing Date
until the Letter of Credit Expiration Date, to issue Letters of Credit for the
account of the Borrower or its Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with Section 2.03(b), and (2) to
honor drawings under the Letters of Credit; and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower or its Subsidiaries and any drawings thereunder; provided that
after giving effect to any L/C Credit Extension with respect to any Letter of
Credit, (x) the Total Revolving Credit Outstandings shall not exceed the
aggregate amount of the Revolving Credit Lenders’ Revolving Credit Commitments,
(y) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender, plus such Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all L/C Obligations shall not exceed
such Lender’s Revolving Credit Commitment, and (z) the Outstanding Amount of the
L/C Obligations shall not exceed the Letter of Credit Sublimit. Each request by
the Borrower for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the

 

36

--------------------------------------------------------------------------------


 

proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

 

(ii)           The L/C Issuer shall not issue any Letter of Credit if:

 

(A)          subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Revolving Lenders have approved such
expiry date; or

 

(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Revolving Credit
Lenders have approved such expiry date.

 

(iii)          The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

(B)           the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;

 

(C)           except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $500,000;

 

(D)          such Letter of Credit is to be denominated in a currency other than
Dollars;

 

(E)           such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or

 

(F)           a default of any Lender’s obligations to fund under Section
2.03(c) exists or any Lender is at such time a Defaulting Lender hereunder,
unless the L/C Issuer has entered into satisfactory arrangements with the
Borrower or such Lender to eliminate the L/C Issuer’s risk with respect to such
Lender.

 

37

--------------------------------------------------------------------------------


 

(iv)          The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

 

(v)           The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(vi)          The L/C Issuer shall act on behalf of the Revolving Credit Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit. (i)  Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower. Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer:  (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the L/C Issuer may require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

 

(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Credit Lender, the Administrative Agent or any

 

38

--------------------------------------------------------------------------------


 

Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Letter of Credit.

 

(iii)          If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Credit Lender or the Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.

 

(iv)          If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that permits the automatic reinstatement of all or a
portion of the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”). Unless otherwise directed by the L/C
Issuer, the Borrower shall not be required to make a specific request to the L/C
Issuer to permit such reinstatement. Once an Auto-Reinstatement Letter of Credit
has been issued, except as provided in the following sentence, the Revolving
Credit Lenders shall be deemed to have authorized (but may not require) the L/C
Issuer to reinstate all or a portion of the stated amount thereof in accordance
with the provisions of such Letter of Credit. Notwithstanding the foregoing, if
such Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the L/C Issuer
shall not permit such reinstatement if it has received a

 

39

--------------------------------------------------------------------------------


 

notice (which may be by telephone or in writing) on or before the day that is
five Business Days before the Non-Reinstatement Deadline (A) from the
Administrative Agent that the Required Revolving Lenders have elected not to
permit such reinstatement or (B) from the Administrative Agent, any Lender or
the Borrower that one or more of the applicable conditions specified in Section
4.02 is not then satisfied (treating such reinstatement as an L/C Credit
Extension for purposes of this clause) and, in each case, directing the L/C
Issuer not to permit such reinstatement.

 

(v)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations. (i)  Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the L/C Issuer shall notify the Borrower and the
Administrative Agent thereof. Not later than 11:00 a.m. on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Borrower shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing. If the Borrower fails to
so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Revolving Credit Lender of the Honor Date, the amount of
the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage thereof. In
such event, the Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii)           Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Revolving Credit Percentage of the Unreimbursed Amount
not later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Revolving Credit Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer.

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Revolving
Credit Lender’s

 

40

--------------------------------------------------------------------------------


 

payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

(iv)          Until each Revolving Credit Lender funds its Revolving Credit Loan
or L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for
any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Revolving Credit Percentage of such amount shall be solely
for the account of the L/C Issuer.

 

(v)           Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such Lender
may have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice ). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

 

(vi)          If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the L/C Issuer in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid (but not such interest and fees, which shall be for the account of the
L/C Issuer) shall constitute such Lender’s Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Revolving Credit Lender
(through the Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

 

(d)           Repayment of Participations. (i)  At any time after the L/C Issuer
has made a payment under any Letter of Credit and has received from any
Revolving Credit Lender such Lender’s L/C Advance in respect of such payment in
accordance with Section 2.03(c), if the Administrative Agent receives for the
account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the

 

41

--------------------------------------------------------------------------------


 

Administrative Agent will distribute to such Lender its Applicable Revolving
Credit Percentage thereof in the same funds as those received by the
Administrative Agent.

 

(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Revolving Credit Lender shall pay to the Administrative Agent for the
account of the L/C Issuer its Applicable Revolving Credit Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(e)           Obligations Absolute. The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following (without prejudice to any rights the
Borrower may have against such L/C Issuer for the same, but subject to the
limitations hereafter set forth):

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any of its Subsidiaries.

 

42

--------------------------------------------------------------------------------


 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)            Role of L/C Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

(g)           Cash Collateral. Upon the request of the Administrative Agent, (i)
if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the Letter of Credit Expiration Date, any L/C Obligation for any reason
remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations. Sections 2.05
and 8.02(c) set forth certain additional requirements to deliver Cash Collateral
hereunder. For purposes of this Section 2.03, Section 2.05 and Section 8.02(c),
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Revolving
Lenders, as collateral for the L/C Obligations, cash or deposit account

 

43

--------------------------------------------------------------------------------


 

balances pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders). Derivatives of such term have corresponding meanings. The
Borrower hereby grants to the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing. Cash Collateral
shall be maintained in blocked, non-interest bearing deposit accounts at the
Administrative Agent. If at any time the Administrative Agent determines that
any funds held as Cash Collateral pursuant to this Section 2.03(g) are subject
to any right or claim of any Person other than the Administrative Agent or that
the total amount of such funds is less than the aggregate Outstanding Amount of
all L/C Obligations, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate Outstanding Amount over (y) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent determines to be free and
clear of any such right and claim. Upon the drawing of any Letter of Credit for
which funds are on deposit as Cash Collateral, such funds shall be applied, to
the extent permitted under applicable Laws, to reimburse the L/C Issuer.

 

(h)           Applicability of ISP and UCP. Unless otherwise expressly agreed by
the L/C Issuer and the Borrower when a Letter of Credit is issued, (i) the rules
of the ISP shall apply to each standby Letter of Credit, and (ii) the rules of
the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce at the time of issuance shall
apply to each commercial Letter of Credit.

 

(i)            Letter of Credit Fees. The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Applicable Revolving Credit Percentage a Letter of Credit
fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Eurodollar Rate times the daily amount available to be drawn under such Letter
of Credit. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be (i)
due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Revolving Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.

 

(j)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer. The Borrower shall pay directly to the L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the Administrative Fee Letter, computed on the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such

 

44

--------------------------------------------------------------------------------


 

date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

 

(k)           Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

(l)            Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

 


2.04.        [RESERVED].

 


2.05.        PREPAYMENTS.

 

(a)           Optional. The Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay Term Loans and
Revolving Credit Loans in whole or in part without premium or penalty; provided
that (A) such notice must be received by the Administrative Agent not later than
11:00 a.m. (1) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (2) on the date of prepayment of Base Rate Loans; (B) any
prepayment of Eurodollar Rate Loans shall be in a principal amount of $1,000,000
or a whole multiple of $1,000,000 in excess thereof; and (C) any prepayment of
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility). If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
prepayment of the outstanding Term Loans pursuant to this Section 2.05(a) shall
be applied to the principal repayment installments thereof on a pro rata basis,
and each such prepayment shall be paid to the Lenders in accordance with their
respective Applicable Percentages in respect of each of the relevant Facilities.

 

45

--------------------------------------------------------------------------------


 

(b)           Mandatory. (i)  Within five Business Days after financial
statements have been delivered pursuant to Section 6.01(a) and the related
Compliance Certificate has been delivered pursuant to Section 6.02(b), the
Borrower shall prepay an aggregate principal amount of Loans equal to the excess
(if any) of (A) 50% of Excess Cash Flow for the fiscal year covered by such
financial statements over (B) the aggregate principal amount of Term Loans
prepaid pursuant to Section 2.05(a) (such mandatory prepayments to be applied as
set forth in clauses (vi) and (ix) below).

 

(ii)           If the Borrower or any of its Subsidiaries Disposes of any
property (other than any Disposition of any property permitted by Sections
7.05(a) - (f)) which results in the realization by such Person of Net Cash
Proceeds, the Borrower shall prepay an aggregate principal amount of Loans equal
to 100% of such Net Cash Proceeds immediately upon receipt thereof by such
Person (such prepayments to be applied as set forth in clauses (vi) and (ix)
below).

 

(iii)          Upon the sale or issuance by the Borrower or any of its
Subsidiaries of any of its Equity Interests (other than Excluded Issuances and
any sales or issuances of Equity Interests to another Loan Party), the Borrower
shall prepay an aggregate principal amount of Loans equal to 100% of all Net
Cash Proceeds received therefrom immediately upon receipt thereof by the
Borrower or such Subsidiary (such prepayments to be applied as set forth in
clauses (vi) and (ix) below).

 

(iv)          Upon the incurrence or issuance by the Borrower or any of its
Subsidiaries of any Indebtedness (other than Indebtedness permitted to be
incurred or issued pursuant to Section 7.02), the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by the Borrower or such
Subsidiary (such prepayments to be applied as set forth in clauses (vi) and (ix)
below).

 

(v)           Upon any Extraordinary Receipt received by or paid to or for the
account of the Borrower or any of its Subsidiaries, and not otherwise included
in clause (ii), (iii) or (iv) of this Section 2.05(b), the Borrower shall prepay
an aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by the Borrower or such
Subsidiary (such prepayments to be applied as set forth in clauses (vi) and (ix)
below).

 

(vi)          Each prepayment of Loans pursuant to the foregoing provisions of
this Section 2.05(b) shall be applied, first, to the Term B Facility and to the
principal repayment installments thereof on a pro rata basis and, second, to the
Revolving Credit Facility in the manner set forth in clause (ix) of this Section
2.05(b).

 

(vii)         Notwithstanding any of the other provisions of clause (ii), (iii),
(iv) or (v) of this Section 2.05(b), so long as no Default shall have occurred
and be continuing, if, on any date on which a prepayment would otherwise be
required to be made pursuant to clause (ii), (iii), (iv) or (v) of this
Section 2.05(b), the aggregate amount of Net Cash Proceeds required by such
clause to be applied to prepay Loans on such date is less than or equal to
$2,000,000, the Borrower may defer such prepayment until the first date on which
the aggregate amount of Net Cash Proceeds or other amounts otherwise required
under clause (ii), (iii), (iv) or (v) of this Section 2.05(b) to be applied to
prepay Loans exceeds $1,000,000. During such deferral period the Borrower

 

46

--------------------------------------------------------------------------------


 

may apply all or any part of such aggregate amount to prepay Revolving Credit
Loans and may, subject to the fulfillment of the applicable conditions set forth
in Article IV, reborrow such amounts (which amounts, to the extent originally
constituting Net Cash Proceeds, shall be deemed to retain their original
character as Net Cash Proceeds when so reborrowed) for application as required
by this Section 2.05(b). Upon the occurrence of a Default during any such
deferral period, the Borrower shall immediately prepay the Loans in the amount
of all Net Cash Proceeds received by the Borrower and other amounts, as
applicable, that are required to be applied to prepay Loans under this
Section 2.05(b) (without giving effect to the first and second sentences of this
clause (vii)) but which have not previously been so applied.

 

(viii)        If for any reason the Total Revolving Credit Outstandings at any
time exceed the aggregate amount of the Revolving Credit Lenders’ Revolving
Credit Commitments at such time, the Borrower shall immediately prepay Revolving
Credit Loans and L/C Borrowings and/or Cash Collateralize the L/C Obligations
(other than the L/C Borrowings) in an aggregate amount equal to such excess.

 

(ix)           Prepayments of the Revolving Credit Facility made pursuant to
this Section 2.05(b), first, shall be applied ratably to the L/C Borrowings,
second, shall be applied ratably to the outstanding Revolving Credit Loans, and,
third, shall be used to Cash Collateralize the remaining L/C Obligations
(provided that such prepayment shall not reduce the Revolving Credit
Commitments); and, in the case of prepayments of the Revolving Credit Facility
required pursuant to clause (i), (ii), (iii), (iv) or (v) of this Section
2.05(b), the amount remaining, if any, after the prepayment in full of all L/C
Borrowings and Revolving Credit Loans outstanding at such time and the Cash
Collateralization of the remaining L/C Obligations in full (the sum of such
prepayment amounts, cash collateralization amounts and remaining amount being,
collectively, the “Reduction Amount”) may be retained by the Borrower for use in
the ordinary course of its business. Upon the drawing of any Letter of Credit
that has been Cash Collateralized, the funds held as Cash Collateral shall be
applied (without any further action by or notice to or from the Borrower or any
other Loan Party) to reimburse the L/C Issuer or the Revolving Credit Lenders,
as applicable.

 


2.06.        TERMINATION OR REDUCTION OF COMMITMENTS.

 

(a)           Optional. The Borrower may, upon notice to the Administrative
Agent, terminate the Revolving Credit Facility or the Letter of Credit Sublimit
or from time to time permanently reduce the Revolving Credit Commitments or the
Letter of Credit Sublimit; provided that (i) any such notice shall be received
by the Administrative Agent not later than 11:00 a.m. five Business Days prior
to the date of termination or reduction, (ii) any such partial reduction shall
be in an aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in
excess thereof and (iii) the Borrower shall not terminate or reduce (A) the
Revolving Credit Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Credit Outstandings would
exceed the aggregate Revolving Credit Commitments or (B) the Letter of Credit
Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit.

 

(b)           Mandatory. (i)  [Reserved].

 

47

--------------------------------------------------------------------------------


 

(ii)           The aggregate Term B Commitments shall be automatically and
permanently reduced to zero on the date of the Term B Borrowing.

 

(iii)          [Reserved].

 

(iv)          If after giving effect to any reduction or termination of
Revolving Credit Commitments under this Section 2.06, or the Letter of Credit
Sublimit exceeds the aggregate Revolving Credit Commitments at such time, the
Letter of Credit Sublimit shall be automatically reduced by the amount of such
excess.

 

(c)           Application of Commitment Reductions; Payment of Fees. The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Letter of Credit Sublimit, or the Revolving Credit Commitment
under this Section 2.06. Upon any reduction of the Revolving Credit Commitments,
the Revolving Credit Commitment of each Revolving Credit Lender shall be reduced
by such Lender’s Applicable Revolving Credit Percentage of such reduction
amount. All fees in respect of the Revolving Credit Facility accrued until the
effective date of any termination of the Revolving Credit Facility shall be paid
on the effective date of such termination.

 


2.07.        REPAYMENT OF LOANS.

 

(a)           [Reserved].

 

(b)           Term B Loans. The Borrower shall repay to the Term B Lenders the
aggregate principal amount of all Term B Loans outstanding on the following
dates in the respective amounts set forth opposite such dates (which amounts
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.05(a) and (b)(vi)):

 

Date

 

Amount

 

June 30, 2007

 

$

450,000

 

September 30, 2007

 

$

450,000

 

December 31, 2007

 

$

450,000

 

March 31, 2008

 

$

450,000

 

June 30, 2008

 

$

450,000

 

September 30, 2008

 

$

450,000

 

December 31, 2008

 

$

450,000

 

March 31, 2009

 

$

450,000

 

June 30, 2009

 

$

450,000

 

September 30, 2009

 

$

450,000

 

December 31, 2009

 

$

450,000

 

March 31, 2010

 

$

450,000

 

June 30, 2010

 

$

450,000

 

September 30, 2010

 

$

450,000

 

December 31, 2010

 

$

450,000

 

 

48

--------------------------------------------------------------------------------


 

Date

 

Amount

 

March 31, 2011

 

$

450,000

 

June 30, 2011

 

$

450,000

 

Term Loan Maturity Date

 

$

172,350,000

 

 

 

 

 

Total

 

$

180,000,000

 

 

provided, however, that the final principal repayment installment of the Term B
Loans shall be repaid on the Maturity Date for the Term B Facility and in any
event shall be in an amount equal to the aggregate principal amount of all
Term B Loans outstanding on such date.

 

(c)           Revolving Credit Loans. The Borrower shall repay to the Revolving
Credit Lenders on the Maturity Date for the Revolving Credit Facility the
aggregate principal amount of all Revolving Credit Loans outstanding on such
date.

 


2.08.        INTEREST.

 

(a)           Subject to the provisions of Section 2.08(b), (i) each Eurodollar
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate for such
Facility; and (ii) each Base Rate Loan under a Facility shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility.

 

(b)           (i)  If any amount of principal of any Loan is not paid when due,
whether at stated maturity, by acceleration or otherwise, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)           If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due, whether at stated
maturity, by acceleration or otherwise, then upon the request of the Required
Lenders such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

(iii)          Upon the request of the Required Lenders, while any Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest

 

49

--------------------------------------------------------------------------------


 

hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law.

 


2.09.        FEES. IN ADDITION TO CERTAIN FEES DESCRIBED IN SECTIONS 2.03(I) AND
(J):

 


(A)           COMMITMENT FEE. THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF EACH REVOLVING CREDIT LENDER IN ACCORDANCE WITH ITS
APPLICABLE REVOLVING CREDIT PERCENTAGE, A COMMITMENT FEE EQUAL TO THE APPLICABLE
COMMITMENT FEE PERCENTAGE TIMES THE ACTUAL DAILY AMOUNT BY WHICH THE AGGREGATE
REVOLVING CREDIT COMMITMENTS EXCEED THE SUM OF (I) THE OUTSTANDING AMOUNT OF
REVOLVING CREDIT LOANS AND (II) THE OUTSTANDING AMOUNT OF L/C OBLIGATIONS. THE
COMMITMENT FEE SHALL ACCRUE AT ALL TIMES DURING THE AVAILABILITY PERIOD,
INCLUDING AT ANY TIME DURING WHICH ONE OR MORE OF THE CONDITIONS IN ARTICLE IV
IS NOT MET, AND SHALL BE DUE AND PAYABLE QUARTERLY IN ARREARS ON THE LAST
BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER, COMMENCING WITH THE
FIRST SUCH DATE TO OCCUR AFTER THE CLOSING DATE, AND ON THE LAST DAY OF THE
AVAILABILITY PERIOD FOR THE REVOLVING CREDIT FACILITY. THE COMMITMENT FEE SHALL
BE CALCULATED QUARTERLY IN ARREARS, AND IF THERE IS ANY CHANGE IN THE APPLICABLE
RATE DURING ANY QUARTER, THE ACTUAL DAILY AMOUNT SHALL BE COMPUTED AND
MULTIPLIED BY THE APPLICABLE RATE SEPARATELY FOR EACH PERIOD DURING SUCH QUARTER
THAT SUCH APPLICABLE RATE WAS IN EFFECT.


 


(B)           OTHER FEES. (I)  THE BORROWER SHALL PAY THE AMOUNTS REQUIRED TO BE
PAID UNDER THE FEE LETTER IN THE AMOUNTS AND AT THE TIMES SPECIFIED THEREIN.
SUCH FEES SHALL BE FULLY EARNED WHEN PAID AND SHALL NOT BE REFUNDABLE FOR ANY
REASON WHATSOEVER.


 

(ii)           The Borrower shall pay to the Lenders such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 


2.10.        COMPUTATION OF INTEREST AND FEES. ALL COMPUTATIONS OF INTEREST FOR
BASE RATE LOANS WHEN THE BASE RATE IS DETERMINED BY BANK OF AMERICA’S “PRIME
RATE” SHALL BE MADE ON THE BASIS OF A YEAR OF 365 OR 366 DAYS, AS THE CASE MAY
BE, AND ACTUAL DAYS ELAPSED. ALL OTHER COMPUTATIONS OF FEES AND INTEREST SHALL
BE MADE ON THE BASIS OF A 360-DAY YEAR AND ACTUAL DAYS ELAPSED (WHICH RESULTS IN
MORE FEES OR INTEREST, AS APPLICABLE, BEING PAID THAN IF COMPUTED ON THE BASIS
OF A 365-DAY YEAR). INTEREST SHALL ACCRUE ON EACH LOAN FOR THE DAY ON WHICH THE
LOAN IS MADE, AND SHALL NOT ACCRUE ON A LOAN, OR ANY PORTION THEREOF, FOR THE
DAY ON WHICH THE LOAN OR SUCH PORTION IS PAID, PROVIDED THAT ANY LOAN THAT IS
REPAID ON THE SAME DAY ON WHICH IT IS MADE SHALL, SUBJECT TO SECTION 2.12(A),
BEAR INTEREST FOR ONE DAY. EACH DETERMINATION BY THE ADMINISTRATIVE AGENT OF AN
INTEREST RATE OR FEE HEREUNDER SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES,
ABSENT MANIFEST ERROR.

 


2.11.        EVIDENCE OF DEBT.

 

(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Credit Extensions made by the Lenders
to the Borrower and the interest and payments thereon. Any failure to so

 

50

--------------------------------------------------------------------------------


 

record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

(b)           In addition to the accounts and records referred to in Section
2.11(a), each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 


2.12.        PAYMENTS GENERALLY; ADMINISTRATIVE AGENT’S CLAWBACK.

 

(a)           General. All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage in respect of the relevant
Facility (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office. All payments
received by the Administrative Agent after 2:00 p.m. shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by the Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected on computing
interest or fees, as the case may be.

 

(b)           (i)  Funding by Lenders; Presumption by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case
of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with

 

51

--------------------------------------------------------------------------------


 

interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(ii)           Payments by Borrower; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrower
prior to the time at which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuer hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the
case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Appropriate Lenders or the L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)           Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(d)           Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Term Loans and Revolving Credit Loans and to fund
participations in Letters of Credit and to make payments pursuant to Section
11.04(c) are several and not joint. The failure of any Lender to make any Loan,
to fund any such participation or to make any payment under Section 11.04(c) on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other

 

52

--------------------------------------------------------------------------------


 

Lender to so make its Loan, to purchase its participation or to make its payment
under Section 11.04(c).

 

(e)           Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

(f)            Insufficient Funds. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.

 


2.13.        SHARING OF PAYMENTS BY LENDERS. IF ANY LENDER SHALL, BY EXERCISING
ANY RIGHT OF SETOFF OR COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN RESPECT OF
(A) OBLIGATIONS IN RESPECT OF ANY THE FACILITIES DUE AND PAYABLE TO SUCH LENDER
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AT SUCH TIME IN EXCESS OF ITS
RATABLE SHARE (ACCORDING TO THE PROPORTION OF (I) THE AMOUNT OF SUCH OBLIGATIONS
DUE AND PAYABLE TO SUCH LENDER AT SUCH TIME TO (II) THE AGGREGATE AMOUNT OF THE
OBLIGATIONS IN RESPECT OF THE FACILITIES DUE AND PAYABLE TO ALL LENDERS
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AT SUCH TIME) OF PAYMENTS ON
ACCOUNT OF THE OBLIGATIONS IN RESPECT OF THE FACILITIES DUE AND PAYABLE TO ALL
LENDERS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AT SUCH TIME OBTAINED BY
ALL THE LENDERS AT SUCH TIME OR (B) OBLIGATIONS IN RESPECT OF ANY OF THE
FACILITIES OWING (BUT NOT DUE AND PAYABLE) TO SUCH LENDER HEREUNDER AND UNDER
THE OTHER LOAN DOCUMENTS AT SUCH TIME IN EXCESS OF ITS RATABLE SHARE (ACCORDING
TO THE PROPORTION OF (I) THE AMOUNT OF SUCH OBLIGATIONS OWING (BUT NOT DUE AND
PAYABLE) TO SUCH LENDER AT SUCH TIME TO (II) THE AGGREGATE AMOUNT OF THE
OBLIGATIONS IN RESPECT OF THE FACILITIES OWING (BUT NOT DUE AND PAYABLE) TO ALL
LENDERS HEREUNDER AND UNDER THE OTHER LOAN PARTIES AT SUCH TIME) OF PAYMENT ON
ACCOUNT OF THE OBLIGATIONS IN RESPECT OF THE FACILITIES OWING (BUT NOT DUE AND
PAYABLE) TO ALL LENDERS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AT SUCH
TIME OBTAINED BY ALL OF THE LENDERS AT SUCH TIME THEN THE LENDER RECEIVING SUCH
GREATER PROPORTION SHALL (A) NOTIFY THE ADMINISTRATIVE AGENT OF SUCH FACT, AND
(B) PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE LOANS AND
SUBPARTICIPATIONS IN L/C OBLIGATIONS OF THE OTHER LENDERS, OR MAKE SUCH OTHER
ADJUSTMENTS AS SHALL BE EQUITABLE, SO THAT THE BENEFIT OF ALL SUCH PAYMENTS
SHALL BE SHARED BY THE LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE AMOUNT
OF OBLIGATIONS IN RESPECT OF THE FACILITIES THEN DUE AND PAYABLE TO THE LENDERS
OR OWING (BUT NOT DUE AND PAYABLE) TO THE LENDERS, AS THE CASE MAY BE, PROVIDED
THAT:

 

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)           the provisions of this Section shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of

 

53

--------------------------------------------------------------------------------


 

this Agreement or (B) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations to any assignee or participant, other than
to the Borrower or any Subsidiary thereof (as to which the provisions of this
Section shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 


ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY


 


3.01.        TAXES.

 

(a)           Payments Free of Taxes. Any and all payments by or on account of
any obligation of a Loan Party hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if the Borrower shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, any Lender or the L/C Issuer, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
the applicable Loan Party shall make such deductions and (iii) the applicable
Loan Party shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(b)           Payment of Other Taxes by the Borrower. Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

 

(c)           Indemnification by the Borrower. The Loan Parties shall indemnify
the Administrative Agent, each Lender and the L/C Issuer, within 30 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided, however,
that the Loan Parties shall have no liability hereunder in respect of penalties,
interest and other liabilities attributable to any Indemnified Taxes or Other
Taxes if such penalties, interest or other liabilities are attributable to the
gross negligence or willful misconduct of an Administrative Agent, Lender or L/C
Issuer. A certificate as to the amount of such payment or liability delivered to
the Borrower (or applicable Loan Party) by a Lender or the L/C Issuer (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive absent
manifest error.

 

54

--------------------------------------------------------------------------------


 

(d)           Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Loan Party to a Governmental Authority,
the Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)           Status of Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

 

Without limiting the generality of the foregoing, if the Borrower is resident
for tax purposes in the United States, any Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

 

(i)            duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

 

(ii)           duly completed copies of Internal Revenue Service Form W-8ECI,

 

(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (A) a
certificate to the effect that such Foreign Lender is not (1) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (3) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (B) duly completed copies of  Internal Revenue Service Form W-8BEN, or

 

(iv)          any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.

 

(f)            Treatment of Certain Refunds. If the Administrative Agent, any
Lender or the L/C Issuer determines, in its sole discretion, that it has
received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by a Loan Party or with respect to

 

55

--------------------------------------------------------------------------------


 

which a Loan Party has paid additional amounts pursuant to this Section, it
shall pay to the Loan Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by the Loan Party
under this Section with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Loan Party, upon the request of the
Administrative Agent, such Lender or the L/C Issuer, agrees to repay the amount
paid over to the Loan Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the L/C Issuer if the Administrative Agent, such Lender or the
L/C Issuer is required to repay such refund to such Governmental Authority. This
subsection shall not be construed to require the Administrative Agent, any
Lender or the L/C Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Loan
Parties or any other Person.

 


3.02.        ILLEGALITY. IF ANY LENDER DETERMINES THAT ANY LAW HAS MADE IT
UNLAWFUL, OR THAT ANY GOVERNMENTAL AUTHORITY HAS ASSERTED THAT IT IS UNLAWFUL,
FOR ANY LENDER OR ITS APPLICABLE LENDING OFFICE TO MAKE, MAINTAIN OR FUND
EURODOLLAR RATE LOANS, OR TO DETERMINE OR CHARGE INTEREST RATES BASED UPON THE
EURODOLLAR RATE, OR ANY GOVERNMENTAL AUTHORITY HAS IMPOSED MATERIAL RESTRICTIONS
ON THE AUTHORITY OF SUCH LENDER TO PURCHASE OR SELL, OR TO TAKE DEPOSITS OF,
DOLLARS IN THE LONDON INTERBANK MARKET, THEN, ON NOTICE THEREOF BY SUCH LENDER
TO THE BORROWER THROUGH THE ADMINISTRATIVE AGENT, ANY OBLIGATION OF SUCH LENDER
TO MAKE OR CONTINUE EURODOLLAR RATE LOANS OR TO CONVERT BASE RATE LOANS TO
EURODOLLAR RATE LOANS SHALL BE SUSPENDED UNTIL SUCH LENDER NOTIFIES THE
ADMINISTRATIVE AGENT AND THE BORROWER THAT THE CIRCUMSTANCES GIVING RISE TO SUCH
DETERMINATION NO LONGER EXIST. UPON RECEIPT OF SUCH NOTICE, THE BORROWER SHALL,
UPON DEMAND FROM SUCH LENDER (WITH A COPY TO THE ADMINISTRATIVE AGENT), PREPAY
OR, IF APPLICABLE, CONVERT ALL EURODOLLAR RATE LOANS OF SUCH LENDER TO BASE RATE
LOANS, EITHER ON THE LAST DAY OF THE INTEREST PERIOD THEREFOR, IF SUCH LENDER
MAY LAWFULLY CONTINUE TO MAINTAIN SUCH EURODOLLAR RATE LOANS TO SUCH DAY, OR
IMMEDIATELY, IF SUCH LENDER MAY NOT LAWFULLY CONTINUE TO MAINTAIN SUCH
EURODOLLAR RATE LOANS. UPON ANY SUCH PREPAYMENT OR CONVERSION, THE BORROWER
SHALL ALSO PAY ACCRUED INTEREST ON THE AMOUNT SO PREPAID OR CONVERTED.

 


3.03.        INABILITY TO DETERMINE RATES. IF THE REQUIRED LENDERS DETERMINE
THAT FOR ANY REASON IN CONNECTION WITH ANY REQUEST FOR A EURODOLLAR RATE LOAN OR
A CONVERSION TO OR CONTINUATION THEREOF THAT (A) DOLLAR DEPOSITS ARE NOT BEING
OFFERED TO BANKS IN THE LONDON INTERBANK EURODOLLAR MARKET FOR THE APPLICABLE
AMOUNT AND INTEREST PERIOD OF SUCH EURODOLLAR RATE LOAN, (B) ADEQUATE AND
REASONABLE MEANS DO NOT EXIST FOR DETERMINING THE EURODOLLAR RATE FOR ANY
REQUESTED INTEREST PERIOD WITH RESPECT TO A PROPOSED EURODOLLAR RATE LOAN, OR
(C) THE EURODOLLAR RATE FOR ANY REQUESTED INTEREST PERIOD WITH RESPECT TO A
PROPOSED EURODOLLAR RATE LOAN DOES NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO
SUCH LENDERS OF FUNDING SUCH LOAN, THE ADMINISTRATIVE AGENT WILL PROMPTLY SO
NOTIFY THE BORROWER AND EACH LENDER. THEREAFTER, THE OBLIGATION OF THE LENDERS
TO MAKE OR MAINTAIN EURODOLLAR RATE LOANS SHALL BE SUSPENDED UNTIL THE
ADMINISTRATIVE AGENT (UPON THE INSTRUCTION OF THE REQUIRED LENDERS) REVOKES SUCH
NOTICE. UPON RECEIPT OF SUCH NOTICE, THE BORROWER MAY REVOKE ANY PENDING REQUEST
FOR A BORROWING OF, CONVERSION TO OR CONTINUATION OF EURODOLLAR RATE LOANS OR,
FAILING THAT, WILL BE DEEMED TO HAVE CONVERTED SUCH

 

56

--------------------------------------------------------------------------------


 


REQUEST INTO A REQUEST FOR A COMMITTED BORROWING OF BASE RATE LOANS IN THE
AMOUNT SPECIFIED THEREIN.

 


3.04.        INCREASED COSTS; RESERVES ON EURODOLLAR RATE LOANS.


 

(a)           Increased Costs Generally. If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;

 

(ii)           subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Loan made by it hereunder, or change
the basis of taxation of payments to such Lender or the L/C Issuer in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 3.01 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or the L/C Issuer); or

 

(iii)          impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made hereunder by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
written request of such Lender or the L/C Issuer, the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered following the receipt of such
request.

 

(b)           Capital Requirements. If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, upon the
written request of such Lender, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

 

57

--------------------------------------------------------------------------------


 

(c)           Certificates for Reimbursement. A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)           Delay in Requests. Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

(e)           Reserves on Eurodollar Rate Loans. The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 days from receipt of
such notice.

 


3.05.        COMPENSATION FOR LOSSES. UPON DEMAND OF ANY LENDER (WITH A COPY TO
THE ADMINISTRATIVE AGENT) FROM TIME TO TIME, THE BORROWER SHALL PROMPTLY
COMPENSATE SUCH LENDER FOR AND HOLD SUCH LENDER HARMLESS FROM ANY LOSS, COST OR
EXPENSE INCURRED BY IT AS A RESULT OF:

 


(A)           ANY CONTINUATION, CONVERSION, PAYMENT OR PREPAYMENT OF ANY LOAN
OTHER THAN A BASE RATE LOAN ON A DAY OTHER THAN THE LAST DAY OF THE INTEREST
PERIOD FOR SUCH LOAN (WHETHER VOLUNTARY, MANDATORY, AUTOMATIC, BY REASON OF
ACCELERATION, OR OTHERWISE);


 


(B)           ANY FAILURE BY THE BORROWER (FOR A REASON OTHER THAN THE FAILURE
OF SUCH LENDER TO MAKE A LOAN) TO PREPAY, BORROW, CONTINUE OR CONVERT ANY LOAN
OTHER THAN A BASE RATE LOAN ON THE DATE OR IN THE AMOUNT NOTIFIED BY THE
BORROWER; OR


 


(C)           ANY ASSIGNMENT OF A EURODOLLAR RATE LOAN ON A DAY OTHER THAN THE
LAST DAY OF THE INTEREST PERIOD THEREFOR AS A RESULT OF A REQUEST BY THE
BORROWER PURSUANT TO SECTION 11.13;

 

58

--------------------------------------------------------------------------------


 

including any loss of anticipated profits and any loss or expense arising
directly, in each case, from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained. The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 


3.06.        MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.

 

(a)           Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)           Replacement of Lenders. If any Lender requests compensation under
Section 3.04, if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 or if any Lender ceases to make available Eurodollar Rate Loans
pursuant to Section 3.02, the Borrower may replace such Lender in accordance
with Section 11.13.

 


3.07.        SURVIVAL. ALL OF THE BORROWER’S OBLIGATIONS UNDER THIS ARTICLE III
SHALL SURVIVE TERMINATION OF THE AGGREGATE COMMITMENTS AND REPAYMENT OF ALL
OTHER OBLIGATIONS HEREUNDER.

 


ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


 


4.01.        CONDITIONS OF INITIAL CREDIT EXTENSION. THE OBLIGATION OF THE L/C
ISSUER AND EACH LENDER TO MAKE ITS INITIAL CREDIT EXTENSION HEREUNDER IS SUBJECT
TO SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT:

 


(A)           THE ADMINISTRATIVE AGENT’S RECEIPT OF THE FOLLOWING, EACH OF WHICH
SHALL BE ORIGINALS OR TELECOPIES (FOLLOWED PROMPTLY BY ORIGINALS) UNLESS
OTHERWISE SPECIFIED, EACH PROPERLY EXECUTED BY A RESPONSIBLE OFFICER OF THE
SIGNING LOAN PARTY, EACH DATED THE CLOSING DATE (OR, IN THE CASE OF CERTIFICATES
OF GOVERNMENTAL OFFICIALS, A RECENT DATE

 

59

--------------------------------------------------------------------------------


 


BEFORE THE CLOSING DATE) AND EACH IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND EACH OF THE LENDERS:


 

(I)            EXECUTED COUNTERPARTS OF THIS AGREEMENT AND EACH GUARANTY,
SUFFICIENT IN NUMBER FOR DISTRIBUTION TO THE ADMINISTRATIVE AGENT, EACH LENDER
AND THE BORROWER;

 

(II)           A NOTE EXECUTED BY THE BORROWER IN FAVOR OF EACH LENDER
REQUESTING A NOTE;

 

(III)          A PLEDGE AND SECURITY AGREEMENT, IN SUBSTANTIALLY THE FORM OF
EXHIBIT G (TOGETHER WITH EACH OTHER PLEDGE AND SECURITY AGREEMENT DELIVERED
PURSUANT TO SECTIONS 6.12 AND 6.15, IN EACH CASE AS AMENDED, THE “SECURITY
AGREEMENT”), DULY EXECUTED BY EACH LOAN PARTY, TOGETHER WITH:

 

(A)          CERTIFICATES REPRESENTING THE PLEDGED EQUITY REFERRED TO THEREIN
ACCOMPANIED BY UNDATED STOCK POWERS EXECUTED IN BLANK AND INSTRUMENTS EVIDENCING
THE PLEDGED DEBT INDORSED IN BLANK,

 

(B)           PROPER FINANCING STATEMENTS IN FORM APPROPRIATE FOR FILING UNDER
THE UNIFORM COMMERCIAL CODE OF ALL JURISDICTIONS THAT THE ADMINISTRATIVE AGENT
MAY DEEM NECESSARY OR DESIRABLE IN ORDER TO PERFECT THE LIENS CREATED UNDER THE
SECURITY AGREEMENT, COVERING THE COLLATERAL DESCRIBED IN THE SECURITY AGREEMENT,

 

(C)           COMPLETED REQUESTS FOR INFORMATION, DATED ON OR BEFORE THE DATE OF
THE INITIAL CREDIT EXTENSION, LISTING ALL EFFECTIVE FINANCING STATEMENTS AND
OTHER EVIDENCE OF LIENS FILED IN THE JURISDICTIONS REFERRED TO IN CLAUSE (B)
ABOVE AND IN EACH OTHER JURISDICTION REQUESTED BY THE ADMINISTRATIVE AGENT THAT
NAME ANY LOAN PARTY AS DEBTOR, TOGETHER WITH COPIES OF SUCH OTHER FINANCING
STATEMENTS,

 

(D)          EVIDENCE OF THE COMPLETION OF ALL OTHER ACTIONS, RECORDINGS AND
FILINGS OF OR WITH RESPECT TO THE SECURITY AGREEMENT THAT THE ADMINISTRATIVE
AGENT MAY DEEM NECESSARY OR DESIRABLE IN ORDER TO PERFECT THE LIENS CREATED
THEREBY,

 

(E)           THE ACCOUNT CONTROL AGREEMENTS AND THE SECURITIES ACCOUNT CONTROL
AGREEMENT, IN EACH CASE AS REFERRED TO IN THE SECURITY AGREEMENT AND DULY
EXECUTED BY THE APPROPRIATE PARTIES,

 

(F)           EVIDENCE THAT ALL OTHER ACTION THAT THE ADMINISTRATIVE AGENT MAY
DEEM NECESSARY OR DESIRABLE IN ORDER TO PERFECT THE LIENS CREATED UNDER THE
SECURITY AGREEMENT HAS BEEN TAKEN (INCLUDING RECEIPT OF DULY EXECUTED PAYOFF
LETTERS, UCC-3 TERMINATION STATEMENTS AND LANDLORDS’ AND BAILEES’ WAIVER AND
CONSENT AGREEMENTS);

 

60

--------------------------------------------------------------------------------


 

(IV)          DEEDS OF TRUST, TRUST DEEDS, DEEDS TO SECURE DEBT, MORTGAGES, OR
ANY OTHER DOCUMENT, CREATING AND EVIDENCING A LIEN ON ANY MORTGAGED PROPERTY (AS
DEFINED IN THE COLLATERAL DOCUMENTS), IN SUBSTANTIALLY THE FORM OF EXHIBIT H
(WITH SUCH CHANGES AS MAY BE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS
COUNSEL TO ACCOUNT FOR LOCAL LAW MATTERS) AND COVERING THE PROPERTIES LISTED ON
SCHEDULE 4.01(A)(IV) (TOGETHER WITH THE ASSIGNMENTS OF LEASES AND RENTS REFERRED
TO THEREIN AND EACH OTHER MORTGAGE DELIVERED PURSUANT TO SECTION 6.12 OR SECTION
6.15, IN EACH CASE AS AMENDED, THE “MORTGAGES”), DULY EXECUTED BY THE
APPROPRIATE LOAN PARTY, TOGETHER WITH:

 

(A)          EVIDENCE THAT COUNTERPARTS OF THE MORTGAGES HAVE BEEN DULY
EXECUTED, ACKNOWLEDGED AND DELIVERED AND ARE IN FORM SUITABLE FOR FILING OR
RECORDING IN ALL FILING OR RECORDING OFFICES THAT THE ADMINISTRATIVE AGENT MAY
DEEM NECESSARY OR DESIRABLE IN ORDER TO CREATE A VALID FIRST AND SUBSISTING LIEN
ON THE PROPERTY DESCRIBED THEREIN IN FAVOR OF THE ADMINISTRATIVE AGENT FOR THE
BENEFIT OF THE SECURED PARTIES AND THAT ALL FILING, DOCUMENTARY, STAMP,
INTANGIBLE AND RECORDING TAXES AND FEES HAVE BEEN PAID,

 

(B)           FULLY PAID AMERICAN LAND TITLE ASSOCIATION LENDER’S EXTENDED
COVERAGE TITLE INSURANCE POLICIES (THE “MORTGAGE POLICIES”) IN FORM AND
SUBSTANCE, WITH ENDORSEMENTS AND IN AMOUNTS NOT LESS THAN $6.5 MILLION, ISSUED,
COINSURED AND REINSURED BY A TITLE COMPANY ACCEPTABLE TO THE ADMINISTRATIVE
AGENT, INSURING THE MORTGAGES TO BE VALID FIRST AND SUBSISTING LIENS ON THE
PROPERTY AND DESCRIBED THEREIN, FREE AND CLEAR OF ALL DEFECTS (INCLUDING, BUT
NOT LIMITED TO, MECHANICS’ AND MATERIALMEN’S LIENS) AND ENCUMBRANCES, EXCEPTING
ONLY PERMITTED ENCUMBRANCES AND OTHER LIENS PERMITTED UNDER THE LOAN DOCUMENTS,
AND PROVIDING FOR SUCH OTHER AFFIRMATIVE INSURANCE (INCLUDING ENDORSEMENTS FOR
FUTURE ADVANCES UNDER THE LOAN DOCUMENTS, FOR MECHANICS’ AND MATERIALMEN’S LIENS
AND FOR ZONING OF THE APPLICABLE PROPERTY) AND ON MATTERS RELATING TO FIRST LOSS
DOLLAR, CONTIGUITY, REVOLVING CREDIT, NON-IMPUTATION, PUBLIC ROAD ACCESS,
SURVEY, VARIABLE RATE, ENVIRONMENTAL LIEN, MORTGAGE RECORDING TAX, SEPARATE TAX
LOT, SO-CALLED COMPREHENSIVE COVERAGE OVER COVENANTS AND RESTRICTIONS, AND A
“TIE-IN” OR “CLUSTER” ENDORSEMENT, IF AVAILABLE UNDER APPLICABLE LAW (I.E.
POLICIES WHICH INSURE AGAINST LOSSES REGARDLESS OF LOCATION ON ALLOCATED VALUE
OF THE INSURED PROPERTY UP TO A STATED MAXIMUM COVERAGE AMOUNT) AND SUCH
COINSURANCE AND DIRECT ACCESS REINSURANCE AS THE ADMINISTRATIVE AGENT MAY DEEM
NECESSARY OR DESIRABLE,

 

(C)           AMERICAN LAND TITLE ASSOCIATION FORM SURVEYS, FOR WHICH ALL
NECESSARY FEES (WHERE APPLICABLE) HAVE BEEN PAID, AND DATED AS OF A DATE
ACCEPTABLE TO THE ADMINISTRATIVE AGENT, CERTIFIED TO THE ADMINISTRATIVE AGENT
AND THE ISSUER OF THE MORTGAGE POLICIES IN A MANNER SATISFACTORY TO THE
ADMINISTRATIVE AGENT BY A LAND SURVEYOR DULY REGISTERED AND LICENSED IN THE
STATE IN WHICH THE PROPERTY DESCRIBED IN SUCH SURVEYS IS LOCATED AND ACCEPTABLE
TO THE ADMINISTRATIVE AGENT, SHOWING ALL BUILDINGS

 

61

--------------------------------------------------------------------------------


 

AND OTHER IMPROVEMENTS, ANY OFF-SITE IMPROVEMENTS, THE LOCATION OF ANY
EASEMENTS, PARKING SPACES, RIGHTS OF WAY, BUILDING SET-BACK LINES AND OTHER
DIMENSIONAL REGULATIONS AND THE ABSENCE OF ENCROACHMENTS, EITHER BY SUCH
IMPROVEMENTS OR ON TO SUCH PROPERTY, AND OTHER DEFECTS, OTHER THAN ENCROACHMENTS
AND OTHER DEFECTS ACCEPTABLE TO THE ADMINISTRATIVE AGENT,

 

(D)          [RESERVED],

 

(E)           WITH RESPECT TO EACH PROPERTY TO BE SUBJECT TO A MORTGAGE, SUCH
AFFIDAVITS, CERTIFICATES, INFORMATION (INCLUDING FINANCIAL DATA) AND INSTRUMENTS
OF IDENTIFICATION (INCLUDING A SO-CALLED “GAP” INDEMNIFICATION) AS SHALL BE
REQUIRED TO INDUCE THE TITLE COMPANY TO ISSUE THE TITLE INSURANCE POLICY/IES AND
ENDORSEMENTS CONTEMPLATED ABOVE,

 

(F)           EVIDENCE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT OF
PAYMENT BY BORROWER OF ALL REQUIRED TITLE INSURANCE POLICY PREMIUMS, SEARCH AND
EXAMINATION CHARGES, ESCROW CHARGES AND RELATED CHARGES, MORTGAGE RECORDING
TAXES, FEES, CHARGES, COSTS AND EXPENSES REQUIRED FOR THE RECORDING OF THE
MORTGAGES AND ISSUANCE OF TITLE INSURANCE POLICIES REFERRED TO ABOVE,

 

(G)           WITH RESPECT TO THE REAL PROPERTY, COPIES OF ALL LEASES OR OTHER
AGREEMENTS RELATING TO POSSESSORY INTERESTS, IF ANY. TO THE EXTENT ANY OF THE
FOREGOING AFFECT ANY PROPERTY TO BE SUBJECT TO A MORTGAGE WITH RESPECT TO WHICH
THE BORROWER OR ANY SUBSIDIARY HOLDS THE LESSOR’S INTEREST, SUCH AGREEMENT SHALL
BE SUBORDINATE TO THE LIEN OF THE MORTGAGE TO BE RECORDED AGAINST SUCH PROPERTY,
EITHER EXPRESSLY BY ITS TERMS OR PURSUANT TO A SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT, AND SHALL OTHERWISE BE ACCEPTABLE TO THE
ADMINISTRATIVE AGENT,

 

(H)          WITH RESPECT TO EACH PROPERTY TO BE SUBJECT TO A MORTGAGE, EACH
LOAN PARTY AND EACH OF THEIR SUBSIDIARIES SHALL HAVE MADE ALL NOTIFICATIONS,
REGISTRATIONS AND FILINGS, TO THE EXTENT REQUIRED BY, AND IN ACCORDANCE WITH,
ALL GOVERNMENTAL REAL PROPERTY DISCLOSURE REQUIREMENTS APPLICABLE TO SUCH
PROPERTY,

 

(I)            EVIDENCE THAT THE INSURANCE REQUIRED TO BE MAINTAINED PURSUANT TO
THE LOAN DOCUMENTS HAS BEEN OBTAINED AND IS IN EFFECT,

 

(J)            EVIDENCE THAT ALL OTHER ACTION THAT THE ADMINISTRATIVE AGENT MAY
DEEM NECESSARY OR DESIRABLE IN ORDER TO CREATE VALID FIRST AND SUBSISTING LIENS
ON THE PROPERTY DESCRIBED IN THE MORTGAGES HAS BEEN TAKEN,

 

(K)          A COMPETED FEDERAL EMERGENCY MANAGEMENT AGENCY STANDARD FLOOD
HAZARD DETERMINATION WITH RESPECT TO EACH PROPERTY TO BE SUBJECT TO A MORTGAGE,
AND

 

62

--------------------------------------------------------------------------------


 

(L)           WITH RESPECT TO EACH REAL PROPERTY SUBJECT TO A MORTGAGE,
APPRAISALS THAT SATISFY THE APPLICABLE REQUIREMENTS OF THE REAL ESTATE APPRAISAL
REFORM AMENDMENTS OF FIRREA AND ARE OTHERWISE IN FORM AND SUBSTANCE SATISFACTORY
TO THE ADMINISTRATIVE AGENT,

 

(V)           SUCH CERTIFICATES OF RESOLUTIONS OR OTHER ACTION, INCUMBENCY
CERTIFICATES AND/OR OTHER CERTIFICATES OF RESPONSIBLE OFFICERS OF EACH LOAN
PARTY AS THE ADMINISTRATIVE AGENT MAY REQUIRE EVIDENCING THE IDENTITY, AUTHORITY
AND CAPACITY OF EACH RESPONSIBLE OFFICER THEREOF AUTHORIZED TO ACT AS A
RESPONSIBLE OFFICER IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH SUCH LOAN PARTY IS A PARTY OR IS TO BE A PARTY;

 

(VI)          SUCH DOCUMENTS AND CERTIFICATIONS AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUIRE TO EVIDENCE THAT EACH LOAN PARTY IS DULY ORGANIZED OR FORMED,
AND THAT THE BORROWER AND GUARANTORS IS VALIDLY EXISTING, IN GOOD STANDING AND
QUALIFIED TO ENGAGE IN BUSINESS IN EACH JURISDICTION WHERE ITS OWNERSHIP, LEASE
OR OPERATION OF PROPERTIES OR THE CONDUCT OF ITS BUSINESS REQUIRES SUCH
QUALIFICATION, EXCEPT TO THE EXTENT THAT FAILURE TO DO SO COULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

(VII)         A FAVORABLE OPINION OF MUNGER, TOLLES & OLSON LLP, COUNSEL TO THE
LOAN PARTIES, ADDRESSED TO THE ADMINISTRATIVE AGENT AND EACH LENDER, AS TO THE
MATTERS SET FORTH IN EXHIBIT J-1 AND SUCH OTHER MATTERS CONCERNING THE LOAN
PARTIES AND THE LOAN DOCUMENTS AS THE REQUIRED LENDERS MAY REASONABLY REQUEST;

 

(VIII)        A FAVORABLE OPINION OF FOX ROTHSCHILD LLP, LOCAL COUNSEL TO THE
LOAN PARTIES IN PENNSYLVANIA, ADDRESSED TO THE ADMINISTRATIVE AGENT AND EACH
LENDER, AS TO THE MATTERS SET FORTH IN EXHIBIT J-2 AND SUCH OTHER MATTERS
CONCERNING THE LOAN PARTIES AND THE LOAN DOCUMENTS AS THE REQUIRED LENDERS MAY
REASONABLY REQUEST;

 

(IX)           A CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWER
CERTIFYING (A) THAT THE CONDITIONS SPECIFIED IN SECTIONS 4.02(A) AND (B) HAVE
BEEN SATISFIED AND (B) THAT THERE HAS BEEN NO EVENT OR CIRCUMSTANCE SINCE
DECEMBER 31, 2004 THAT HAS HAD OR COULD BE REASONABLY EXPECTED TO HAVE, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT;

 

(X)            CERTIFICATES ATTESTING TO THE SOLVENCY OF EACH LOAN PARTY BEFORE
AND AFTER GIVING EFFECT TO THE TRANSACTION, FROM ITS CHIEF FINANCIAL OFFICER;

 

(XI)           AN ENVIRONMENTAL ASSESSMENT REPORT, IN FORM AND SUBSTANCE
SATISFACTORY TO THE LENDERS FROM AN ENVIRONMENTAL CONSULTING FIRM ACCEPTABLE TO
THE LENDERS, WHICH REPORT SHALL IDENTIFY EXISTING AND POTENTIAL ENVIRONMENTAL
CONCERNS AND SHALL QUANTIFY RELATED COSTS AND LIABILITIES, ASSOCIATED WITH ANY
FACILITIES OF THE BORROWER, THE COMPANY OR ANY OF THEIR RESPECTIVE SUBSIDIARIES,
AND THE LENDERS SHALL BE SATISFIED WITH THE NATURE AND AMOUNT OF ANY SUCH
MATTERS AND WITH THE BORROWER’S PLANS WITH RESPECT THERETO;

 

63

--------------------------------------------------------------------------------


 

(XII)        CERTIFIED COPIES OF EACH EMPLOYMENT AGREEMENT AND OTHER
COMPENSATION ARRANGEMENT WITH EACH EXECUTIVE OFFICER OF ANY LOAN PARTY OR ANY OF
ITS SUBSIDIARIES AS THE ADMINISTRATIVE AGENT SHALL REQUEST;

 

(XIII)       EVIDENCE THAT ALL INSURANCE REQUIRED TO BE MAINTAINED PURSUANT TO
THE LOAN DOCUMENTS HAS BEEN OBTAINED AND IS IN EFFECT, TOGETHER WITH THE
CERTIFICATES OF INSURANCE, NAMING THE COLLATERAL AGENT, ON BEHALF OF THE SECURED
PARTIES, AS AN ADDITIONAL INSURED OR LOSS PAYEE, AS THE CASE MAY BE, UNDER ALL
INSURANCE POLICIES MAINTAINED WITH RESPECT TO THE ASSETS AND PROPERTIES OF THE
LOAN PARTIES THAT CONSTITUTES COLLATERAL;

 

(XIV)       CERTIFIED COPIES OF THE RELATED DOCUMENTS (INCLUDING, WITHOUT
LIMITATION, THE HOLDBACK AGREEMENT), DULY EXECUTED BY THE PARTIES THERETO AND IN
FORM AND SUBSTANCE SATISFACTORY TO THE LENDERS, TOGETHER WITH ALL AGREEMENTS,
INSTRUMENTS AND OTHER DOCUMENTS DELIVERED IN CONNECTION THEREWITH AS THE
ADMINISTRATIVE AGENT SHALL REQUEST;

 

(XV)        SUCH OTHER ASSURANCES, CERTIFICATES, DOCUMENTS, CONSENTS OR OPINIONS
AS THE ADMINISTRATIVE AGENT, THE L/C ISSUER OR ANY LENDER REASONABLY MAY
REQUIRE;

 

(XVI)       THE INTERCREDITOR AGREEMENT, DULY EXECUTED BY THE PARTIES THERETO;
AND

 

(XVII)      A MANAGEMENT FEE SUBORDINATION AGREEMENT, DULY EXECUTED BY
MILLENNIUM, IN SUBSTANTIALLY THE FORM OF EXHIBIT M.

 


(B)           (I) ALL FEES REQUIRED TO BE PAID TO THE ADMINISTRATIVE AGENT AND
THE ARRANGERS ON OR BEFORE THE CLOSING DATE SHALL HAVE BEEN PAID AND (II) ALL
FEES REQUIRED TO BE PAID TO THE LENDERS ON OR BEFORE THE CLOSING DATE SHALL HAVE
BEEN PAID.


 


(C)           UNLESS WAIVED BY THE ADMINISTRATIVE AGENT, THE BORROWER SHALL HAVE
PAID ALL FEES, CHARGES AND DISBURSEMENTS OF COUNSEL TO THE ADMINISTRATIVE AGENT
(DIRECTLY TO SUCH COUNSEL IF REQUESTED BY THE ADMINISTRATIVE AGENT) TO THE
EXTENT INVOICED PRIOR TO OR ON THE CLOSING DATE, PLUS SUCH ADDITIONAL AMOUNTS OF
SUCH FEES, CHARGES AND DISBURSEMENTS AS SHALL CONSTITUTE ITS REASONABLE ESTIMATE
OF SUCH FEES, CHARGES AND DISBURSEMENTS INCURRED OR TO BE INCURRED BY IT THROUGH
THE CLOSING PROCEEDINGS (PROVIDED THAT SUCH ESTIMATE SHALL NOT THEREAFTER
PRECLUDE A FINAL SETTLING OF ACCOUNTS BETWEEN THE BORROWER AND THE
ADMINISTRATIVE AGENT).


 


(D)           THE CLOSING DATE SHALL HAVE OCCURRED ON OR BEFORE DECEMBER 31,
2006.


 


(E)           ALL OF THE INFORMATION MADE AVAILABLE TO THE ADMINISTRATIVE AGENT
PRIOR TO JULY 20, 2006 SHALL BE COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS;
AND NO CHANGES OR DEVELOPMENTS SHALL HAVE OCCURRED, AND NO NEW OR ADDITIONAL
INFORMATION SHALL HAVE BEEN RECEIVED OR DISCOVERED BY THE ADMINISTRATIVE AGENT
OR THE LENDERS REGARDING THE BORROWER, THE ACQUIRED COMPANIES OR THE TRANSACTION
AFTER JULY 20, 2006 THAT EITHER INDIVIDUALLY

 

64

--------------------------------------------------------------------------------


 


OR IN THE AGGREGATE COULD REASONABLY BE EXPECTED TO HAVE A “MATERIAL ADVERSE
EFFECT” (AS DEFINED IN THE RELATED DOCUMENTS).


 


(F)            EACH OF THE HOLDBACK AGREEMENT (AS DEFINED IN THE POST-CLOSING
AGREEMENT) AND THE EQUITY GUARANTEE SHALL BE IN FULL FORCE AND EFFECT.


 


(G)           THE “SECOND CLOSING” UNDER THE POST-CLOSING AGREEMENT SHALL HAVE
BEEN CONSUMMATED (OR SHALL BE CONCURRENTLY CONSUMMATED) STRICTLY IN ACCORDANCE
WITH THE TERMS THEREOF, WITHOUT ANY WAIVER OR AMENDMENT NOT CONSENTED TO BY THE
LENDERS OF ANY TERM, PROVISION OR CONDITION SET FORTH THEREIN, AND IN COMPLIANCE
WITH ALL APPLICABLE REQUIREMENTS OF LAW.


 


(H)           FROM NOVEMBER 1, 2006 TO THE CLOSING DATE, THE BORROWER SHALL HAVE
RECEIVED NOT LESS THAN $50.0 MILLION IN CASH PROCEEDS FROM CAPITAL CONTRIBUTIONS
TO ITS EQUITY FROM FUNDS INVESTED BY OCM IN CCR AND CONTRIBUTED TO BORROWER.


 


(I)            THE LENDERS SHALL BE SATISFIED AS TO ALL INTERCOMPANY
INDEBTEDNESS AND ALL INDEBTEDNESS AND OTHER LIABILITIES OF THE ACQUIRED
COMPANIES TO THIRD PARTIES THAT ARE TO REMAIN OUTSTANDING FOLLOWING THE CLOSING
DATE.


 


(J)            THE EXPIRATION OR TERMINATION OF THE REQUISITE WAITING PERIOD
UNDER THE HART-SCOTT-RODINO ANTITRUST IMPROVEMENTS ACT OF 1976 SHALL HAVE
OCCURRED AND NO GOVERNMENTAL AUTHORITY (AS DEFINED IN THE RELATED DOCUMENTS)
SHALL HAVE ENACTED, PROMULGATED, ENFORCED OR ENTERED ANY GOVERNMENTAL ORDER (AS
DEFINED IN THE RELATED DOCUMENTS) WHICH IS IN EFFECT AND HAS THE EFFECT OF
MAKING THE TRANSACTIONS CONTEMPLATED BY THE RELATED DOCUMENTS ILLEGAL, OTHERWISE
RESTRAINING OR PROHIBITING CONSUMMATION OF SUCH TRANSACTIONS OR CAUSING ANY OF
SUCH TRANSACTIONS TO BE RESCINDED FOLLOWING COMPLETION, THEREOF. BORROWER SHALL
HAVE RECEIVED FINAL APPROVAL (EXCLUDING ANY APPEAL PERIOD, IF APPLICABLE) FROM
THE “COMMISSION” (AS DEFINED IN THE STOCK PURCHASE AGREEMENT) OF (X) THE
PURCHASE OF THE ACQUIRED COMPANIES BY BORROWER AND (Y) THE MANAGEMENT OF THE
RACING OPERATIONS OF THE “MEADOWS FACILITY” (AS DEFINED IN THE STOCK PURCHASE
AGREEMENT) UNDER THE RACING SERVICES AGREEMENT. EITHER (I) THE “GAMING BOARD”
(AS DEFINED IN THE STOCK PURCHASE AGREEMENT) SHALL HAVE ISSUED A PENNSYLVANIA
GAMING LICENSE TO ANY OF THE ACQUIRED COMPANIES OR (II) THE GAMING BOARD SHALL
HAVE APPROVED THE ISSUANCE OF A PENNSYLVANIA GAMING LICENSE TO ANY OF THE
ACQUIRED COMPANIES, AND THE ARRANGERS SHALL BE REASONABLY SATISFIED WITH THE
CONDITIONS CONTAINED IN SUCH APPROVAL. SINCE JULY 20, 2006, THERE SHALL NOT HAVE
BEEN ANY GAMING LAW, RULE OR REGULATION ENACTED, OR ANY INTERPRETATION OF AN
EXISTING GAMING LAW, RULE OR REGULATION ANNOUNCED, THAT RESTRICTS IN ANY
MATERIAL RESPECT (OR REQUIRES A LICENSE WITH RESPECT TO) THE ABILITY OF A LENDER
TO ASSIGN OR PARTICIPATE IN INTEREST IN THE TERM FACILITY.


 


(K)           THE LENDERS SHALL HAVE RECEIVED: (A) AN AUDITED COMBINED BALANCE
SHEET OF THE ACQUIRED COMPANIES AND THEIR SUBSIDIARIES (EXCLUDING THE “EXCLUDED
SUBSIDIARIES” AS DEFINED IN THE STOCK PURCHASE AGREEMENT) AS OF DECEMBER 31,
2005 AND AUDITED STATEMENTS OF INCOME, CASH FLOWS AND EQUITY FOR THE YEAR THEN
ENDED AT LEAST 15 DAYS PRIOR TO THE CLOSING DATE; AND (B) AN UNAUDITED COMBINED
BALANCE SHEET OF THE ACQUIRED COMPANIES AND THEIR SUBSIDIARIES (EXCLUDING THE
“EXCLUDED SUBSIDIARIES” AS DEFINED IN THE

 

65

--------------------------------------------------------------------------------


 


STOCK PURCHASE AGREEMENT) AS OF EACH QUARTER ENDING AT LEAST 45 DAYS PRIOR TO
THE CLOSING DATE, TOGETHER WITH THE RELATED UNAUDITED STATEMENTS OF INCOME, CASH
FLOWS AND EQUITY; AND (C) AND PRO FORMA COMBINED FINANCIAL STATEMENTS OF THE
BORROWER AND ITS SUBSIDIARIES AFTER GIVING EFFECT TO THE TRANSACTION AS OF THE
DATES, AND FOR THE PERIODS, SET FORTH IN CLAUSE (B) ABOVE; AND (D) FORECASTS
PREPARED BY MANAGEMENT OF THE BORROWER, EACH IN FORM SATISFACTORY TO THE
LENDERS, OF BALANCE SHEETS, INCOME STATEMENTS AND CASH FLOW STATEMENTS FOR
(I) EACH FISCAL QUARTER FOR THE FIRST YEAR FOLLOWING THE CLOSING DATE AND (II)
FOR EACH YEAR THEREAFTER.


 


(L)            EACH OF THE FACILITIES SHALL HAVE RECEIVED RATINGS FROM MOODY’S
INVESTORS SERVICE, INC. AND STANDARD & POOR’S, A DIVISION OF THE MCGRAW-HILL
COMPANIES, INC., AT LEAST 20 DAYS PRIOR TO THE CLOSING DATE.


 


(M)          THE BORROWER SHALL HAVE DEPOSITED $50.0 MILLION IN A CASH
COLLATERAL ACCOUNT FOR THE PURPOSE OF CASH COLLATERALIZING THE LICENSING FEE
L/C.


 


(N)           THE BORROWER SHALL HAVE RECEIVED NOT LESS THAN $70.0 MILLION CASH
PROCEEDS FROM THE ADVANCE OF THE SECOND LIEN LOANS.


 


(O)           A COMPLETE INFORMATION MEMORANDUM SHALL HAVE BEEN PROVIDED FOR USE
IN SYNDICATING THE FACILITIES AT LEAST 30 DAYS PRIOR TO THE CLOSING DATE.


 


(P)           ALL CONTRACTS, SUBCONTRACTS AND LEASE AGREEMENTS RELATED TO (X)
ROAD IMPROVEMENT COST RELATED TO THE TEMPORARY CASINO AND (Y) A “SPRUNG
STRUCTURE” TO HOUSE THE TEMPORARY CASINO (THE “CONSTRUCTION CONTRACTS”), SHALL
NOT COLLECTIVELY EXCEED AN AGGREGATE AMOUNT OF $39.6 MILLION, AND IN EACH CASE
SHALL BE ON TERMS REASONABLY SATISFACTORY TO THE ARRANGERS AND THE
ADMINISTRATIVE AGENT.


 


(Q)           THE TERMS OF THE CONSTRUCTION RESERVE, THE BUDGET, THE TIMETABLE
AND THE PLANS AND SPECIFICATIONS (THE COLLECTIVELY, “CONSTRUCTION PLANS”) WITH
RESPECT TO THE TEMPORARY CASINO AND RELATED ROAD IMPROVEMENTS SHALL BE
REASONABLY SATISFACTORY TO THE CONSTRUCTION CONSULTANT, THE ARRANGERS AND THE
ADMINISTRATIVE AGENT.


 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

4.02.        Conditions to All Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:

 


(A)           THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER CONTAINED IN
ARTICLE V OR ANY OTHER LOAN DOCUMENT, OR WHICH ARE CONTAINED IN ANY DOCUMENT
FURNISHED AT ANY

 

66

--------------------------------------------------------------------------------


 


TIME UNDER OR IN CONNECTION HEREWITH OR THEREWITH, SHALL BE TRUE AND CORRECT ON
AND AS OF THE DATE OF SUCH CREDIT EXTENSION, EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH
CASE THEY SHALL BE TRUE AND CORRECT AS OF SUCH EARLIER DATE, AND EXCEPT THAT FOR
PURPOSES OF THIS SECTION 4.02, THE REPRESENTATIONS AND WARRANTIES CONTAINED IN
SECTIONS 5.05(A) AND (B) SHALL BE DEEMED TO REFER TO THE MOST RECENT STATEMENTS
FURNISHED PURSUANT TO SECTIONS 6.01(A) AND (B), RESPECTIVELY.


 


(B)           NO DEFAULT SHALL EXIST, OR WOULD RESULT FROM SUCH PROPOSED CREDIT
EXTENSION OR FROM THE APPLICATION OF THE PROCEEDS THEREOF.


 


(C)           THE ADMINISTRATIVE AGENT AND, IF APPLICABLE OR THE L/C ISSUER
SHALL HAVE RECEIVED A REQUEST FOR CREDIT EXTENSION IN ACCORDANCE WITH THE
REQUIREMENTS HEREOF.


 


(D)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH OTHER APPROVALS,
OPINIONS OR DOCUMENTS AS ANY LENDER THROUGH THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST.


 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 


ARTICLE V
REPRESENTATIONS AND WARRANTIES


 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01.        Existence, Qualification and Power. Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents and Related Documents to which
it is a party and consummate the Transaction, and (c) is duly qualified and is
licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except as set
forth on Schedule 5.01 or in each case referred to in clause (b)(i) or (c), to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

5.02.        Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document and Related Document to
which such Person is or is to be a party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
contravene the terms of any of such Person’s Organization Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which

 

67

--------------------------------------------------------------------------------


 

such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.

 

5.03.        Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or Related
Document, or for the consummation of the Transaction, (b) the grant by any Loan
Party of the Liens granted by it pursuant to the Collateral Documents, (c) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the first priority nature thereof) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for the authorizations, approvals, actions, notices and filings listed on
Schedule 5.03, all of which have been duly obtained, taken, given or made and
are in full force and effect except as provided thereon. Except as set forth on
Schedule 5.03, all applicable waiting periods in connection with the Transaction
have expired without any action having been taken by any Governmental Authority
restraining, preventing or imposing materially adverse conditions upon the
Transaction or the rights of the Loan Parties or their Subsidiaries freely to
transfer or otherwise dispose of, or to create any Lien on, any properties now
owned or hereafter acquired by any of them.

 

5.04.        Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms.

 

5.05.        Financial Statements; No Material Adverse Effect; No Internal
Control Event.

 

(a)           To the knowledge of the Borrower, the Audited Financial Statements
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein and (ii)
fairly present the financial condition of the Acquired Companies as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.

 

(b)           To the knowledge of the Borrower, the unaudited combined balance
sheet of the Acquired Companies dated September 30, 2006, and the related
combined statements of income or operations, shareholders’ equity and cash flows
for the fiscal quarter ended on that date as set forth on Schedule 5.05(b) (i)
were prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of the Acquired Companies as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.

 

68

--------------------------------------------------------------------------------


 

(c)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.

 

(d)           To the best knowledge of the Borrower, no Internal Control Event
exists or has occurred since the date of the Audited Financial Statements that
has resulted in or could reasonably be expected to result in a misstatement in
any material respect, in any financial information delivered or to be delivered
to the Administrative Agent or the Lenders, of (i) covenant compliance
calculations provided hereunder or (ii) the assets, liabilities, financial
condition or results of operations of the Borrower and its Subsidiaries on a
consolidated basis.

 

(e)           The consolidated pro forma balance sheet of the Borrower and its
Subsidiaries as at September 30, 2006, and the related consolidated pro forma
statements of income and cash flows of the Borrower and its Subsidiaries for the
twelve months then ended as set forth on Schedule 5.05(e), certified by the
chief financial officer or treasurer of the Borrower, copies of which have been
furnished to each Lender, fairly present the consolidated pro forma financial
condition of the Borrower and its Subsidiaries as at such date and the
consolidated pro forma results of operations of the Borrower and its
Subsidiaries for the period ended on such date, in each case giving effect to
the Transaction, all in accordance with GAAP.

 

(f)            The consolidated forecasted balance sheets, statements of income
and cash flows of the Borrower and its Subsidiaries delivered pursuant to
Section 4.01 or Section 6.01(d) were prepared in good faith on the basis of the
assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such forecasts, and represented,
at the time of delivery, the Borrower’s best estimate of its future financial
condition and performance.

 

5.06.        Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any of its Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement, any other Loan
Document, any Related Document or the consummation of the Transaction, or (b)
either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect.

 

5.07.        No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

5.08.        Liens; Investments.

 

(a)           Each Loan Party and each of its Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all Real
Property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

69

--------------------------------------------------------------------------------


 

(b)           Neither the businesses nor the properties of any Loan Party or any
of its Subsidiaries are affected by any Casualty Event. No Loan Party or any of
its Subsidiaries has received any notice of, not has any knowledge of, the
occurrence or pendency or contemplation of any Casualty Event affecting all or
any portion of its property. No Mortgage encumbers improved Real Property that
is located in an area that has been identified by the Secretary of Housing and
Urban Developments as an area having special flood hazards within the meaning of
the National Flood Insurance Act of 1968 unless flood insurance available under
such Act has been obtained in accordance with Section 6.07.

 

(c)           Schedule 5.08(c) sets forth a complete and accurate list of all
Liens on the property or assets of each Loan Party and each of its Subsidiaries,
showing as of the date hereof the lienholder thereof and the property or assets
of such Loan Party or such Subsidiary subject thereto. The property of each Loan
Party and each of its Subsidiaries is subject to no Liens, other than Liens set
forth on Schedule 5.08(c), and as otherwise permitted by Section 7.01.

 

(d)           Schedule 5.08(d) sets forth a complete and accurate list of all
Real Property owned by each Loan Party and each of its Subsidiaries, showing as
of the date hereof the street address, county or other relevant jurisdiction,
state, record owner and book value thereof. Each Loan Party and each of its
Subsidiaries has good, marketable and insurable fee simple title to the Real
Property owned by such Loan Party or such Subsidiary, free and clear of all
Liens, other than Liens created or permitted by the Loan Documents.

 

(e)           (i)  Schedule 5.08(e)(i) sets forth a complete and accurate list
of all leases of Real Property under which any Loan Party or any Subsidiary of a
Loan Party is the Lessee or guarantee, showing as of the date hereof the street
address, county or other relevant jurisdiction, state, lessor, lessee,
expiration date and annual rental cost thereof. Each such lease is the legal,
valid and binding obligation of the lessor thereof, enforceable in accordance
with its terms, except where the failure thereof could not reasonably be
expected to have a Material Adverse Effect.

 

(ii)           Schedule 5.08(e)(ii) sets forth a complete and accurate list of
all Leases of Real Property under which any Loan Party or any Subsidiary of a
Loan Party is the lessor or guarantor, showing as of the date hereof the street
address, county or other relevant jurisdiction, state, lessor, lessee,
expiration date and annual rental cost thereof. Each such lease is the legal,
valid and binding obligation of the lessee or guarantee thereof, enforceable in
accordance with its terms, except where the failure thereof could not reasonably
be expected to have a Material Adverse Effect.

 

(f)            Schedule 5.08(f) sets forth a complete and accurate list of all
Investments held by any Loan Party or any Subsidiary of a Loan Party on the date
hereof, showing as of the date hereof the amount, obligor or issuer and
maturity, if any, thereof.

 

5.09.        Environmental Compliance.

 

(a)           Based upon a review of the effect of existing Environmental Laws
and claims alleging potential liability or responsibility for violation of any
Environmental Law on the businesses, operations and properties of the Loan
Parties and their respective Subsidiaries, the

 

70

--------------------------------------------------------------------------------


 

Borrower has reasonably concluded that, except as specifically disclosed in
Schedule 5.09, such Environmental Laws and claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)           Except as otherwise set forth in Schedule 5.09, to the best
knowledge of the Borrower (i) none of the properties currently or formerly owned
or operated by any Loan Party or any of its Subsidiaries is listed or proposed
for listing on the NPL or on the CERCLIS or any analogous foreign, state or
local list or is adjacent to any such property; (ii) there are no and never have
been any underground or above-ground storage tanks or any surface impoundments,
septic tanks, pits, sumps or lagoons in which Hazardous Materials are being or
have been treated, stored or disposed on any property currently owned or
operated by any Loan Party or any of its Subsidiaries or, to the best of the
knowledge of the Loan Parties, on any property formerly owned or operated by any
Loan Party or any of its Subsidiaries; (iii) there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries; and (iv) Hazardous Materials have not
been released, discharged or disposed of on any property currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries.

 

(c)           Except as otherwise set forth on Schedule 5.09, to the best
knowledge of the Borrower (i) neither any Loan Party nor any of its Subsidiaries
is undertaking, and has not completed, either individually or together with
other potentially responsible parties, any investigation or assessment or
remedial or response action relating to any actual or threatened release,
discharge or disposal of Hazardous Materials at any site, location or operation,
either voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and (ii) all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
property currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries have been disposed of in a manner not reasonably expected to result
in material liability to any Loan Party or any of its Subsidiaries.

 

5.10.        Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts (after giving effect to any self-insurance
compatible with the following standards), with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Subsidiary operates.

 

5.11.        Taxes. Except as set forth on Schedule 5.11, the Borrower and its
Subsidiaries have filed all Federal, state and other tax returns and reports
required to be filed, and have paid all Federal, state and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets or otherwise due and payable, except those
which are being contested in good faith by appropriate actions diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP and except those which would not have a Material Adverse Effect. There is
no proposed tax assessment against the Borrower or any Subsidiary that would, if
made, have a Material Adverse Effect. Neither any Loan Party nor any Subsidiary
thereof is party to any tax sharing agreement pursuant to which it would be
required to make any payments.

 

71

--------------------------------------------------------------------------------


 

5.12.        ERISA Compliance.

 

(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws. Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. Except as set forth on Schedule 5.12, the
Borrower and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.

 

(b)           There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c)           Except as set forth on Schedule 5.12, (i) no ERISA Event has
occurred or is reasonably expected to occur; (ii) no Pension Plan has any
Unfunded Pension Liability; (iii) neither the Borrower nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability under Title IV of
ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (iv) neither the Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multiemployer Plan; and (v) neither the Borrower nor any ERISA Affiliate
has engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.

 

5.13.        Subsidiaries; Equity Interests; Loan Parties. As of the Closing
Date, the Borrower has no Subsidiaries other than those specifically disclosed
in Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in
such Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by a Loan Party in the amounts specified on Part (a) of
Schedule 5.13 free and clear of all Liens except those created under the
Collateral Documents. The Borrower has no equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13. All of the outstanding Equity Interests in the Borrower have been
validly issued, are fully paid and non-assessable and are owned by PA MezzCo,
LLC in the amounts specified on Part (c) of Schedule 5.13 free and clear of all
Liens except those created under the Collateral Documents. Set forth on Part (d)
of Schedule 5.13 is a complete and accurate list of all Loan Parties, showing as
of the Closing Date (as to each Loan Party) the jurisdiction of its
incorporation, the address of its principal place of business and its U.S.
taxpayer identification number or, in the case of any non-U.S. Loan Party that
does not have a U.S. taxpayer identification number, its unique identification
number issued to it by the jurisdiction of its incorporation. The copy of the
charter of each Loan Party and each amendment thereto provided pursuant to
Section 4.01(a)(vii) is a true and correct copy of each such document, each of
which is valid and in full force and effect.

 

72

--------------------------------------------------------------------------------


 

5.14.        Margin Regulations; Investment Company Act; Public Utility Holding
Company Act.

 

(a)           The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.

 

(b)           None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary (i) is a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 1935, or (ii) is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

5.15.        Disclosure. The Borrower has disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

5.16.        Compliance with Laws. Each Loan Party and each Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

5.17.        Intellectual Property; Licenses, Etc. The Borrower and each of its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person, and Schedule 5.17 sets forth a
complete and accurate list of all such IP Rights owned or used by the Borrower
and each of its Subsidiaries. To the best knowledge of the Borrower, no slogan
or other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by the Borrower or
any of its Subsidiaries infringes upon any rights held by any other Person.
Except as specifically disclosed in Schedule 5.17, no claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of the
Borrower, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

73

--------------------------------------------------------------------------------


 

5.18.        Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.

 

5.19.        [Intentionally Omitted]

 

5.20.        Labor Matters. Except as set forth on Schedule 5.20 there are no
collective bargaining agreements or Multiemployer Plans covering the employees
of the Borrower or any of its Subsidiaries as of the Closing Date and neither
the Borrower nor any Subsidiary has suffered any strikes, walkouts, work
stoppages or other material labor difficulty within the last five years.

 

5.21.        Collateral Documents. The provisions of the Collateral Documents
are effective to create in favor of the Administrative Agent for the benefit of
the Secured Parties a legal, valid and enforceable first priority Lien (subject
to Liens permitted by clauses (a) through (m) of Section 7.01) on all right,
title and interest of the respective Loan Parties in the Collateral described
therein. Except for filings completed prior to the Closing Date and as
contemplated hereby and by the Collateral Documents, no filing or other action
will be necessary to perfect or protect such Liens.

 

5.22.        Gaming Matters. Except as set forth on Schedule 5.22, each
Borrower, and their Subsidiaries, have obtained (i) approval for  all Gaming
Licenses necessary or appropriate to conduct their businesses and operations
conducted or as contemplated to be conducted, and (ii) as of the Closing Date,
all required approvals from Gaming Authorities of the transactions contemplated
hereby and by the other Loan Documents, subject to the provisions of such
approvals or conditions in respect of the Gaming License as are satisfactory to
the Administrative Agent.

 

5.23.        Project; Construction Contracts. As of the date hereof, except as
set forth on Schedule 5.23, (i) no Construction Contracts have been entered into
or otherwise exist and (ii) no demolition or construction has commenced relating
to the Project.

 


ARTICLE VI
AFFIRMATIVE COVENANTS


 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each
Subsidiary to:

 

6.01.        Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

 


(A)           AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 120 DAYS AFTER THE
END OF EACH FISCAL YEAR OF THE BORROWER (COMMENCING WITH THE FISCAL YEAR ENDED
DECEMBER 31, 2006), A CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS
SUBSIDIARIES AS AT THE END OF SUCH FISCAL YEAR, AND THE RELATED CONSOLIDATED
STATEMENTS OF INCOME OR OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR SUCH
FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM

 

74

--------------------------------------------------------------------------------


 


THE FIGURES FOR THE PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL AND PREPARED
IN ACCORDANCE WITH GAAP, AUDITED AND ACCOMPANIED BY (I) A REPORT AND OPINION OF
PIERCY BOWLER TAYLOR & KERN OR ANOTHER NATIONALLY RECOGNIZED REGISTERED PUBLIC
ACCOUNTING FIRM REASONABLY ACCEPTABLE TO THE REQUIRED LENDERS, WHICH REPORT AND
OPINION SHALL BE PREPARED IN ACCORDANCE WITH STANDARDS ESTABLISHED BY THE PUBLIC
COMPANY ACCOUNTING OVERSIGHT BOARD (UNITED STATES) AND SHALL NOT BE SUBJECT TO
ANY “GOING CONCERN” OR LIKE QUALIFICATION OR EXCEPTION OR ANY QUALIFICATION OR
EXCEPTION AS TO THE SCOPE OF SUCH AUDIT OR WITH RESPECT TO THE ABSENCE OF ANY
MATERIAL MISSTATEMENT AND (II) AN OPINION OF SUCH REGISTERED PUBLIC ACCOUNTING
FIRM INDEPENDENTLY ASSESSING THE BORROWER’S INTERNAL CONTROLS OVER FINANCIAL
REPORTING IN ACCORDANCE WITH ITEM 308 OF SEC REGULATION S-K, PCAOB AUDITING
STANDARD NO. 2, AND SECTION 404 OF SARBANES-OXLEY EXPRESSING A CONCLUSION THAT
CONTAINS NO STATEMENT THAT THERE IS A MATERIAL WEAKNESS IN SUCH INTERNAL
CONTROLS, EXCEPT FOR SUCH MATERIAL WEAKNESSES AS TO WHICH THE REQUIRED LENDERS
DO NOT OBJECT;


 


(B)           AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 60 DAYS AFTER THE
END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR OF THE
BORROWER (COMMENCING WITH THE FISCAL QUARTER ENDED MARCH 31, 2007), A
CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS AT THE END OF
SUCH FISCAL QUARTER, AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME OR
OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR SUCH FISCAL QUARTER AND FOR
THE PORTION OF THE BORROWER’S FISCAL YEAR THEN ENDED, SETTING FORTH IN EACH CASE
IN COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING FISCAL QUARTER OF THE
PREVIOUS FISCAL YEAR AND THE CORRESPONDING PORTION OF THE PREVIOUS FISCAL YEAR,
ALL IN REASONABLE DETAIL, CERTIFIED BY THE CHIEF EXECUTIVE OFFICER, CHIEF
FINANCIAL OFFICER, TREASURER OR CONTROLLER OF THE BORROWER AS FAIRLY PRESENTING
THE FINANCIAL CONDITION, RESULTS OF OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH
FLOWS OF THE BORROWER AND ITS SUBSIDIARIES IN ACCORDANCE WITH GAAP, SUBJECT ONLY
TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES;


 


(C)           AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 30 DAYS AFTER THE
END OF THE FIRST 18 MONTHS COMMENCING WITH THE MONTH ENDED MARCH 31, 2007,
MONTHLY OPERATING STATEMENTS IN FORM SATISFACTORY TO THE ADMINISTRATIVE AGENT;
AND


 


(D)           AS SOON AS AVAILABLE, BUT IN ANY EVENT AT LEAST 30 DAYS AFTER THE
END OF EACH FISCAL YEAR OF THE BORROWER, AN ANNUAL BUSINESS PLAN AND BUDGET OF
THE BORROWER AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS, INCLUDING FORECASTS
PREPARED BY MANAGEMENT OF THE BORROWER, IN FORM SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS, OF CONSOLIDATED BALANCE SHEETS
AND STATEMENTS OF INCOME OR OPERATIONS AND CASH FLOWS OF THE BORROWER AND ITS
SUBSIDIARIES ON A QUARTERLY BASIS FOR THE IMMEDIATELY FOLLOWING FISCAL YEAR AND
ANNUALLY FOR EACH FISCAL YEAR THEREAFTER (INCLUDING THE FISCAL YEAR IN WHICH THE
MATURITY DATE FOR THE TERM B FACILITY OCCURS).


 

As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

 

75

--------------------------------------------------------------------------------


 

6.02.        Certificates; Other Information. Deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:

 


(A)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTION 6.01(A), A LETTER FROM THE BORROWER’S REGISTERED PUBLIC
ACCOUNTING FIRM INDICATING THAT DURING THE PERFORMANCE OF THE FINANCIAL
STATEMENT AUDIT, NO KNOWLEDGE WAS OBTAINED OF ANY DEFAULT UNDER THE FINANCIAL
COVENANTS SET FORTH IN SECTION 7.11 OR, IF ANY SUCH DEFAULT SHALL BE KNOWN TO
EXIST, STATING THE NATURE AND STATUS OF SUCH EVENT;


 


(B)           (I) CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTIONS 6.01(A) AND (B) (COMMENCING WITH THE DELIVERY OF THE
FINANCIAL STATEMENTS FOR THE EARLIER OF (X) THE FIRST “FULL” THREE-MONTH FISCAL
QUARTER DURING WHICH THE TEMPORARY CASINO IS OPERATING AND (Y) THE FISCAL
QUARTER ENDED SEPTEMBER 30, 2007), A DULY COMPLETED COMPLIANCE CERTIFICATE
SIGNED BY THE CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER, TREASURER OR
CONTROLLER OF THE BORROWER AND IN THE EVENT OF ANY CHANGE IN GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES USED IN THE PREPARATION OF SUCH FINANCIAL STATEMENTS, THE
BORROWER SHALL ALSO PROVIDE, IF NECESSARY FOR THE DETERMINATION OF COMPLIANCE
WITH SECTION 7.11, A STATEMENT OF RECONCILIATION CONFORMING SUCH FINANCIAL
STATEMENTS TO GAAP AND (II) CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL
STATEMENTS REFERRED TO IN SECTION 6.01(A), A COPY OF MANAGEMENT’S DISCUSSION AND
ANALYSIS WITH RESPECT TO SUCH FINANCIAL STATEMENTS;


 


(C)           PROMPTLY AFTER ANY REQUEST BY THE ADMINISTRATIVE AGENT OR ANY
LENDER, COPIES OF ANY DETAILED AUDIT REPORTS, MANAGEMENT LETTERS OR
RECOMMENDATIONS SUBMITTED TO THE BOARD OF DIRECTORS (OR THE AUDIT COMMITTEE OF
THE BOARD OF DIRECTORS) OF ANY LOAN PARTY BY INDEPENDENT ACCOUNTANTS IN
CONNECTION WITH THE ACCOUNTS OR BOOKS OF ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES, OR ANY AUDIT OF ANY OF THEM;


 


(D)           PROMPTLY AFTER THE SAME ARE AVAILABLE, COPIES OF EACH ANNUAL
REPORT, PROXY OR FINANCIAL STATEMENT OR OTHER REPORT OR COMMUNICATION SENT TO
THE STOCKHOLDERS OF THE BORROWER, AND COPIES OF ALL ANNUAL, REGULAR, PERIODIC
AND SPECIAL REPORTS AND REGISTRATION STATEMENTS WHICH THE BORROWER MAY FILE OR
BE REQUIRED TO FILE WITH THE SEC UNDER SECTION 13 OR 15(D) OF THE SECURITIES
EXCHANGE ACT OF 1934, OR WITH ANY NATIONAL SECURITIES EXCHANGE, AND IN ANY CASE
NOT OTHERWISE REQUIRED TO BE DELIVERED TO THE ADMINISTRATIVE AGENT PURSUANT
HERETO;


 


(E)           AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 30 DAYS AFTER THE
END OF EACH FISCAL YEAR OF THE BORROWER, A REPORT SUMMARIZING THE INSURANCE
COVERAGE (SPECIFYING TYPE, AMOUNT AND CARRIER) IN EFFECT FOR EACH LOAN PARTY AND
ITS SUBSIDIARIES AND CONTAINING SUCH ADDITIONAL INFORMATION AS THE
ADMINISTRATIVE AGENT, OR ANY LENDER THROUGH THE ADMINISTRATIVE AGENT, MAY
REASONABLY SPECIFY;


 


(F)            NOT LATER THAN FIVE BUSINESS DAYS AFTER RECEIPT THEREOF BY ANY
LOAN PARTY OR ANY SUBSIDIARY THEREOF, COPIES OF ALL NOTICES, REQUESTS AND OTHER
DOCUMENTS (INCLUDING AMENDMENTS, WAIVERS AND OTHER MODIFICATIONS) SO RECEIVED
UNDER OR PURSUANT TO ANY RELATED DOCUMENT OR INSTRUMENT, INDENTURE, LOAN OR
CREDIT OR SIMILAR AGREEMENT REGARDING OR

 

76

--------------------------------------------------------------------------------


 


RELATED TO ANY BREACH OR DEFAULT BY ANY PARTY THERETO OR ANY OTHER EVENT THAT
COULD MATERIALLY IMPAIR THE VALUE OF THE INTERESTS OR THE RIGHTS OF ANY LOAN
PARTY OR OTHERWISE HAVE A MATERIAL ADVERSE EFFECT AND, FROM TIME TO TIME UPON
REQUEST BY THE ADMINISTRATIVE AGENT, SUCH INFORMATION AND REPORTS REGARDING THE
RELATED DOCUMENTS AND SUCH INSTRUMENTS, INDENTURES AND LOAN AND CREDIT AND
SIMILAR AGREEMENTS AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST;


 


(G)           PROMPTLY AFTER THE ASSERTION OR OCCURRENCE THEREOF, NOTICE OF ANY
ACTION OR PROCEEDING AGAINST OR OF ANY NONCOMPLIANCE BY ANY LOAN PARTY OR ANY OF
ITS SUBSIDIARIES WITH ANY ENVIRONMENTAL LAW OR ENVIRONMENTAL PERMIT THAT COULD
(I) REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR (II) CAUSE ANY
PROPERTY DESCRIBED IN THE MORTGAGES TO BE SUBJECT TO ANY RESTRICTIONS ON
OWNERSHIP, OCCUPANCY, USE OR TRANSFERABILITY UNDER ANY ENVIRONMENTAL LAW;


 


(H)           AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 30 DAYS AFTER THE
END OF EACH FISCAL YEAR OF THE BORROWER, (I) A REPORT SUPPLEMENTING
SCHEDULES 5.08(D), 5.08(E)(I) AND 5.08(E)(II), INCLUDING AN IDENTIFICATION OF
ALL OWNED AND LEASED REAL PROPERTY DISPOSED OF BY THE BORROWER OR ANY SUBSIDIARY
THEREOF DURING SUCH FISCAL YEAR, A LIST AND DESCRIPTION (INCLUDING THE STREET
ADDRESS, COUNTY OR OTHER RELEVANT JURISDICTION, STATE, RECORD OWNER, BOOK VALUE
THEREOF AND, IN THE CASE OF LEASES OF PROPERTY, LESSOR, LESSEE, EXPIRATION DATE
AND ANNUAL RENTAL COST THEREOF) OF ALL REAL PROPERTY ACQUIRED OR LEASED DURING
SUCH FISCAL YEAR AND A DESCRIPTION OF SUCH OTHER CHANGES IN THE INFORMATION
INCLUDED IN SUCH SCHEDULES AS MAY BE NECESSARY FOR SUCH SCHEDULES TO BE ACCURATE
AND COMPLETE; (II) A REPORT SUPPLEMENTING SCHEDULE 5.17, SETTING FORTH (A) A
LIST OF REGISTRATION NUMBERS FOR ALL PATENTS, TRADEMARKS, SERVICE MARKS, TRADE
NAMES AND COPYRIGHTS AWARDED TO THE BORROWER OR ANY SUBSIDIARY THEREOF DURING
SUCH FISCAL YEAR AND (B) A LIST OF ALL PATENT APPLICATIONS, TRADEMARK
APPLICATIONS, SERVICE MARK APPLICATIONS, TRADE NAME APPLICATIONS AND COPYRIGHT
APPLICATIONS SUBMITTED BY THE BORROWER OR ANY SUBSIDIARY THEREOF DURING SUCH
FISCAL YEAR AND THE STATUS OF EACH SUCH APPLICATION; AND (III) A REPORT
SUPPLEMENTING SCHEDULES 5.08(F) AND 5.13 CONTAINING A DESCRIPTION OF ALL CHANGES
IN THE INFORMATION INCLUDED IN SUCH SCHEDULES AS MAY BE NECESSARY FOR SUCH
SCHEDULES TO BE ACCURATE AND COMPLETE, EACH SUCH REPORT TO BE SIGNED BY A
RESPONSIBLE OFFICER OF THE BORROWER AND TO BE IN A FORM REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT;


 


(I)            PROMPTLY, SUCH ADDITIONAL INFORMATION REGARDING THE BUSINESS,
FINANCIAL, LEGAL OR CORPORATE AFFAIRS OF ANY LOAN PARTY OR ANY SUBSIDIARY
THEREOF, OR COMPLIANCE WITH THE TERMS OF THE LOAN DOCUMENTS, AS THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY FROM TIME TO TIME REASONABLY REQUEST; AND


 


(J)            PROMPTLY FOLLOWING THE COMPLETION DATE, THE BORROWER SHALL OR
SHALL CAUSE THE APPLICABLE LOAN PARTY TO DELIVER NOTICE TO THE ADMINISTRATIVE
AGENT OF THE OCCURRENCE OF THE COMPLETION DATE, TOGETHER WITH A COPY OF A
COMPLETION CERTIFICATE, IF ANY, RELATING THERETO.


 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered

 

77

--------------------------------------------------------------------------------


 

on the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address listed
on Schedule 11.02; or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that:  (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 6.02(b) to the Administrative
Agent. Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to the Public Lenders shall be clearly and
conspicuously marked “PUBLIC,” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the L/C Issuer and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor”; and (z) the Administrative
Agent and the Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”  Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC.”

 

6.03.        Notices. Promptly notify the Administrative Agent and each Lender
as soon as becoming aware of the same:

 


(A)           OF THE OCCURRENCE OF ANY DEFAULT;

 

78

--------------------------------------------------------------------------------


 


(B)           OF ANY MATTER THAT HAS RESULTED OR COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT, INCLUDING (I) BREACH OR NON-PERFORMANCE OF,
OR ANY DEFAULT UNDER, A CONTRACTUAL OBLIGATION OF ANY LOAN PARTY OR ANY
SUBSIDIARY THEREOF; (II) ANY DISPUTE, LITIGATION, INVESTIGATION, PROCEEDING OR
SUSPENSION BETWEEN ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF AND ANY GOVERNMENTAL
AUTHORITY; OR (III) THE COMMENCEMENT OF, OR ANY MATERIAL DEVELOPMENT IN, ANY
LITIGATION OR PROCEEDING AFFECTING ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF,
INCLUDING PURSUANT TO ANY APPLICABLE ENVIRONMENTAL LAWS;


 


(C)           OF THE OCCURRENCE OF ANY ERISA EVENT;


 


(D)           OF ANY MATERIAL CHANGE IN ACCOUNTING POLICIES OR FINANCIAL
REPORTING PRACTICES BY ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF;


 


(E)           OF THE DETERMINATION BY THE REGISTERED PUBLIC ACCOUNTING FIRM
PROVIDING THE OPINION REQUIRED UNDER SECTION 6.01(A)(II) (IN CONNECTION WITH ITS
PREPARATION OF SUCH OPINION) OR THE BORROWER’S DETERMINATION AT ANY TIME OF THE
OCCURRENCE OR EXISTENCE OF ANY INTERNAL CONTROL EVENT;


 


(F)            OF THE (I) OCCURRENCE OF ANY DISPOSITION OF PROPERTY OR ASSETS
FOR WHICH THE BORROWER IS REQUIRED TO MAKE A MANDATORY PREPAYMENT PURSUANT TO
SECTION 2.05(B)(II), (II) OCCURRENCE OF ANY SALE OF CAPITAL STOCK OR OTHER
EQUITY INTERESTS FOR WHICH THE BORROWER IS REQUIRED TO MAKE A MANDATORY
PREPAYMENT PURSUANT TO SECTION 2.05(B)(III), (III) INCURRENCE OR ISSUANCE OF ANY
INDEBTEDNESS FOR WHICH THE BORROWER IS REQUIRED TO MAKE A MANDATORY PREPAYMENT
PURSUANT TO SECTION 2.05(B)(IV), AND (IV) RECEIPT OF ANY EXTRAORDINARY RECEIPT
FOR WHICH THE BORROWER IS REQUIRED TO MAKE A MANDATORY PREPAYMENT PURSUANT TO
SECTION 2.0(B)(V); AND


 


(G)           OF ANY ANNOUNCEMENT BY MOODY’S OR S&P OF ANY CHANGE OR POSSIBLE
CHANGE IN A DEBT RATING.


 

Each notice pursuant to Section 6.03 (other than Section 6.03(f) or (g)) shall
be accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

6.04.        Payment of Obligations. Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate actions diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

 

79

--------------------------------------------------------------------------------


 

6.05.        Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; provided, however, that the Borrower and its Subsidiaries
may consummate any other merger or consolidation permitted under Section 7.04;
(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

 

6.06.        Maintenance of Properties. (a) Maintain, preserve and protect (and
cause the Racing Service Operator to maintain, preserve and protect) all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except, in
the case of (a) and (b), where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

6.07.        Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons. With respect to each of the properties to
be subject to a Mortgage, obtain flood insurance in such total amount as the
Administrative Agent or the Required Lenders may from time to time require, if
at any time the areas in which any improvements located on any property to be
subject to a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), and otherwise
comply with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as amended from time to time. The Collateral
Agent shall be named as additional insured and as loss payee under any insurance
policies maintained from time to time by any Loan Party.

 

6.08.        Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate actions diligently conducted; or (b) the
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect.

 

6.09.        Books and Records. (a) Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.

 

80

--------------------------------------------------------------------------------


 

6.10.        Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, however, that when an Event
of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

 

6.11.        Use of Proceeds. Use the proceeds of the initial Credit Extension
(along with the proceeds from the Second Lien Facility and cash on hand) to
finance, in part, the Transactions (including, without limitation, on the
Closing Date (i) refinancing the Tranche A Junior Note (as defined in the
Post-Closing Agreement), (ii) depositing $50.0 million into a cash collateral
account with the issuing bank under the License Fee L/C as cash collateral for
the Licensing Fee L/C, (iii) depositing $18.5 million into a cash collateral
account with the Disbursement Agent as contemplated by the Cash Collateral and
Disbursement Agreement to fund interest payments on the Loans through the
Interest Periods ending immediately after nine months after the Closing Date,
(iv) depositing $39.6 million into a cash collateral account with the
Disbursement Agent as contemplated by the Cash Collateral and Disbursement
Agreement, (v) depositing $5.0 million into a government restricted cash account
and (vi) paying related fees and expenses. Use the other proceeds of the Credit
Extensions for general corporate purposes not in contravention of any Law or of
any Loan Document.

 

6.12.        Covenant to Guarantee Obligations and Give Security.

 

(a)           Upon the formation or acquisition of any new direct or indirect
Subsidiary (other than any CFC or a Subsidiary that is held directly or
indirectly by a CFC) by any Loan Party, then the Borrower shall, at the
Borrower’s expense:

 

(i)            within 10 Business Days after such formation or acquisition,
cause such Subsidiary, and cause each direct and indirect parent of such
Subsidiary (if it has not already done so), to duly execute and deliver to the
Administrative Agent a guaranty or guaranty supplement, in form and substance
satisfactory to the Administrative Agent, guaranteeing the other Loan Parties’
obligations under the Loan Documents,

 

(ii)           within 10 Business Days after such formation or acquisition,
furnish to the Administrative Agent a description of the real and personal
properties of such Subsidiary, in detail satisfactory to the Administrative
Agent,

 

(iii)          within 15 Business Days after such formation or acquisition,
cause such Subsidiary and each direct and indirect parent of such Subsidiary (if
it has not already done so) to duly execute and deliver to the Administrative
Agent deeds of trust, trust deeds, deeds to secure debt, mortgages and other
security and pledge agreements, as specified by and in form and substance
satisfactory to the Administrative Agent (including delivery of all Pledged
Interests in and of such Subsidiary, and other instruments of

 

81

--------------------------------------------------------------------------------


 

the type specified in Section 4.01(a)(iii)), securing payment of all the
Obligations of such Subsidiary or such parent, as the case may be, under the
Loan Documents and constituting Liens on all such real and personal properties,

 

(iv)          within 30 days after such formation or acquisition, cause such
Subsidiary and each direct and indirect parent of such Subsidiary (if it has not
already done so) to take whatever action (including the recording of mortgages,
the filing of Uniform Commercial Code financing statements, the giving of
notices and the endorsement of notices on title documents) may be necessary or
advisable in the opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the properties purported to be
subject to the deeds of trust, trust deeds, deeds to secure debt, mortgages and
security and pledge agreements delivered pursuant to this Section 6.12,
enforceable against all third parties in accordance with their terms,

 

(v)           within 60 days after such formation or acquisition, deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties acceptable to the Administrative Agent as to the matters contained in
clauses (i), (iii) and (iv) above, and as to such other matters as the
Administrative Agent may reasonably request, and

 

(vi)          as promptly as practicable after such formation or acquisition,
deliver, upon the request of the Administrative Agent in its sole discretion, to
the Administrative Agent with respect to each parcel of real property owned or
held by the entity that is the subject of such formation or acquisition title
reports, surveys and engineering, soils and other reports, and environmental
assessment reports, each in scope, form and substance satisfactory to the
Administrative Agent, provided, however, that to the extent that any Loan Party
or any of its Subsidiaries shall have otherwise received any of the foregoing
items with respect to such real property, such items shall, promptly after the
receipt thereof, be delivered to the Administrative Agent.

 

(b)           Upon the acquisition of any property by any Loan Party, if such
property, in the judgment of the Administrative Agent, shall not already be
subject to a perfected first priority security interest in favor of the
Administrative Agent for the benefit of the Secured Parties, then the Borrower
shall, at the Borrower’s expense:

 

(i)            within 10 Business Days after such acquisition, furnish to the
Administrative Agent a description of the property so acquired in detail
satisfactory to the Administrative Agent,

 

(ii)           within 15 Business Days after such acquisition, cause the
applicable Loan Party to duly execute and deliver to the Administrative Agent
deeds of trust, trust deeds, deeds to secure debt, mortgages and other security
and pledge agreements, as specified by and in form and substance satisfactory to
the Administrative Agent, securing payment of all the Obligations of the
applicable Loan Party under the Loan Documents and constituting Liens on all
such properties,

 

82

--------------------------------------------------------------------------------


 

(iii)          within 30 days after such acquisition, cause the applicable Loan
Party to take whatever action (including the recording of mortgages, the filing
of Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid and
subsisting Liens on such property, enforceable against all third parties,

 

(iv)          within 60 days after such acquisition, deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties acceptable to the Administrative Agent as to the matters contained in
clauses (ii) and (iii) above and as to such other matters as the Administrative
Agent may reasonably request,

 

(v)           as promptly as practicable after any acquisition of a real
property, deliver, upon the request of the Administrative Agent in its sole
discretion, to the Administrative Agent with respect to such real property title
reports, surveys and engineering, soils and other reports, and environmental
assessment reports, each in scope, form and substance satisfactory to the
Administrative Agent, provided, however, that to the extent that any Loan Party
or any of its Subsidiaries shall have otherwise received any of the foregoing
items with respect to such real property, such items shall, promptly after the
receipt thereof, be delivered to the Administrative Agent, and

 

(vi)          use commercially reasonable efforts, excluding litigation or
eviction of the tenant thereunder, to cause the applicable Loan Parties to
deliver subordination, non-disturbance and attornment agreements with respect to
all leases affecting such mortgaged property.

 

(c)           Upon the request of the Administrative Agent following the
occurrence and during the continuance of a Default, the Borrower shall, at the
Borrower’s expense:

 

(i)            within 10 Business Days after such request, furnish to the
Administrative Agent a description of the real and personal properties of the
Loan Parties and their respective Subsidiaries in detail satisfactory to the
Administrative Agent,

 

(ii)           within 15 Business Days after such request, duly execute and
deliver, and cause each Subsidiary (other than any CFC or a Subsidiary that is
held directly or indirectly by a CFC) of the Borrower (if it has not already
done so) to duly execute and deliver, to the Administrative Agent deeds of
trust, trust deeds, deeds to secure debt, mortgages and other security and
pledge agreements, as specified by and in form and substance satisfactory to the
Administrative Agent (including delivery of all Pledged Equity and Pledged Debt
in and of such Subsidiary, and other instruments of the type specified in
Section 4.01(a)(iii)), securing payment of all the Obligations of under the Loan
Documents and constituting Liens on all such properties,

 

83

--------------------------------------------------------------------------------


 

(iii)          within 30 days after such request, take, and cause each
Subsidiary (other than any CFC or a Subsidiary that is held directly or
indirectly by a CFC) of the Borrower to take, whatever action (including the
recording of mortgages, the filing of Uniform Commercial Code financing
statements, the giving of notices and the endorsement of notices on title
documents) may be necessary or advisable in the opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to the deeds of trust, trust deeds, deeds to
secure debt, mortgages and security and pledge agreements delivered pursuant to
this Section 6.12, enforceable against all third parties in accordance with
their terms,

 

(iv)          within 60 days after such request, deliver to the Administrative
Agent, upon the request of the Administrative Agent in its sole discretion, a
signed copy of a favorable opinion, addressed to the Administrative Agent and
the other Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to the matters contained in clauses (ii) and (iii)
above, and as to such other matters as the Administrative Agent may reasonably
request, and

 

(v)           as promptly as practicable after such request, deliver, upon the
request of the Administrative Agent in its sole discretion, to the
Administrative Agent with respect to each parcel of real property owned or held
by the Borrower and its Subsidiaries, title reports, surveys and engineering,
soils and other reports, and environmental assessment reports, each in scope,
form and substance satisfactory to the Administrative Agent, provided, however,
that to the extent that any Loan Party or any of its Subsidiaries shall have
otherwise received any of the foregoing items with respect to such real
property, such items shall, promptly after the receipt thereof, be delivered to
the Administrative Agent.

 

6.13.        Environmental Covenant. Use and operate all of its facilities and
properties in material compliance with all applicable Environmental Laws, keep
all material permits, approvals, certificates, licenses and other authorizations
required pursuant to applicable Environmental Laws in effect and remain in
material compliance therewith, and handle all Hazardous Materials in material
compliance with all applicable Environmental Laws; promptly notify the
Administrative Agent and provide copies upon receipt of all written claims,
complaints, notices or inquiries relating to the condition of its facilities and
properties under, or compliance of its facilities and properties with,
applicable Environmental Laws, and shall promptly commence and diligently
proceed to cure, to the reasonable satisfaction of the Administrative Agent any
actions and proceedings relating to violations of compliance with applicable
Environmental Laws; and provide such information and certifications which the
Administrative Agent may reasonably request from time to time.

 

6.14.        Preparation of Environmental Reports. At the request of the
Required Lenders from time to time, provide to the Lenders within 60 days after
such request, at the expense of the Borrower, an environmental site assessment
report for any of its properties described in such request, prepared by an
environmental consulting firm acceptable to the Administrative Agent, indicating
the presence or absence of Hazardous Materials and the estimated cost of any
compliance, removal or remedial action in connection with any Hazardous
Materials on

 

84

--------------------------------------------------------------------------------


 

such properties; without limiting the generality of the foregoing, if the
Administrative Agent determines at any time that a material risk exists that any
such report will not be provided within the time referred to above, the
Administrative Agent may retain an environmental consulting firm to prepare such
report at the expense of the Borrower, and the Borrower hereby grants and agrees
to cause any Subsidiary that owns any property described in such request to
grant at the time of such request to the Administrative Agent, the Lenders, such
firm and any agents or representatives thereof an irrevocable non-exclusive
license, subject to the rights of tenants, to enter onto their respective
properties to undertake such an assessment.

 

6.15.        Further Assurances. Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

 

6.16.        Compliance with Terms of Leaseholds. Make all payments and
otherwise perform all obligations in respect of all Leases of Real Property to
which the Borrower or any of its Subsidiaries is a party, keep such Leases in
full force and effect and not allow such Leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled, notify the
Administrative Agent of any default by any party with respect to such leases and
cooperate with the Administrative Agent in all respects to cure any such
default, and cause each of its Subsidiaries to do so, except, in any case, where
the failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect.

 

6.17.        Interest Rate Hedging. Enter into prior to December 31, 2006, and
maintain at all times thereafter, interest rate Swap Contracts with Persons
acceptable to the Administrative Agent, covering a notional amount of not less
than 50% of the aggregate outstanding Term B Loans and Second Lien Loans and
providing for such other terms reasonably acceptable to the Administrative
Agent.

 

6.18.        Lien Searches. Promptly following receipt of the acknowledgment
copy of any financing statements filed under the Uniform Commercial Code in any
jurisdiction by or on behalf of the Secured Parties, deliver to the
Administrative Agent completed requests for information listing such financing
statement and all other effective financing statements filed in

 

85

--------------------------------------------------------------------------------


 

such jurisdiction that name any Loan Party as debtor, together with copies of
such other financing statements.

 

6.19.        Material Contracts. Perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect, enforce each such Material
Contract in accordance with its terms, take all such action to such end as may
be from time to time requested by the Administrative Agent and, upon request of
the Administrative Agent, make to each other party to each such Material
Contract such demands and requests for information and reports or for action as
any Loan Party or any of its Subsidiaries is entitled to make under such
Material Contract, and cause each of its Subsidiaries to do so, except, in any
case, where the failure to do so, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

 

6.20.        Gaming Licenses. (a)  Ensure that all necessary Gaming Licenses
from any Gaming Authority for the ownership, use, or operation of the businesses
or properties owned or operated by each Borrower and its Subsidiaries are in
full force and effect, and (b) comply, in all material respects, with all of the
provisions thereof applicable to them.

 

6.21.        Cash Collateral Accounts. Maintain, and cause each of the other
Loan Parties to maintain, all Cash Collateral Accounts with the Administrative
Agent or another commercial bank located in the United States which has accepted
the assignment of such accounts to the Administrative Agent for the benefit of
the Secured Parties pursuant to the terms of the Security Agreement.

 

6.22.        Holdback Agreement. Comply in all material respects with the terms
of the Holdback Agreement, which shall not be waived or amended in manner
materially less favorable to the Lenders without such Lenders’ prior consent.

 

6.23.        Compliance with the Temporary Casino Construction Plans; Operating.
Ensure that the Temporary Casino is

 

(i)            built in all material respects in accordance with the
Construction Plans, and

 

(ii)           Operating as soon as practicable and in any event not later than
the first anniversary of the Closing Date.

 

6.24.        Construction Covenants. Prior to the commencement of development
and construction of the Project (either by way of construction of the Project or
the commencement of substantial demolition activities in respect of the existing
Real Property):

 

(i)            the Borrowers shall agree to reimburse the Administrative Agent
for the reasonable costs of the Construction Consultant, who shall be allowed
full access to the Project site (and all plans, budgets, timetables, permits,
licenses, approvals and other all other documents relating to the Project) and
prepare a monthly construction progress report;

 

86

--------------------------------------------------------------------------------


 

(ii)           the Construction Consultant shall have reviewed the Construction
Plans (and any geotechnical and other reports and assessments as they reasonably
shall require) and shall have concurred that the Construction Plans are
reasonable and feasible; and

 

(iii)          collateral assignments of the each Construction Contract for the
Project in each case in form and substance acceptable to the Administrative
Agent shall have been made by the Borrower or the applicable Loan Party to the
Administrative Agent.

 

6.25.        FF&E Financing. Promptly after the Closing Date and in any event no
later than December 31, 2006, the Borrower shall have consummated the FF&E
Financing on terms reasonably acceptable to the Administrative Agent.

 


ARTICLE VII
NEGATIVE COVENANTS


 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

 

7.01.        Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired, or
sign or file or suffer to exist under the Uniform Commercial Code of any
jurisdiction a financing statement that names the Borrower or any of its
Subsidiaries as debtor, or assign any accounts or other right to receive income,
other than the following:

 


(A)           LIENS PURSUANT TO ANY LOAN DOCUMENT;


 


(B)           LIENS EXISTING ON THE DATE HEREOF AND LISTED ON SCHEDULE 5.08(C)
AND ANY RENEWALS OR EXTENSIONS THEREOF, PROVIDED THAT (I) THE PROPERTY COVERED
THEREBY IS NOT CHANGED, (II) THE AMOUNT SECURED OR BENEFITED THEREBY IS NOT
INCREASED EXCEPT AS CONTEMPLATED BY SECTION 7.02(G), (III) THE DIRECT OR ANY
CONTINGENT OBLIGOR WITH RESPECT THERETO IS NOT CHANGED, AND (IV) ANY RENEWAL OR
EXTENSION OF THE OBLIGATIONS SECURED OR BENEFITED THEREBY IS PERMITTED BY
SECTION 7.02(G);


 


(C)           LIENS FOR TAXES, ASSESSMENTS OR OTHER GOVERNMENTAL CHARGES OR
LEVIES NOT YET DELINQUENT OR THEREAFTER PAYABLE WITHOUT PENALTY OR WHICH ARE
BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE ACTIONS, IF ADEQUATE RESERVES
WITH RESPECT THERETO ARE MAINTAINED ON THE BOOKS OF THE APPLICABLE PERSON IN
ACCORDANCE WITH, AND TO THE EXTENT REQUIRED BY, GAAP;


 


(D)           CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S, REPAIRMEN’S
OR OTHER LIKE LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS WHICH ARE NOT
OVERDUE FOR A PERIOD OF MORE THAN 60 DAYS OR WHICH ARE BEING CONTESTED IN GOOD
FAITH AND BY APPROPRIATE ACTIONS DILIGENTLY CONDUCTED, IF ADEQUATE RESERVES WITH
RESPECT THERETO ARE MAINTAINED ON THE BOOKS OF THE APPLICABLE PERSON TO THE
EXTENT REQUIRED BY GAAP;

 

87

--------------------------------------------------------------------------------


 


(E)           PLEDGES OR DEPOSITS IN THE ORDINARY COURSE OF BUSINESS IN
CONNECTION WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER SOCIAL
SECURITY LEGISLATION, OTHER THAN ANY LIEN IMPOSED BY ERISA;


 


(F)            DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS AND
LEASES (OTHER THAN INDEBTEDNESS), STATUTORY OBLIGATIONS, SURETY AND APPEAL
BONDS, PERFORMANCE BONDS AND OTHER OBLIGATIONS OF A LIKE NATURE INCURRED IN THE
ORDINARY COURSE OF BUSINESS;


 


(G)           EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS AND OTHER SIMILAR
ENCUMBRANCES AFFECTING REAL PROPERTY WHICH, IN THE AGGREGATE, ARE NOT
SUBSTANTIAL IN AMOUNT, AND WHICH DO NOT IN ANY CASE MATERIALLY DETRACT FROM THE
VALUE OF THE PROPERTY SUBJECT THERETO OR MATERIALLY INTERFERE WITH THE ORDINARY
CONDUCT OF THE BUSINESS OF THE APPLICABLE PERSON;


 


(H)           LIENS SECURING WRITS OF ATTACHMENT OR SIMILAR INSTRUMENTS OR
JUDGMENTS FOR THE PAYMENT OF MONEY NOT CONSTITUTING AN EVENT OF DEFAULT UNDER
SECTION 8.01(H);


 


(I)            PRESENT OR FUTURE ZONING LAWS AND ORDINANCES OR OTHER LAWS AND
ORDINANCES RESTRICTING THE OCCUPANCY, USE OR ENJOYMENT OF REAL PROPERTY;


 


(J)            LIENS SECURING INDEBTEDNESS PERMITTED UNDER SECTION 7.02(I);
PROVIDED THAT (I) SUCH LIENS DO NOT AT ANY TIME ENCUMBER ANY PROPERTY OTHER THAN
THE PROPERTY FINANCED BY SUCH INDEBTEDNESS AND (II) THE INDEBTEDNESS SECURED
THEREBY DOES NOT EXCEED THE COST OR FAIR MARKET VALUE, WHICHEVER IS LOWER, OF
THE PROPERTY BEING ACQUIRED ON THE DATE OF ACQUISITION;


 


(K)           LIENS SECURING INDEBTEDNESS UNDER FF&E FINANCINGS IN AN AGGREGATE
PRINCIPAL AMOUNT NOT TO EXCEED $30.0 MILLION ACQUIRED WITH THE PROCEEDS OF SUCH
INDEBTEDNESS; PROVIDED THAT SUCH LIENS ONLY EXTEND TO FF&E;


 


(L)            OTHER LIENS SECURING INDEBTEDNESS OUTSTANDING IN AN AGGREGATE
PRINCIPAL AMOUNT NOT TO EXCEED $5.0 MILLION, PROVIDED THAT NO SUCH LIEN SHALL
EXTEND TO OR COVER ANY COLLATERAL;


 


(M)          PERMITTED ENCUMBRANCES;


 


(N)           SUBJECT TO THE TERMS OF THE INTERCREDITOR AGREEMENT, LIEN SECURING
INDEBTEDNESS UNDER SECOND LIEN CREDIT AGREEMENT IN AN AGGREGATE PRINCIPAL AMOUNT
NOT TO EXCEED $70.0 MILLION;


 


(O)           INCHOATE LIENS INCIDENT TO CONSTRUCTION OR MAINTENANCE OF REAL
PROPERTY; OR LIENS INCIDENT TO CONSTRUCTION OR MAINTENANCE OF REAL PROPERTY NOW
OR HEREAFTER FILED OF RECORD FOR WHICH ADEQUATE RESERVES HAVE BEEN SET ASIDE AND
WHICH ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE ACTIONS AND HAVE NOT
PROCEEDED TO JUDGMENT OR WHICH THE TITLE COMPANY HAS AGREED TO INSURE OVER,
PROVIDED THAT, BY REASON OF NONPAYMENT OF THE OBLIGATIONS SECURED BY SUCH LIENS,
NO MATERIAL PROPERTY IS SUBJECT TO A MATERIAL RISK OF LOSS OR FORFEITURE;

 

88

--------------------------------------------------------------------------------


 


(P)           LIENS ON ACCOUNTS OR AMOUNTS HELD IN ACCOUNTS FOR THE COMMONWEALTH
OF PENNSYLVANIA AS SPECIFIED SECTION 1316 OR CHAPTER 14 OF THE PENNSYLVANIA RACE
HORSE DEVELOPMENT AND GAMING ACT (ACT 71 OF 2004) (4 PA. C.S.A. § 1401, ET
SEQ.); AND


 


(Q)           LIENS ON THE ACCOUNT CASH COLLATERALIZING THE LICENSING FEE L/C;


 

provided, however, that no Lien other than Permitted Encumbrances shall be
permitted with respect to any property to be subject to a Mortgage.

 

7.02.        Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

 


(A)           OBLIGATIONS (CONTINGENT OR OTHERWISE) EXISTING OR ARISING UNDER
ANY SWAP CONTRACT, PROVIDED THAT (I) SUCH OBLIGATIONS ARE (OR WERE) ENTERED INTO
BY SUCH PERSON IN THE ORDINARY COURSE OF BUSINESS FOR THE PURPOSE OF DIRECTLY
MITIGATING RISKS ASSOCIATED WITH FLUCTUATIONS IN INTEREST RATES OR FOREIGN
EXCHANGE RATES AND (II) SUCH SWAP CONTRACT DOES NOT CONTAIN ANY PROVISION
EXONERATING THE NON-DEFAULTING PARTY FROM ITS OBLIGATION TO MAKE PAYMENTS ON
OUTSTANDING TRANSACTIONS TO THE DEFAULTING PARTY;


 


(B)           INDEBTEDNESS INCURRED PURSUANT TO THE SECOND LIEN CREDIT
AGREEMENT; PROVIDED THAT, IN THE CASE OF ANY REPLACEMENT OR REFINANCING AFTER
THE DATE HEREOF, (I) THE SECOND LIEN COLLATERAL AGENT SHALL ENTER INTO THE
INTERCREDITOR AGREEMENT WITH THE COLLATERAL AGENT, (II) THE AGGREGATE PRINCIPAL
AMOUNT OF THE REPLACEMENT OR REFINANCING INDEBTEDNESS SHALL EQUAL THE AGGREGATE
PRINCIPAL AMOUNT OF THE INDEBTEDNESS BEING REPLACED OR REFINANCED, AND THE YIELD
ON THE REPLACED OR REFINANCED INDEBTEDNESS SHALL NOT BE GREATER THAN THE YIELD
ON THE INDEBTEDNESS BEING REPLACED OR REFINANCED AND (III) THE SECOND LIEN LOAN
DOCUMENTS SHALL NOT INCLUDE ANY PROVISIONS, TERMS OR CONDITIONS THAT WOULD NOT
BE PERMITTED, UNDER THE INTERCREDITOR AGREEMENT, IN ANY AMENDMENT OF THE SECOND
LIEN LOAN DOCUMENTS;


 


(C)           INDEBTEDNESS UNDER FF&E FINANCINGS IN AN AGGREGATE PRINCIPAL
AMOUNT NOT TO EXCEED $30.0 MILLION;


 


(D)           [RESERVED];


 


(E)           INDEBTEDNESS OF A SUBSIDIARY OF THE BORROWER OWED TO THE BORROWER
OR A SUBSIDIARY OF THE BORROWER, WHICH INDEBTEDNESS SHALL (I) IN THE CASE OF
INDEBTEDNESS OWED TO A LOAN PARTY, CONSTITUTE “PLEDGED DEBT” UNDER THE SECURITY
AGREEMENT, (II) BE ON TERMS (INCLUDING SUBORDINATION TERMS) ACCEPTABLE TO THE
ADMINISTRATIVE AGENT AND (III) BE OTHERWISE PERMITTED UNDER THE PROVISIONS OF
SECTION 7.03;


 


(F)            INDEBTEDNESS UNDER THE LOAN DOCUMENTS;


 


(G)           INDEBTEDNESS OUTSTANDING ON THE DATE HEREOF AND LISTED ON
SCHEDULE 7.02 AND ANY REFINANCINGS, REFUNDINGS, RENEWALS OR EXTENSIONS THEREOF;
PROVIDED THAT THE AMOUNT OF SUCH INDEBTEDNESS IS NOT INCREASED AT THE TIME OF
SUCH REFINANCING, REFUNDING, RENEWAL OR EXTENSION EXCEPT BY AN AMOUNT EQUAL TO A
REASONABLE PREMIUM OR OTHER REASONABLE

 

89

--------------------------------------------------------------------------------


 


AMOUNT PAID, AND FEES AND EXPENSES REASONABLY INCURRED, IN CONNECTION WITH SUCH
REFINANCING AND BY AN AMOUNT EQUAL TO ANY EXISTING COMMITMENTS UNUTILIZED
THEREUNDER AND THE DIRECT OR ANY CONTINGENT OBLIGOR WITH RESPECT THERETO IS NOT
CHANGED, AS A RESULT OF OR IN CONNECTION WITH SUCH REFINANCING, REFUNDING,
RENEWAL OR EXTENSION AND SUCH INDEBTEDNESS IS ON TERMS NO LESS FAVORABLE IN ANY
MATERIAL RESPECT TO THE LOAN PARTIES OR THE LENDERS THAN THE TERMS OF ANY
AGREEMENT OR INSTRUMENT GOVERNING THE INDEBTEDNESS BEING REFINANCED, REFUNDED,
RENEWED OR EXTENDED AND THE INTEREST RATE APPLICABLE TO ANY SUCH REFINANCING,
REFUNDING, RENEWING OR EXTENDING INDEBTEDNESS DOES NOT EXCEED THE THEN
APPLICABLE MARKET INTEREST RATE;


 


(H)           GUARANTEES OF THE BORROWER OR ANY GUARANTOR IN RESPECT OF
INDEBTEDNESS OTHERWISE PERMITTED HEREUNDER OF THE BORROWER OR ANY OTHER
GUARANTOR;


 


(I)            INDEBTEDNESS IN RESPECT OF CAPITALIZED LEASES, SYNTHETIC LEASE
OBLIGATIONS AND PURCHASE MONEY OBLIGATIONS FOR FIXED OR CAPITAL ASSETS WITHIN
THE LIMITATIONS SET FORTH IN SECTION 7.01(J); PROVIDED, HOWEVER, THAT THE
AGGREGATE AMOUNT OF ALL SUCH INDEBTEDNESS AT ANY ONE TIME OUTSTANDING SHALL NOT
EXCEED $5.0 MILLION; AND


 


(J)            UNSECURED INDEBTEDNESS IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO
EXCEED $5.0 MILLION AT ANY TIME OUTSTANDING.


 

7.03.        Investments. Make or hold any Investments, except:

 


(A)           INVESTMENTS HELD BY THE BORROWER AND ITS SUBSIDIARIES IN THE FORM
OF CASH EQUIVALENTS;


 


(B)           U.S. CORPORATE BONDS, RATED AT LEAST BAA BY S&P;


 


(C)           COMMON STOCKS RATED AT LEAST B BY S&P AND LISTED ON THE NEW YORK
STOCK EXCHANGE, AMERICAN STOCK EXCHANGE, OR NATIONAL ASSOCIATION OF SECURITIES
DEALERS AUTOMATED QUOTATION;


 


(D)           INVESTMENTS, CLASSIFIED IN ACCORDANCE WITH GAAP AS CURRENT ASSETS
OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, IN MONEY MARKET FUNDS THAT COMPLY
WITH ALL PROVISIONS OF RULE 2A-7 OF THE INVESTMENT COMPANY ACT OF 1940;


 


(E)           ADVANCES TO OFFICERS, DIRECTORS AND EMPLOYEES OF THE BORROWER AND
SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS, FOR TRAVEL, ENTERTAINMENT,
RELOCATION AND ANALOGOUS ORDINARY BUSINESS PURPOSES;


 


(F)            (I) INVESTMENTS BY THE BORROWER AND ITS SUBSIDIARIES IN THEIR
RESPECTIVE SUBSIDIARIES OUTSTANDING ON THE DATE HEREOF, (II) ADDITIONAL
INVESTMENTS BY THE BORROWER AND ITS SUBSIDIARIES IN LOAN PARTIES, AND (III)
ADDITIONAL INVESTMENTS BY SUBSIDIARIES OF THE BORROWER THAT ARE NOT LOAN PARTIES
IN OTHER SUBSIDIARIES THAT ARE NOT LOAN PARTIES;


 


(G)           INVESTMENTS CONSISTING OF EXTENSIONS OF CREDIT IN THE NATURE OF
ACCOUNTS RECEIVABLE OR NOTES RECEIVABLE ARISING FROM THE GRANT OF TRADE CREDIT
IN THE ORDINARY COURSE

 

90

--------------------------------------------------------------------------------


 


OF BUSINESS, AND INVESTMENTS RECEIVED IN SATISFACTION OR PARTIAL SATISFACTION
THEREOF FROM FINANCIALLY TROUBLED ACCOUNT DEBTORS TO THE EXTENT REASONABLY
NECESSARY IN ORDER TO PREVENT OR LIMIT LOSS;


 


(H)           GUARANTEES PERMITTED BY SECTION 7.02;


 


(I)            INVESTMENTS EXISTING ON THE DATE HEREOF (OTHER THAN THOSE
REFERRED TO IN SECTION 7.03(C)(I)) AND SET FORTH ON SCHEDULE 5.08(F); AND


 


(J)            INVESTMENTS BY THE BORROWER IN SWAP CONTRACTS PERMITTED UNDER
SECTION 7.02(A).


 

7.04.        Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

 


(A)           ANY SUBSIDIARY MAY MERGE WITH (I) THE BORROWER, PROVIDED THAT THE
BORROWER SHALL BE THE CONTINUING OR SURVIVING PERSON, OR (II) ANY ONE OR MORE
OTHER SUBSIDIARIES, PROVIDED THAT WHEN ANY LOAN PARTY IS MERGING WITH ANOTHER
SUBSIDIARY, SUCH LOAN PARTY SHALL BE THE CONTINUING OR SURVIVING PERSON;


 


(B)           ANY LOAN PARTY MAY DISPOSE OF ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS (UPON VOLUNTARY LIQUIDATION OR OTHERWISE) TO THE BORROWER OR TO ANOTHER
LOAN PARTY, PROVIDED THAT THE LIEN ON AND SECURITY INTEREST IN ANY PROPERTY SO
DISPOSED OF OR TO BE DISPOSED OF SHALL BE MAINTAINED OR CREATED IN FAVOR OF THE
COLLATERAL AGENT;


 


(C)           ANY SUBSIDIARY THAT IS NOT A LOAN PARTY MAY DISPOSE OF ALL OR
SUBSTANTIALLY ALL ITS ASSETS (INCLUDING ANY DISPOSITION THAT IS IN THE NATURE OF
A LIQUIDATION) TO (I) ANOTHER SUBSIDIARY THAT IS NOT A LOAN PARTY OR (II) TO A
LOAN PARTY;


 


(D)           [RESERVED]


 


(E)           IN CONNECTION WITH ANY ACQUISITION PERMITTED UNDER SECTION 7.03,
ANY SUBSIDIARY OF THE BORROWER MAY MERGE INTO OR CONSOLIDATE WITH ANY OTHER
PERSON OR PERMIT ANY OTHER PERSON TO MERGE INTO OR CONSOLIDATE WITH IT; PROVIDED
THAT (I) THE PERSON SURVIVING SUCH MERGER SHALL BE A WHOLLY-OWNED SUBSIDIARY OF
THE BORROWER AND (II) IN THE CASE OF ANY SUCH MERGER TO WHICH ANY LOAN PARTY
(OTHER THAN THE BORROWER) IS A PARTY, SUCH LOAN PARTY IS THE SURVIVING PERSON;
AND


 


(F)            SO LONG AS NO DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD
RESULT THEREFROM, EACH OF THE BORROWER AND ANY OF ITS SUBSIDIARIES MAY MERGE
INTO OR CONSOLIDATE WITH ANY OTHER PERSON OR PERMIT ANY OTHER PERSON TO MERGE
INTO OR CONSOLIDATE WITH IT; PROVIDED, HOWEVER, THAT IN EACH CASE, IMMEDIATELY
AFTER GIVING EFFECT THERETO (I) IN THE CASE OF ANY SUCH MERGER TO WHICH THE
BORROWER IS A PARTY, THE BORROWER IS THE SURVIVING CORPORATION AND (II) IN THE
CASE OF ANY SUCH MERGER TO WHICH ANY LOAN PARTY IS A PARTY, SUCH LOAN PARTY IS
THE SURVIVING CORPORATION.

 

91

--------------------------------------------------------------------------------


 

7.05.        Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

 


(A)           DISPOSITIONS OF OBSOLETE OR WORN OUT PROPERTY, WHETHER NOW OWNED
OR HEREAFTER ACQUIRED, IN THE ORDINARY COURSE OF BUSINESS;


 


(B)           DISPOSITIONS OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS;


 


(C)           DISPOSITIONS OF EQUIPMENT OR REAL PROPERTY TO THE EXTENT THAT (I)
SUCH PROPERTY IS EXCHANGED FOR CREDIT AGAINST THE PURCHASE PRICE OF SIMILAR
REPLACEMENT PROPERTY AND, IN THE EVENT THAT ANY REAL PROPERTY DISPOSED OF IS
PROPERTY SUBJECT TO A MORTGAGE, ALL SUCH REPLACEMENT PROPERTY SHALL BE MADE
SUBJECT TO THE LIENS CREATED BY THE COLLATERAL DOCUMENTS, OR (II) THE PROCEEDS
OF SUCH DISPOSITION ARE REASONABLY PROMPTLY APPLIED TO THE PURCHASE PRICE OF
SUCH REPLACEMENT PROPERTY;


 


(D)           DISPOSITIONS OF PROPERTY BY ANY SUBSIDIARY TO THE BORROWER OR TO A
WHOLLY-OWNED SUBSIDIARY; PROVIDED THAT THE LIEN ON AND SECURITY INTEREST IN ANY
PROPERTY SO DISPOSED OF OR TO BE DISPOSED OF SHALL BE MAINTAINED OR CREATED IN
FAVOR OF THE COLLATERAL AGENT; AND PROVIDED THAT IF THE TRANSFEROR OF SUCH
PROPERTY IS A GUARANTOR, THE TRANSFEREE THEREOF MUST EITHER BE THE BORROWER OR A
GUARANTOR;


 


(E)           DISPOSITIONS PERMITTED BY SECTION 7.04; AND


 


(F)            DISPOSITIONS BY THE RACING SERVICES OPERATOR PERMITTED UNDER THE
RSA;


 

provided, however, that any Disposition pursuant to Section 7.05(a) through
Section 7.05(c) shall be for fair market value.

 

7.06.        Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default (and solely with respect to clause Section
7.06(e) immediately below, so long as no Default under Section 8.01(a) or Event
of Default) shall have occurred and be continuing at the time of any action
described below or would result therefrom:

 


(A)           EACH SUBSIDIARY MAY MAKE RESTRICTED PAYMENTS TO THE BORROWER, ANY
SUBSIDIARIES OF THE BORROWER THAT ARE GUARANTORS AND ANY OTHER PERSON THAT OWNS
A DIRECT EQUITY INTEREST IN SUCH SUBSIDIARY, RATABLY ACCORDING TO THEIR
RESPECTIVE HOLDINGS OF THE TYPE OF EQUITY INTEREST IN RESPECT OF WHICH SUCH
RESTRICTED PAYMENT IS BEING MADE;


 


(B)           THE BORROWER AND EACH SUBSIDIARY MAY DECLARE AND MAKE DIVIDEND
PAYMENTS OR OTHER DISTRIBUTIONS PAYABLE SOLELY IN THE COMMON STOCK OR OTHER
COMMON EQUITY INTERESTS OF SUCH PERSON;


 


(C)           EXCEPT TO THE EXTENT THE NET CASH PROCEEDS THEREOF ARE REQUIRED TO
BE APPLIED TO THE PREPAYMENT OF THE LOANS PURSUANT TO SECTION 2.05(B)(III), THE
BORROWER AND EACH SUBSIDIARY MAY PURCHASE, REDEEM OR OTHERWISE ACQUIRE ITS
COMMON EQUITY INTERESTS

 

92

--------------------------------------------------------------------------------


 


WITH THE PROCEEDS RECEIVED FROM THE SUBSTANTIALLY CONCURRENT ISSUE OF NEW COMMON
EQUITY INTERESTS;

 


(D)           FOR SO LONG AS THE BORROWER IS TREATED AS A PARTNERSHIP OR OTHER
SUBSTANTIALLY SIMILARLY TREATED PASS-THROUGH ENTITY FOR UNITED STATES FEDERAL
INCOME TAX PURPOSES, THE BORROWER SHALL BE PERMITTED TO MAKE RESTRICTED PAYMENTS
TO THE TAX RECIPIENTS (WHICH SHALL BE DEEMED FOR ANY TAX PURPOSES TO BE A
DISTRIBUTION WITH RESPECT TO EQUITY FROM BORROWER TO ITS DIRECT EQUITY OWNER,
AND FROM SUCH EQUITY OWNER TO EACH SUCCESSIVE DIRECT EQUITY OWNER UNTIL SUCH
AMOUNTS ARE DISTRIBUTED TO THE TAX RECIPIENTS), IN AN AMOUNT NOT TO EXCEED THE
TAX AMOUNT FOR THE RELATED PERIOD; PROVIDED, HOWEVER, THAT (I) PRIOR TO ANY
DISTRIBUTIONS OF TAX AMOUNTS THE BORROWER SHALL DELIVER AN OFFICERS’ CERTIFICATE
TO THE ADMINISTRATIVE AGENT TO THE EFFECT THAT THE BORROWER IS A PARTNERSHIP OR
OTHER SUBSTANTIALLY SIMILARLY TREATED PASS-THROUGH ENTITY, FOR UNITED STATES
FEDERAL INCOME TAX PURPOSES AND (II) AT THE TIME OF SUCH DISTRIBUTIONS, THE MOST
RECENT AUDITED FINANCIAL STATEMENTS OF THE BORROWER REQUIRED TO HAVE BEEN
FURNISHED PURSUANT TO SECTION 6.01(A)REFLECT THAT THE BORROWER IS TREATED AS A
PARTNERSHIP OR OTHER SUBSTANTIALLY SIMILARLY TREATED PASS-THROUGH ENTITY FOR
UNITED STATES FEDERAL INCOME TAX PURPOSES FOR THE PERIOD COVERED BY SUCH
FINANCIAL STATEMENTS; AND PROVIDED, FURTHER, THAT NO SUCH RESTRICTED PAYMENT
SHALL BE MADE IF THE ADMINISTRATIVE AGENT SHALL HAVE GIVEN THE BORROWER NOTICE
OF THE EXISTENCE AND CONTINUANCE OF AN EVENT OF DEFAULT; AND


 


(E)           SUBJECT TO THE MANAGEMENT FEE SUBORDINATION AGREEMENT, THE
BORROWER MAY PAY THE MANAGEMENT COMPENSATION.


 

7.07.        Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof (the development, construction
or operation of casinos) or any business substantially related or incidental
thereto.

 

7.08.        Transactions with Affiliates. Except as set forth on Schedule 7.08,
enter into any transaction of any kind with any Affiliate of the Borrower,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Borrower or such Subsidiary
as would be obtainable by the Borrower or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate;
provided that the foregoing restriction shall not apply to transactions between
or among the Loan Parties.

 

7.09.        Burdensome Agreements. Except as required by Gaming Authorities,
enter into or permit to exist any Contractual Obligation (other than this
Agreement, any other Loan Document or Related Documents) that (a) limits the
ability (i) of any Subsidiary to make Restricted Payments to the Borrower or any
Guarantor or to otherwise transfer property to or invest in the Borrower or any
Guarantor, except for any agreement in effect (A) on the date hereof and set
forth on Schedule 7.09 or (B) at the time any Subsidiary becomes a Subsidiary of
the Borrower, so long as such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary of the Borrower, (ii) of any
Subsidiary to Guarantee the Indebtedness of the Borrower or (iii) of the
Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person; provided, however, that this clause (iii) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under

 

93

--------------------------------------------------------------------------------


 

Section 7.02(i) solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness; or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person.

 

7.10.        Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

 

7.11.        Financial Covenants.

 

(a)           [Reserved].

 

(b)           Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio as of the end of any fiscal quarter of the Borrower to
be less than the ratio set forth below opposite such fiscal quarter:

 

Date

 

Ratio

 

June 30, 2007(1)

 

1.75 to 1.0

 

September 30, 2007

 

1.75 to 1.0

 

December 31, 2007

 

1.75 to 1.0

 

March 31, 2008

 

1.75 to 1.0

 

June 30, 2008

 

1.75 to 1.0

 

September 30, 2008

 

1.75 to 1.0

 

December 31, 2008

 

1.75 to 1.0

 

March 31, 2009

 

1.75 to 1.0

 

June 30, 2009

 

1.75 to 1.0

 

September 30, 2009

 

1.75 to 1.0

 

December 31, 2009

 

1.75 to 1.0

 

March 31, 2010

 

1.75 to 1.0

 

June 30, 2010

 

1.75 to 1.0

 

September 30, 2010

 

1.75 to 1.0

 

December 31, 2010

 

2.0 to 1.0

 

March 31, 2011

 

2.0 to 1.0

 

 

--------------------------------------------------------------------------------

(1)          Applicable only to the extent the Temporary Casino has been
Operating for the “full” three months for the fiscal period ended June 20, 2007.

 

94

--------------------------------------------------------------------------------


 

Date

 

Ratio

 

June 30, 2011 and thereafter

 

2.0 to 1.0

 

 

(c)           Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio at any time during any period of four fiscal quarters of the Borrower set
forth below to be greater than the ratio set forth below opposite such period:

 

Date

 

Ratio

 

June 30, 2007(2)

 

5.75 to 1.0

 

September 30, 2007

 

5.75 to 1.0

 

December 31, 2007

 

5.50 to 1.0

 

March 31, 2008

 

5.25 to 1.0

 

June 30, 2008

 

5.25 to 1.0

 

September 30, 2008

 

5.00 to 1.0

 

December 31, 2008

 

5.00 to 1.0

 

March 31, 2009

 

5.00 to 1.0

 

June 30, 2009

 

5.00 to 1.0

 

September 30, 2009

 

5.00 to 1.0

 

December 31, 2009

 

5.00 to 1.0

 

March 31, 2010

 

5.00 to 1.0

 

June 30, 2010

 

4.75 to 1.0

 

September 30, 2010

 

4.75 to 1.0

 

December 31, 2010

 

4.75 to 1.0

 

March 31, 2011

 

4.75 to 1.0

 

June 30, 2011 and thereafter

 

4.50 to 1.0

 

 

7.12.        Capital Expenditures. Make or become legally obligated to make any
Capital Expenditure (except for (A) $39.6 million for the first fiscal year
following the Closing Date pursuant to the Cash Collateral and Disbursement
Agreement, (B) (i) Maintenance Capital Expenditures during any fiscal year in an
aggregate amount not to exceed $1.0 million for fiscal years ended 2007 and
2008, $2.5 million for fiscal year ended 2009, $3.0 million for fiscal years
ended 2010 and 2011 and $3.5 million for fiscal year ended 2012 and
(ii) Expansion Capital Expenditures in an aggregate amount not to exceed $5.0
million) and (C) Capital Expenditures funded with the net proceeds from any
Excluded Issuance.

 

--------------------------------------------------------------------------------

(2)          Applicable only to the extent the Temporary Casino has been
Operating for the “full” three months for the fiscal period ended June 20, 2007.

 

95

--------------------------------------------------------------------------------


 

7.13.        Amendments of Organization Documents. Amend any of its Organization
Documents.

 

7.14.        Accounting Changes.  Make any change in (a) accounting policies or
reporting practices, except as required by GAAP or approved by the
Administrative Agent, or (b) fiscal year.

 

7.15.        Prepayments, Etc. of Indebtedness.  Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner, or make any payment in violation of any subordination terms of, any
Indebtedness, except (a) the prepayment of the Credit Extensions in accordance
with the terms of this Agreement and (b) regularly scheduled or required
repayments or redemptions of Indebtedness set forth in Schedule 7.02 and
refinancings and refundings of such Indebtedness in compliance with Section
7.02(g).

 

7.16.        Amendment, Etc. of Related Documents and Indebtedness.  (a) Cancel
or terminate any Related Document or consent to or accept any cancellation or
termination thereof, (b) amend, modify or change in any manner any term or
condition of any Related Document or give any consent, waiver or approval
thereunder, (c) waive any default under or any breach of any term or condition
of any Related Document, (d) take any other action in connection with any
Related Document that would impair the value of the interest or rights of any
Loan Party thereunder or that would impair the rights or interests of the
Administrative Agent or any Lender, (e) amend, modify or change in any manner
any term or condition of any Indebtedness set forth in Schedule 7.02, except for
any refinancing, refunding, renewal or extension thereof permitted by Section
7.02(g) or (f) amend, modify or change in any manner any terms or conditions of
the Second Lien Loan Documents other than in accordance with the Intercreditor
Agreement; provided, however, that nothing in this Section 7.16 shall prevent
the Borrower from terminating or amending the Racing Services Agreement so long
as such termination or amendment does not impair the rights or interests of the
Administrative Agent or the Lenders.

 

7.17.        Construction of the Project.  Do any of the following in connection
with the construction of the Project:

 


(A)           FAIL TO DILIGENTLY PURSUE THE PROJECT TO THE COMPLETION DATE IN
ACCORDANCE WITH THE CONSTRUCTION PLANS;


 


(B)           FAIL ON OR BEFORE THE OPENING FOR BUSINESS OF THE PROJECT, TO
PROVIDE THE ADMINISTRATIVE AGENT WITH A WRITTEN CERTIFICATE EXECUTED BY THE
PRIME ARCHITECT, PRIME CONTRACTOR AND THE CONSTRUCTION CONSULTANT (AND ANY OTHER
RELEVANT CONTRACTING PARTIES REASONABLY REQUESTED BY THE CONSTRUCTION
CONSULTANT) CERTIFYING THAT THE PROJECT HAS BEEN COMPLETED IN ALL MATERIAL
RESPECTS IN ACCORDANCE WITH THE CONSTRUCTION PLANS AND THAT THE PROJECT HAS BEEN
OR IS READY TO BE OPENED FOR BUSINESS TOGETHER WITH A CERTIFICATE OF OCCUPANCY
EXECUTED BY A RESPONSIBLE OFFICER TO THAT EFFECT; OR


 


(C)           FAIL, AS SOON AS PRACTICABLE AFTER THE SUBSTANTIAL COMPLETION OF
THE PHYSICAL IMPROVEMENTS ASSOCIATED WITH THE PROJECT, TO PROVIDE THE
ADMINISTRATIVE AGENT WITH AN “AS BUILT” ALTA SURVEY OF THE PROJECT AS OF THE
COMPLETION DATE THAT (I) SETS FORTH ALL RECORDED EASEMENTS AND LICENSES
BURDENING THE PROJECT SITE AS OF THE COMPLETION DATE,

 

96

--------------------------------------------------------------------------------


 


(II) REFLECTS NO UNPERMITTED ENCROACHMENTS ONTO THE AFFECTED REAL PROPERTY OR
ONTO ADJOINING REAL PROPERTY, AND (III) CERTIFIES THE LEGAL DESCRIPTION OF THE
REAL PROPERTY SUBJECT TO THE RELATED MORTGAGE IN FAVOR OF THE ADMINISTRATIVE
AGENT TO BE THE SAME AS THAT SET FORTH IN THE RELATED TITLE INSURANCE POLICIES,
TOGETHER WITH (A) AN ENDORSEMENT TO ITS ALTA POLICY OF TITLE INSURANCE COVERING
THE PROJECT THAT REFLECTS THE ELEMENTS CONTAINED IN THIS CLAUSE (N) AND THE
LIEN-FREE COMPLETION OF THE PROJECT AND (B) EVIDENCE THAT ALL INSURANCE POLICIES
REQUIRED PURSUANT TO THE LOAN DOCUMENTS HAVE BEEN OBTAINED RELATING TO THE
PROJECT TOGETHER WITH THE CERTIFICATES OF INSURANCE, NAMING THE COLLATERAL
AGENT, ON BEHALF OF THE LENDERS, AS AN ADDITIONAL INSURED OR LOSS PAYEE, AS THE
CASE MAY BE, UNDER ALL SUCH INSURANCE POLICIES.


 


(D)           FAIL, AS SOON AS PRACTICABLE AFTER THE SUBSTANTIAL COMPLETION OF
THE PHYSICAL IMPROVEMENTS ASSOCIATED WITH THE PROJECT, TO PROVIDE THE
ADMINISTRATIVE AGENT WITH AN “AS BUILT” ALTA SURVEY OF THE PROJECT AS OF THE
COMPLETION DATE THAT (I) SETS FORTH ALL RECORDED EASEMENTS AND LICENSES
BURDENING THE PROJECT SITE AS OF THE COMPLETION DATE, (II) REFLECTS NO
UNPERMITTED ENCROACHMENTS ONTO THAT PROPERTY OR ONTO ADJOINING REAL PROPERTY,
AND (III) CERTIFIES THE LEGAL DESCRIPTION OF THE REAL PROPERTY SUBJECT TO THE
RELATED MORTGAGE IN FAVOR OF THE ADMINISTRATIVE AGENT TO BE THE SAME AS THAT SET
FORTH IN THE RELATED TITLE INSURANCE POLICIES, TOGETHER WITH AN (A) ENDORSEMENT
TO ITS ALTA POLICY OF TITLE INSURANCE COVERING SUCH PROJECT THAT REFLECTS THE
ELEMENTS CONTAINED IN THIS CLAUSE (N) AND THE LIEN-FREE COMPLETION OF THE
PROJECT AND (B) EVIDENCE THAT ALL INSURANCE POLICIES REQUIRED PURSUANT TO THE
LOAN DOCUMENTS HAVE BEEN OBTAINED RELATING TO THE PROJECT TOGETHER WITH THE
CERTIFICATES OF INSURANCE, NAMING THE ADMINISTRATIVE AGENT, ON BEHALF OF THE
LENDERS, AS AN ADDITIONAL INSURED OR LOSS PAYEE, AS THE CASE MAY BE, UNDER ALL
SUCH INSURANCE POLICIES.


 

7.18.        Seller Holdback Amount.  Make any payment in respect of the Seller
Holdback Amount (as defined in the Holdback Agreement) prior to the completion
of the permanent facility which shall replace the Temporary Casino and the first
date on which such permanent facility opens for operation and accepts customers
following the receipt by Borrower and its subsidiaries of all gaming approvals
necessary to open such permanent facility for operation and to accept customers.

 


ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES


 

8.01.        Events of Default.  Any of the following shall constitute an Event
of Default:

 


(A)           NON-PAYMENT.  THE BORROWER OR ANY OTHER LOAN PARTY FAILS TO (I)
PAY WHEN AND AS REQUIRED TO BE PAID HEREIN, ANY AMOUNT OF PRINCIPAL OF ANY LOAN
OR ANY L/C OBLIGATION OR DEPOSIT WHEN AND AS REQUIRED ANY FUNDS AS CASH
COLLATERAL IN RESPECT OF L/C OBLIGATIONS, OR (II) PAY WITHIN THREE BUSINESS DAYS
AFTER THE SAME BECOMES DUE, ANY INTEREST ON ANY LOAN OR ON ANY L/C OBLIGATION,
OR ANY FEE DUE HEREUNDER, OR (III) PAY WITHIN FIVE DAYS AFTER THE SAME BECOMES
DUE, ANY OTHER AMOUNT PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT; OR

 

97

--------------------------------------------------------------------------------


 


(B)           SPECIFIC COVENANTS.  THE BORROWER FAILS TO PERFORM OR OBSERVE ANY
TERM, COVENANT OR AGREEMENT CONTAINED IN ANY OF SECTION 6.01, 6.02, 6.03, 6.05,
6.10, 6.11, 6.12, 6.20, OR ARTICLE VII; OR


 


(C)           OTHER DEFAULTS.  ANY LOAN PARTY FAILS TO PERFORM OR OBSERVE ANY
OTHER COVENANT OR AGREEMENT (NOT SPECIFIED IN SECTION 8.01(A) OR (B) ABOVE)
CONTAINED IN ANY LOAN DOCUMENT ON ITS PART TO BE PERFORMED OR OBSERVED AND SUCH
FAILURE CONTINUES FOR 30 DAYS AFTER SUCH LOAN PARTY OBTAINS KNOWLEDGE OF SUCH
FAILURE; OR


 


(D)           REPRESENTATIONS AND WARRANTIES.  ANY REPRESENTATION, WARRANTY,
CERTIFICATION OR STATEMENT OF FACT MADE OR DEEMED MADE BY OR ON BEHALF OF THE
BORROWER OR ANY OTHER LOAN PARTY HEREIN, IN ANY OTHER LOAN DOCUMENT, OR IN ANY
DOCUMENT DELIVERED IN CONNECTION HEREWITH OR THEREWITH SHALL BE INCORRECT OR
MISLEADING IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED MADE; OR


 


(E)           CROSS-DEFAULT.  (I) ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF (A)
FAILS TO MAKE ANY PAYMENT WHEN DUE AFTER GIVING EFFECT TO ANY APPLICABLE NOTICE
AND CURE PERIODS (WHETHER BY SCHEDULED MATURITY, REQUIRED PREPAYMENT,
ACCELERATION, DEMAND, OR OTHERWISE) IN RESPECT OF ANY INDEBTEDNESS OR GUARANTEE
(OTHER THAN INDEBTEDNESS HEREUNDER AND INDEBTEDNESS UNDER SWAP CONTRACTS) HAVING
AN AGGREGATE PRINCIPAL AMOUNT (INCLUDING UNDRAWN COMMITTED OR AVAILABLE AMOUNTS
AND INCLUDING AMOUNTS OWING TO ALL CREDITORS UNDER ANY COMBINED OR SYNDICATED
CREDIT ARRANGEMENT) OF MORE THAN THE THRESHOLD AMOUNT, OR (B) FAILS TO OBSERVE
OR PERFORM ANY OTHER AGREEMENT OR CONDITION RELATING TO ANY SUCH INDEBTEDNESS OR
GUARANTEE OR CONTAINED IN ANY INSTRUMENT OR AGREEMENT EVIDENCING, SECURING OR
RELATING THERETO, OR ANY OTHER EVENT OCCURS, IN EACH CASE AFTER GIVING EFFECT TO
ANY APPLICABLE NOTICE AND CURE PERIODS, THE EFFECT OF WHICH DEFAULT OR OTHER
EVENT IS TO CAUSE, OR TO PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS OR
THE BENEFICIARY OR BENEFICIARIES OF SUCH GUARANTEE (OR A TRUSTEE OR AGENT ON
BEHALF OF SUCH HOLDER OR HOLDERS OR BENEFICIARY OR BENEFICIARIES) TO CAUSE, WITH
THE GIVING OF NOTICE IF REQUIRED, SUCH INDEBTEDNESS TO BE DEMANDED OR TO BECOME
DUE OR TO BE REPURCHASED, PREPAID, DEFEASED OR REDEEMED (AUTOMATICALLY OR
OTHERWISE), OR AN OFFER TO REPURCHASE, PREPAY, DEFEASE OR REDEEM SUCH
INDEBTEDNESS TO BE MADE, PRIOR TO ITS STATED MATURITY, OR SUCH GUARANTEE TO
BECOME PAYABLE OR CASH COLLATERAL IN RESPECT THEREOF TO BE DEMANDED; OR (II)
THERE OCCURS UNDER ANY SWAP CONTRACT AN EARLY TERMINATION DATE (AS DEFINED IN
SUCH SWAP CONTRACT) RESULTING FROM (A) ANY EVENT OF DEFAULT UNDER SUCH SWAP
CONTRACT AS TO WHICH A LOAN PARTY OR ANY SUBSIDIARY THEREOF IS THE DEFAULTING
PARTY (AS DEFINED IN SUCH SWAP CONTRACT) OR (B) ANY TERMINATION EVENT (AS SO
DEFINED) UNDER SUCH SWAP CONTRACT AS TO WHICH A LOAN PARTY OR ANY SUBSIDIARY
THEREOF IS AN AFFECTED PARTY (AS SO DEFINED) AND, IN EITHER EVENT, THE SWAP
TERMINATION VALUE OWED BY SUCH LOAN PARTY OR SUCH SUBSIDIARY AS A RESULT THEREOF
IS GREATER THAN THE THRESHOLD AMOUNT; OR


 


(F)            INSOLVENCY PROCEEDINGS, ETC.  ANY LOAN PARTY OR ANY SUBSIDIARY
THEREOF INSTITUTES OR CONSENTS TO THE INSTITUTION OF ANY PROCEEDING UNDER ANY
DEBTOR RELIEF LAW, OR MAKES AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR
APPLIES FOR OR CONSENTS TO THE APPOINTMENT OF ANY RECEIVER, TRUSTEE,

 

98

--------------------------------------------------------------------------------


 


CUSTODIAN, CONSERVATOR, LIQUIDATOR, REHABILITATOR OR SIMILAR OFFICER FOR IT OR
FOR ALL OR ANY MATERIAL PART OF ITS PROPERTY; OR ANY RECEIVER, TRUSTEE,
CUSTODIAN, CONSERVATOR, LIQUIDATOR, REHABILITATOR OR SIMILAR OFFICER IS
APPOINTED WITHOUT THE APPLICATION OR CONSENT OF SUCH PERSON AND THE APPOINTMENT
CONTINUES UNDISCHARGED OR UNSTAYED FOR 60 CALENDAR DAYS; OR ANY PROCEEDING UNDER
ANY DEBTOR RELIEF LAW RELATING TO ANY SUCH PERSON OR TO ALL OR ANY MATERIAL PART
OF ITS PROPERTY IS INSTITUTED WITHOUT THE CONSENT OF SUCH PERSON AND CONTINUES
UNDISMISSED OR UNSTAYED FOR 60 CALENDAR DAYS, OR AN ORDER FOR RELIEF IS ENTERED
IN ANY SUCH PROCEEDING; OR


 


(G)           INABILITY TO PAY DEBTS; ATTACHMENT.  (I) ANY LOAN PARTY OR ANY
SUBSIDIARY THEREOF BECOMES UNABLE OR ADMITS IN WRITING ITS INABILITY OR FAILS
GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE, OR (II) ANY WRIT OR WARRANT OF
ATTACHMENT OR EXECUTION OR SIMILAR PROCESS IS ISSUED OR LEVIED AGAINST ALL OR
ANY MATERIAL PART OF THE PROPERTY OF ANY SUCH PERSON AND IS NOT RELEASED,
VACATED OR FULLY BONDED WITHIN 60 DAYS AFTER ITS ISSUE OR LEVY; OR


 


(H)           JUDGMENTS.  THERE IS ENTERED AGAINST ANY LOAN PARTY OR ANY
SUBSIDIARY THEREOF (I) ONE OR MORE FINAL JUDGMENTS OR ORDERS FOR THE PAYMENT OF
MONEY IN AN AGGREGATE AMOUNT (AS TO ALL SUCH JUDGMENTS AND ORDERS) EXCEEDING THE
THRESHOLD AMOUNT (TO THE EXTENT NOT COVERED BY INDEPENDENT THIRD-PARTY INSURANCE
AS TO WHICH THE INSURER IS RATED AT LEAST “A” BY A.M. BEST COMPANY, HAS BEEN
NOTIFIED OF THE POTENTIAL CLAIM AND DOES NOT DISPUTE COVERAGE), OR (II) ANY ONE
OR MORE NON-MONETARY FINAL JUDGMENTS THAT HAVE, OR COULD REASONABLY BE EXPECTED
TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT AND, IN
EITHER CASE, (A) ENFORCEMENT PROCEEDINGS ARE COMMENCED BY ANY CREDITOR UPON SUCH
JUDGMENT OR ORDER, OR (B) THERE IS A PERIOD OF 20 CONSECUTIVE DAYS DURING WHICH
A STAY OF ENFORCEMENT OF SUCH JUDGMENT, BY REASON OF A PENDING APPEAL OR
OTHERWISE, IS NOT IN EFFECT; OR


 


(I)            ERISA.  (I) AN ERISA EVENT OCCURS WITH RESPECT TO A PENSION PLAN
OR MULTIEMPLOYER PLAN WHICH HAS RESULTED OR COULD REASONABLY BE EXPECTED TO
RESULT IN LIABILITY OF THE BORROWER UNDER TITLE IV OF ERISA TO THE PENSION PLAN,
MULTIEMPLOYER PLAN OR THE PBGC IN AN AGGREGATE AMOUNT IN EXCESS OF THE THRESHOLD
AMOUNT, OR (II) THE BORROWER OR ANY ERISA AFFILIATE FAILS TO PAY WHEN DUE, AFTER
THE EXPIRATION OF ANY APPLICABLE GRACE PERIOD, ANY INSTALLMENT PAYMENT WITH
RESPECT TO ITS WITHDRAWAL LIABILITY UNDER SECTION 4201 OF ERISA UNDER A
MULTIEMPLOYER PLAN IN AN AGGREGATE AMOUNT IN EXCESS OF THE THRESHOLD AMOUNT; OR


 


(J)            INVALIDITY OF LOAN DOCUMENTS.  ANY PROVISION OF ANY LOAN
DOCUMENT, AT ANY TIME AFTER ITS EXECUTION AND DELIVERY AND FOR ANY REASON OTHER
THAN AS EXPRESSLY PERMITTED HEREUNDER OR THEREUNDER OR SATISFACTION IN FULL OF
ALL THE OBLIGATIONS, CEASES TO BE IN FULL FORCE AND EFFECT; OR ANY LOAN PARTY OR
ANY OTHER PERSON CONTESTS IN ANY MANNER THE VALIDITY OR ENFORCEABILITY OF ANY
PROVISION OF ANY LOAN DOCUMENT; OR ANY LOAN PARTY DENIES THAT IT HAS ANY OR
FURTHER LIABILITY OR OBLIGATION UNDER ANY PROVISION OF ANY LOAN DOCUMENT, OR
PURPORTS TO REVOKE, TERMINATE OR RESCIND ANY PROVISION OF ANY LOAN DOCUMENT; OR


 


(K)           CHANGE OF CONTROL.  THERE OCCURS ANY CHANGE OF CONTROL; OR


 


(L)            COLLATERAL DOCUMENTS.  ANY COLLATERAL DOCUMENT AFTER DELIVERY
THEREOF PURSUANT TO SECTION 4.01 OR 6.12 SHALL FOR ANY REASON (OTHER THAN
PURSUANT TO THE TERMS

 

99

--------------------------------------------------------------------------------


 


THEREOF) CEASE TO CREATE A VALID AND PERFECTED FIRST PRIORITY LIEN (SUBJECT TO
LIENS PERMITTED BY SECTION 7.01) ON THE COLLATERAL PURPORTED TO BE COVERED
THEREBY OR SHALL BE SO ASSERTED BY THE BORROWER OR ANY LOAN PARTY; OR


 


(M)          GAMING MATTERS.  (I)  IF THE BORROWER OR ANY OF ITS SUBSIDIARIES
FAILS TO KEEP IN FULL FORCE AND EFFECT, SUFFERS THE TERMINATION, REVOCATION,
FORFEITURE, NONRENEWAL OR SUSPENSION OF, OR SUFFERS A MATERIAL ADVERSE
AMENDMENT, CONDITION OR LIMITATION TO, ANY GAMING LICENSE, FINDING OF
SUITABILITY OR OTHER APPROVAL OR AUTHORIZATION REQUIRED TO ENABLE BORROWER OR
SUBSIDIARY TO OWN, OPERATE, OR OTHERWISE CONDUCT OR MANAGE ANY GAMING ACTIVITIES
WHERE BORROWER OR ANY OF ITS SUBSIDIARIES CONDUCT SUCH BUSINESS FOR SEVEN
CONSECUTIVE CALENDAR DAYS; OR


 

(ii)           if any Governmental Authority terminates, suspends, revokes,
repeals, fails to issue or fails to renew any Gaming License held by William
Wortman, William Paulos or OCM or finding of suitability or other approvals or
authorization required to enable William Wortman, William Paulos or OCM to own,
operate, participate or associate in the business of Borrower and its
Subsidiaries; or

 

(iii)          if the Temporary Casino is not Operating within one year of the
Closing Date; or

 


(N)           OTHER MATTERS.  IF A PARTY TO THE EQUITY GUARANTEE FAILS TO
PERFORM OR OBSERVE ANY COVENANT OR AGREEMENT CONTAINED IN THE EQUITY GUARANTEE
ON ITS PART TO BE PERFORMED OR OBSERVED.


 

8.02.        Remedies upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

 


(A)           DECLARE THE COMMITMENT OF EACH LENDER TO MAKE LOANS AND ANY
OBLIGATION OF THE L/C ISSUER TO MAKE L/C CREDIT EXTENSIONS TO BE TERMINATED,
WHEREUPON SUCH COMMITMENTS AND OBLIGATION SHALL BE TERMINATED;


 


(B)           DECLARE THE UNPAID PRINCIPAL AMOUNT OF ALL OUTSTANDING LOANS, ALL
INTEREST ACCRUED AND UNPAID THEREON, AND ALL OTHER AMOUNTS OWING OR PAYABLE
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO BE IMMEDIATELY DUE AND PAYABLE,
WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER NOTICE OF ANY KIND, ALL OF WHICH
ARE HEREBY EXPRESSLY WAIVED BY THE BORROWER;


 


(C)           REQUIRE THAT THE BORROWER CASH COLLATERALIZE THE L/C OBLIGATIONS
(IN AN AMOUNT EQUAL TO THE THEN OUTSTANDING AMOUNT THEREOF); AND


 


(D)           EXERCISE ON BEHALF OF ITSELF, THE LENDERS AND THE L/C ISSUER ALL
RIGHTS AND REMEDIES AVAILABLE TO IT, THE LENDERS AND THE L/C ISSUER UNDER THE
LOAN DOCUMENTS;


 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of

 

100

--------------------------------------------------------------------------------


 

each Lender to make Loans and any obligation of the L/C Issuer to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

 

8.03.        Application of Funds.  Subject to the Intercreditor Agreement,
after the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit Fees but including fees, charges and disbursements of counsel
to the Administrative Agent and amounts payable under Article III) payable to
the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article III, ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and amounts owing under Secured Hedge
Agreements and Secured Cash Management Agreements, ratably among the Lenders,
the L/C Issuer, the Hedge Banks and the Cash Management Banks in proportion to
the respective amounts described in this clause Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all

 

101

--------------------------------------------------------------------------------


 

Letters of Credit have either been fully drawn or expired, such remaining amount
shall be applied to the other Obligations, if any, in the order set forth above.

 


ARTICLE IX
ADMINISTRATIVE AGENT


 

9.01.        Appointment and Authority.

 

(a)           Each of the Lenders and the L/C Issuer hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and the Borrower shall not have rights as a third party beneficiary of
any of such provisions.

 

(b)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (in its capacities as a
Lender, potential Hedge Bank and potential Cash Management Bank) and the L/C
Issuer hereby irrevocably appoints and authorizes the Administrative Agent to
act as the agent of such Lender and the L/C Issuer for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto.  In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article XI
(including Section 11.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

 

9.02.        Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

9.03.        Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

102

--------------------------------------------------------------------------------


 


(A)           SHALL NOT BE SUBJECT TO ANY FIDUCIARY OR OTHER IMPLIED DUTIES,
REGARDLESS OF WHETHER A DEFAULT HAS OCCURRED AND IS CONTINUING;


 


(B)           SHALL NOT HAVE ANY DUTY TO TAKE ANY DISCRETIONARY ACTION OR
EXERCISE ANY DISCRETIONARY POWERS, EXCEPT DISCRETIONARY RIGHTS AND POWERS
EXPRESSLY CONTEMPLATED HEREBY OR BY THE OTHER LOAN DOCUMENTS THAT THE
ADMINISTRATIVE AGENT IS REQUIRED TO EXERCISE AS DIRECTED IN WRITING BY THE
REQUIRED LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL BE
EXPRESSLY PROVIDED FOR HEREIN OR IN THE OTHER LOAN DOCUMENTS), PROVIDED THAT THE
ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO TAKE ANY ACTION THAT, IN ITS
OPINION OR THE OPINION OF ITS COUNSEL, MAY EXPOSE THE ADMINISTRATIVE AGENT TO
LIABILITY OR THAT IS CONTRARY TO ANY LOAN DOCUMENT OR APPLICABLE LAW; AND


 


(C)           SHALL NOT, EXCEPT AS EXPRESSLY SET FORTH HEREIN AND IN THE OTHER
LOAN DOCUMENTS, HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE LIABLE FOR THE
FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO THE BORROWER OR ANY OF ITS
AFFILIATES THAT IS COMMUNICATED TO OR OBTAINED BY THE PERSON SERVING AS THE
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN ANY CAPACITY.


 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04.        Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C

 

103

--------------------------------------------------------------------------------


 

Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

9.05.        Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents (including, without
limitation, the Control Agent) appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

9.06.        Resignation of Administrative Agent.  The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuer and
the Borrower.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring

 

104

--------------------------------------------------------------------------------


 

Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, (i)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (ii) the retiring L/C
Issuer shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

 

9.07.        Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08.        No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers or other titles as necessary
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.

 

9.09.        Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 


(A)           TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE PRINCIPAL
AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS, L/C OBLIGATIONS AND ALL
OTHER OBLIGATIONS THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER DOCUMENTS AS
MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE LENDERS, THE
L/C ISSUER AND THE ADMINISTRATIVE AGENT (INCLUDING ANY CLAIM FOR THE REASONABLE
COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF THE LENDERS, THE L/C
ISSUER AND THE ADMINISTRATIVE AGENT AND THEIR RESPECTIVE AGENTS AND COUNSEL AND
ALL OTHER AMOUNTS DUE THE LENDERS, THE L/C ISSUER AND THE ADMINISTRATIVE AGENT
UNDER SECTIONS 2.03(I) AND (J), 2.09 AND 10.04) ALLOWED IN SUCH JUDICIAL
PROCEEDING; AND

 

105

--------------------------------------------------------------------------------


 


(B)           TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE OR
DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;


 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

 

9.10.        Collateral and Guaranty Matters.  The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

 


(A)           TO RELEASE ANY LIEN ON ANY PROPERTY GRANTED TO OR HELD BY THE
ADMINISTRATIVE AGENT UNDER ANY LOAN DOCUMENT (I) UPON TERMINATION OF THE
AGGREGATE COMMITMENTS AND PAYMENT IN FULL OF ALL OBLIGATIONS (OTHER THAN
CONTINGENT INDEMNIFICATION OBLIGATIONS) AND THE EXPIRATION OR TERMINATION OF ALL
LETTERS OF CREDIT, (II) THAT IS SOLD OR TO BE SOLD AS PART OF OR IN CONNECTION
WITH ANY SALE PERMITTED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, OR (III)  IF
APPROVED, AUTHORIZED OR RATIFIED IN WRITING IN ACCORDANCE WITH SECTION 11.01;


 


(B)           TO RELEASE ANY GUARANTOR FROM ITS OBLIGATIONS UNDER THE GUARANTY
IF SUCH PERSON CEASES TO BE A SUBSIDIARY AS A RESULT OF A TRANSACTION PERMITTED
HEREUNDER; AND


 


(C)           TO SUBORDINATE ANY LIEN ON ANY PROPERTY GRANTED TO OR HELD BY THE
ADMINISTRATIVE AGENT UNDER ANY LOAN DOCUMENT TO THE HOLDER OF ANY LIEN ON SUCH
PROPERTY THAT IS PERMITTED BY SECTION 7.01(I).


 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.  In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.

 

106

--------------------------------------------------------------------------------


 


ARTICLE X
[RESERVED]


 


ARTICLE XI
MISCELLANEOUS


 

11.01.      Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 


(A)           WAIVE ANY CONDITION SET FORTH IN SECTION 4.01 (OTHER THAN SECTION
4.01(B)(I) OR (C)), OR, IN THE CASE OF THE INITIAL CREDIT EXTENSION,
SECTION 4.02, WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


 


(B)           WITHOUT LIMITING THE GENERALITY OF CLAUSE (A) ABOVE, WAIVE ANY
CONDITION SET FORTH IN SECTION 4.02 AS TO ANY CREDIT EXTENSION UNDER A
PARTICULAR FACILITY WITHOUT THE WRITTEN CONSENT OF THE REQUIRED REVOLVING
LENDERS OR THE REQUIRED TERM B LENDERS, AS THE CASE MAY BE;


 


(C)           EXTEND OR INCREASE THE COMMITMENT OF ANY LENDER (OR REINSTATE ANY
COMMITMENT TERMINATED PURSUANT TO SECTION 8.02) WITHOUT THE WRITTEN CONSENT OF
SUCH LENDER;


 


(D)           POSTPONE ANY DATE FIXED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT FOR ANY PAYMENT (EXCLUDING MANDATORY PREPAYMENTS) OF PRINCIPAL,
INTEREST, FEES OR OTHER AMOUNTS DUE TO THE LENDERS (OR ANY OF THEM) HEREUNDER OR
UNDER SUCH OTHER LOAN DOCUMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER
ENTITLED TO SUCH PAYMENT;


 


(E)           REDUCE OR FORGIVE THE PRINCIPAL OF, OR THE RATE OF INTEREST
SPECIFIED HEREIN ON, ANY LOAN OR L/C BORROWING, OR (SUBJECT TO CLAUSE (V) OF THE
SECOND PROVISO TO THIS SECTION 11.01) ANY FEES OR OTHER AMOUNTS PAYABLE
HEREUNDER (INCLUDING, WITHOUT LIMITATION, AMOUNTS UNDER SECTION 2.06(C))OR UNDER
ANY OTHER LOAN DOCUMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER ENTITLED TO
SUCH AMOUNT; PROVIDED, HOWEVER, THAT ONLY THE CONSENT OF THE REQUIRED LENDERS
SHALL BE NECESSARY TO AMEND THE DEFINITION OF “DEFAULT RATE” OR TO WAIVE ANY
OBLIGATION OF THE BORROWER TO PAY INTEREST OR LETTER OF CREDIT FEES AT THE
DEFAULT RATE;


 


(F)            CHANGE (I) (A) SECTION 8.03 IN A MANNER THAT WOULD ALTER THE
ORDER OF OR PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY WITHOUT THE WRITTEN
CONSENT OF EACH LENDER OR (B) THE THIRD SENTENCE OF SECTIONS 2.12(A), (F) AND
2.13 OR THE DEFINITION OF “APPLICABLE PERCENTAGE” WITHOUT THE WRITTEN CONSENT OF
EACH LENDER OR (II) THE ORDER OF APPLICATION OF ANY REDUCTION IN THE COMMITMENTS
OR ANY PREPAYMENT OF LOANS AMONG THE FACILITIES FROM THE APPLICATION THEREOF SET
FORTH IN THE APPLICABLE PROVISIONS OF SECTION 2.05(B) OR 2.06(B), RESPECTIVELY,
IN ANY MANNER THAT MATERIALLY AND ADVERSELY AFFECTS THE LENDERS UNDER A FACILITY

 

107

--------------------------------------------------------------------------------


 


WITHOUT THE WRITTEN CONSENT OF (I)  IF SUCH FACILITY IS THE TERM B FACILITY, THE
REQUIRED TERM B LENDERS AND (II) IF SUCH FACILITY IS THE REVOLVING CREDIT
FACILITY, THE REQUIRED REVOLVING LENDERS;


 


(G)           CHANGE (I) ANY PROVISION OF THIS SECTION 11.01 OR THE DEFINITION
OF “REQUIRED LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE NUMBER OR
PERCENTAGE OF LENDERS REQUIRED TO AMEND, WAIVE OR OTHERWISE MODIFY ANY RIGHTS
HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT HEREUNDER (OTHER THAN
THE DEFINITIONS SPECIFIED IN CLAUSE (II) OF THIS SECTION 11.01(G)), WITHOUT THE
WRITTEN CONSENT OF EACH LENDER OR (II) THE DEFINITION OF “REQUIRED REVOLVING
LENDERS” OR “REQUIRED TERM B LENDERS” WITHOUT THE WRITTEN CONSENT OF EACH LENDER
UNDER THE APPLICABLE FACILITY;


 


(H)           RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL IN ANY
TRANSACTION OR SERIES OF RELATED TRANSACTIONS, WITHOUT THE WRITTEN CONSENT OF
EACH LENDER (EXCEPT AS EXPRESSLY SPECIFIED IN THE COLLATERAL DOCUMENTS);


 


(I)            RELEASE ALL OR SUBSTANTIALLY ALL OF THE VALUE OF THE GUARANTY,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER (EXCEPT AS EXPRESSLY SPECIFIED IN THE
GUARANTY);


 


(J)            IMPOSE ANY GREATER RESTRICTION ON THE ABILITY OF ANY LENDER UNDER
A FACILITY TO ASSIGN ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE
WRITTEN CONSENT OF (I) IF SUCH FACILITY IS THE TERM B FACILITY, THE REQUIRED
TERM B LENDERS AND (II) IF SUCH FACILITY IS THE REVOLVING CREDIT FACILITY, THE
REQUIRED REVOLVING LENDERS;


 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

 

11.02.      Notices; Effectiveness; Electronic Communications.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below),

 

108

--------------------------------------------------------------------------------


 

all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(i)            if to the Borrower, the Administrative Agent or the L/C Issuer,
to the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 11.02; and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY,

 

109

--------------------------------------------------------------------------------


 

FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, the L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

 

(d)           Change of Address, Etc.  Each of the Borrower, the Administrative
Agent and the L/C Issuer may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrower,
the Administrative Agent and the L/C Issuer.  In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

 

(e)           Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof. 
The Borrower shall indemnify the Administrative Agent, the L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower.  All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

11.03.      No Waiver; Cumulative Remedies.  No failure by any Lender, the L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 

110

--------------------------------------------------------------------------------


 

11.04.      Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent, any
Lender or the L/C Issuer, in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party or any of the Borrower’s or
such Loan Party’s directors, shareholders, trustees or creditors, and regardless
of whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction

 

111

--------------------------------------------------------------------------------


 

by final and nonappealable judgment to have resulted from the gross negligence
or willful misconduct of such Indemnitee or (y) result from a claim brought by
the Borrower or any other Loan Party against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

 

(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the L/C Issuer or any Related Party of any of the foregoing (and without
limiting its obligation to do so), each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity.  The obligations of
the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d); provided, further, that to the extent indemnification of the
L/C Issuer is required under this Section 11.04(c), such obligation will be
limited to the Revolving Credit Lenders only.

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(f)            Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the L/C Issuer, the replacement of any
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

11.05.      Payments Set Aside.  To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative

 

112

--------------------------------------------------------------------------------


 

Agent, the L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
the L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and the L/C Issuer severally agrees
to pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect.  The obligations of the Lenders and the L/C Issuer under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

11.06.      Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.06(b), (ii) by way of participation in accordance with
the provisions of Section 11.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 11.06(b), participations in L/C
Obligations) at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 

(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding

 

113

--------------------------------------------------------------------------------


 

thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $1,000,000, in the case of any assignment in respect of the
Revolving Credit Facility, or $1,000,000, in the case of any assignment in
respect of the Term B Facility, unless each of the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis;

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:

 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;

 

(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any Term B Commitment or Revolving Credit Commitment if such assignment
is to a Person that is not a Lender with a Commitment in respect of the
applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (ii) any Term B Loan to a Person that is not a Lender,
an Affiliate of a Lender or an Approved Fund; and

 

(C)           the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount, if any, required
as set forth in Schedule 11.06; provided, however, that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment.

 

114

--------------------------------------------------------------------------------


 

The assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire.

 

(v)           No Assignment to Borrower.  No such assignment shall be made to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment).  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.06(d).

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment,

 

115

--------------------------------------------------------------------------------


 

modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 11.01 that affects such Participant. 
Each Lender that sells a Participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of each
Participant’s interest in the Loans or L/C Obligations held by it (“the
Participant Register”).  The entries in the Participant Register shall be
conclusive, absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such Loan or other
obligation hereunder as the owner thereof for all purposes of this Agreement
notwithstanding any notice to the contrary.  Any such Participant Register shall
be available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.  Subject to subsection (e)
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section, provided that any such payment shall subject the Lender granting
such participation to replacement pursuant to the terms of Section 11.13.  To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.  Section 11.19
shall apply to any Lender that has a Participant that is Disqualified, unless
such Lender replaces such Participant or repurchases such Participant’s interest
in the Commitment and/or the Loans.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

 

(f)            Certain Pledges.  Any Lender may, without the consent of the
Borrower or Administrative Agent, at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(g)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

116

--------------------------------------------------------------------------------


 

(h)           Resignation as L/C Issuer after Assignment.  Notwithstanding
anything to the contrary contained herein, if at any time Bank of America
assigns all of its Revolving Credit Commitments and Revolving Credit Loans
pursuant to Section 11.06(b), Bank of America may, upon 30 days’ notice to the
Borrower and the Lenders, resign as L/C Issuer.  In the event of any such
resignation as L/C Issuer, the Borrower shall be entitled to appoint from among
the Lenders a successor L/C Issuer hereunder; provided, however, that no failure
by the Borrower to appoint any such successor shall affect the resignation of
Bank of America as L/C Issuer, as the case may be.  If Bank of America resigns
as L/C Issuer, it shall retain all the rights, powers, privileges and duties of
the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)).  Upon the appointment of a successor L/C Issuer, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 

11.07.      Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower and
not known to them to be under any duty of confidentiality to the Borrower.

 

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from a
Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at

 

117

--------------------------------------------------------------------------------


 

the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.

 

11.08.      Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have.  Each Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

11.09.      Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder; provided that in each case the Loan Parties
are not thereby required to make any greater payment hereunder than would
otherwise be required.

 

11.10.      Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.

 

118

--------------------------------------------------------------------------------


 

This Agreement and the other Loan Documents constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

11.11.      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.12.      Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

11.13.      Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender ceases to make Eurodollar Rate Loans pursuant to
Section 5.02, or if any Lender is a Defaulting Lender, or if any other
circumstances exist hereunder that give the Borrower the right hereunder to
replace such Lender as a party hereto, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
11.06), all of its interests, rights and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

 


(A)           THE BORROWER SHALL HAVE PAID TO THE ADMINISTRATIVE AGENT THE
ASSIGNMENT FEE SPECIFIED IN SECTION 11.06(B);


 


(B)           SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE
OUTSTANDING PRINCIPAL OF ITS LOANS AND L/C ADVANCES, ACCRUED INTEREST THEREON,
ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER AND UNDER THE OTHER
LOAN DOCUMENTS (INCLUDING ANY AMOUNTS UNDER SECTION 2.06(C) OR SECTION 3.05)
FROM THE ASSIGNEE (TO THE EXTENT

 

119

--------------------------------------------------------------------------------


 


OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE BORROWER (IN
THE CASE OF ALL OTHER AMOUNTS);


 


(C)           IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR
COMPENSATION UNDER SECTION 3.04 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO
SECTION 3.01, SUCH ASSIGNMENT WILL RESULT IN AN AVOIDANCE OF OR A REDUCTION IN
SUCH COMPENSATION OR PAYMENTS THEREAFTER; AND


 


(D)           SUCH ASSIGNMENT DOES NOT CONFLICT WITH APPLICABLE LAWS.


 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14.      Governing Law; Jurisdiction; Etc.

 

(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           SUBMISSION TO JURISDICTION.  THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN BOROUGH OF
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)           WAIVER OF VENUE.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY

 

120

--------------------------------------------------------------------------------


 

IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW

 

11.15.      Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.16.      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby, the Borrower each acknowledge
and agree, and acknowledge their respective Affiliates’ understanding, that: (i)
the credit facilities provided for hereunder and any related arranging or other
services in connection therewith (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document) are an
arm’s-length commercial transaction between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent and the Arrangers, on the other hand,
and the Borrower is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the Administrative Agent and the Arrangers each is and has
been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person; (iii) neither the Administrative Agent nor the
Arrangers has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent or the Arrangers has advised
or is currently advising the Borrower or any of its Affiliates on other matters)
and neither the Administrative Agent nor the Arrangers has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent and the Arrangers and their respective
Affiliates may be engaged in a broad range

 

121

--------------------------------------------------------------------------------


 

of transactions that involve interests that differ from those of the Borrower
and its Affiliates, and neither the Administrative Agent nor the Arrangers has
any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (v) the Administrative Agent and the
Arranger have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate.  The
Borrower hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against the Administrative Agent and the Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty.

 

11.17.      USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.

 

11.18.      Gaming Authorities.  The Administrative Agent and each of the
Lenders agree to cooperate with all Gaming Authorities in connection with the
administration of their regulatory jurisdiction over the Administrative Agent,
each of the Lenders, and the Borrower and its Subsidiaries, including the
provision of such documents or other information as may be requested by any such
Gaming Authority relating to Borrower or any of its Subsidiaries or to the Loan
Documents.

 

11.19.      Removal of a Lender.  Borrower shall have the right to remove a
Lender as a party to this Agreement in accordance with this Section if such
Lender is the subject of a Disqualification.  If Borrower is entitled to remove
a Lender pursuant to this section, upon notice from Borrower, the Lender being
removed shall execute and deliver an Assignment and Assumption Agreement
covering the Lender’s Commitment under any Facility and the Loans at any time
owing to it under such Facility in favor of one or more Eligible Assignees
designated by Borrower (and acceptable to the Administrative Agent, which
acceptance shall not be unreasonably delayed or withheld), subject to the
payment of a purchase price by such Eligible Assignee equal to all principal and
accrued interest, fees and other amounts payable to such Lender under this
Agreement through the date of assignment.

 

11.20.      Time of the Essence.  Time is of the essence of the Loan Documents.

 

11.21.      ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

122

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

PA MEADOWS, LLC

 

 

 

 

 

 

 

By:

/s/ William J. Paulos

 

Name:

William J. Paulos

 

Title:

Authorized Signatory

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as
Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Chris M. Levine

 

Name:

Chris M. Levine

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender and L/C
Issuer

 

 

 

 

 

 

 

By:

/s/ Justin Lien

 

Name:

Justin Lien

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Wells Fargo Bank, N.A.
as a Lender

 

 

 

 

 

 

 

By:

/s/ Tracie D. Plummer

 

Name:

Tracie D. Plummer

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------